Exhibit 10.1

FIFTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

DIGITAL REALTY TRUST, L.P.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page

ARTICLE 1. DEFINED TERMS

  1  

Section 1.1

   Definitions.   1  

Section 1.2

   Rules of Construction   21

ARTICLE 2. ORGANIZATIONAL MATTERS

  21  

Section 2.1

   Organization   21  

Section 2.2

   Name   21  

Section 2.3

   Registered Office and Agent; Principal Office   21  

Section 2.4

   Power of Attorney   22  

Section 2.5

   Term   23

ARTICLE 3. PURPOSE

  23  

Section 3.1

   Purpose and Business   23  

Section 3.2

   Powers   23  

Section 3.3

   Partnership Only for Purposes Specified   24  

Section 3.4

   Representations and Warranties by the Parties   24  

Section 3.5

   Certain ERISA Matters   26

ARTICLE 4. CAPITAL CONTRIBUTIONS

  26  

Section 4.1

   Capital Contributions of the Partners   26  

Section 4.2

   Loans by Third Parties   27  

Section 4.3

   Additional Funding and Capital Contributions   27  

Section 4.4

   Other Contribution Provisions   30  

Section 4.5

   Profit Interest Units   30  

Section 4.6

   No Preemptive Rights   32

ARTICLE 5. DISTRIBUTIONS

  33  

Section 5.1

   Requirement and Characterization of Distributions   33  

Section 5.2

   Distributions in Kind   33  

Section 5.3

   Distributions Upon Liquidation   33  

Section 5.4

   Distributions to Reflect Issuance of Additional Partnership Interests   34

ARTICLE 6. ALLOCATIONS

  34  

Section 6.1

   Timing and Amount of Allocations of Net Income and Net Loss   34  

Section 6.2

   General Allocations   34  

Section 6.3

   Additional Allocation Provisions   37  

Section 6.4

   Tax Allocations   39

ARTICLE 7. MANAGEMENT AND OPERATIONS OF BUSINESS

  40  

Section 7.1

   Management   40  

Section 7.2

   Certificate of Limited Partnership   44  

Section 7.3

   Restrictions on General Partner’s Authority   44

 

i



--------------------------------------------------------------------------------

        Page  

Section 7.4

   Reimbursement of the General Partner   45  

Section 7.5

   Outside Activities of the General Partner   47  

Section 7.6

   Contracts with Affiliates   48  

Section 7.7

   Indemnification   49  

Section 7.8

   Liability of the General Partner   51  

Section 7.9

   Other Matters Concerning the General Partner   52  

Section 7.10

   Title to Partnership Assets   52  

Section 7.11

   Reliance by Third Parties   53

ARTICLE 8. RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

  53  

Section 8.1

   Limitation of Liability   53  

Section 8.2

   Management of Business   53  

Section 8.3

   Outside Activities of Limited Partners   53  

Section 8.4

   Return of Capital   54  

Section 8.5

   Rights of Limited Partners Relating to the Partnership   54  

Section 8.6

   Limited Partner Redemption Rights   55  

Section 8.7

   Conversion of Profits Interest Units   62  

Section 8.8

   Voting Rights of Profits Interest Units   65

ARTICLE 9. BOOKS, RECORDS, ACCOUNTING AND REPORTS

  65  

Section 9.1

   Records and Accounting   65  

Section 9.2

   Fiscal Year   66  

Section 9.3

   Reports   66  

Section 9.4

   Nondisclosure of Certain Information   66

ARTICLE 10. TAX MATTERS

  66  

Section 10.1

   Preparation of Tax Returns   66  

Section 10.2

   Tax Elections   67  

Section 10.3

   Tax Matters Partner   67  

Section 10.4

   Organizational Expenses   68  

Section 10.5

   Withholding   68

ARTICLE 11. TRANSFERS AND WITHDRAWALS

  69  

Section 11.1

   Transfer   69  

Section 11.2

   Transfer of General Partner’s Partnership Interest   69  

Section 11.3

   Limited Partners’ Rights to Transfer   70  

Section 11.4

   Substituted Limited Partners   72  

Section 11.5

   Assignees   72  

Section 11.6

   General Provisions   73

ARTICLE 12. ADMISSION OF PARTNERS

  75  

Section 12.1

   Admission of Successor General Partner   75  

Section 12.2

   Admission of Additional Limited Partners   75  

Section 12.3

   Amendment of Agreement and Certificate of Limited Partnership   76

 

ii



--------------------------------------------------------------------------------

        Page

ARTICLE 13. DISSOLUTION AND LIQUIDATION

  76  

Section 13.1

   Dissolution   76  

Section 13.2

   Winding Up   77  

Section 13.3

   Capital Contribution Obligation   78  

Section 13.4

   Compliance with Timing Requirements of Regulations   78  

Section 13.5

   Deemed Distribution and Recontribution   79  

Section 13.6

   Rights of Limited Partners   79  

Section 13.7

   Notice of Dissolution   79  

Section 13.8

   Cancellation of Certificate of Limited Partnership   79  

Section 13.9

   Reasonable Time for Winding-Up   79  

Section 13.10

   Waiver of Partition   80

ARTICLE 14. AMENDMENT OF PARTNERSHIP AGREEMENT; CONSENTS

  80  

Section 14.1

   Amendments   80  

Section 14.2

   Action by the Partners   80

ARTICLE 15. GENERAL PROVISIONS

  81  

Section 15.1

   Addresses and Notice   81  

Section 15.2

   Titles and Captions   81  

Section 15.3

   Pronouns and Plurals   81  

Section 15.4

   Further Action   81  

Section 15.5

   Binding Effect   82  

Section 15.6

   Creditors   82  

Section 15.7

   Waiver   82  

Section 15.8

   Counterparts   82  

Section 15.9

   Applicable Law   82  

Section 15.10

   Invalidity of Provisions   82  

Section 15.11

   Entire Agreement   82  

Section 15.12

   No Rights as Stockholders   82

ARTICLE 16. SERIES A PREFERRED UNITS

  83  

Section 16.1

   Designation and Number   83  

Section 16.2

   Distributions   83  

Section 16.3

   Liquidation Proceeds   84  

Section 16.4

   Redemption   85  

Section 16.5

   Ranking   86  

Section 16.6

   Voting Rights   86  

Section 16.7

   Transfer Restrictions   86  

Section 16.8

   No Conversion Rights   86  

Section 16.9

   No Sinking Fund   86

ARTICLE 17. SERIES B PREFERRED UNITS

  87  

Section 17.1

   Designation and Number   87  

Section 17.2

   Distributions   87  

Section 17.3

   Liquidation Proceeds   88  

Section 17.4

   Redemption   89  

Section 17.5

   Ranking   90

 

iii



--------------------------------------------------------------------------------

        Page  

Section 17.6

   Voting Rights   90  

Section 17.7

   Transfer Restrictions   90  

Section 17.8

   No Conversion Rights   90  

Section 17.9

   No Sinking Fund   90

ARTICLE 18. CLASS C PROFITS INTEREST UNITS

  91  

Section 18.1

   Designation and Number   91  

Section 18.2

   Terms of Class C Units   91

ARTICLE 19. SERIES C PREFERRED UNITS

  92  

Section 19.1

   Designation and Number   92  

Section 19.2

   Distributions   93  

Section 19.3

   Liquidation Proceeds   94  

Section 19.4

   Redemption   94  

Section 19.5

   Ranking   95  

Section 19.6

   Voting Rights   96  

Section 19.7

   Transfer Restrictions   96  

Section 19.8

   Conversion   96  

Section 19.9

   No Sinking Fund   96

 

iv



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

DIGITAL REALTY TRUST, L.P.

THIS FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP of Digital
Realty Trust, L.P., dated as of April 10, 2007, is entered into by and among
Digital Realty Trust, Inc., a Maryland corporation (the “Company”), as the
General Partner and the Persons whose names are set forth on Exhibit A attached
hereto, as the Limited Partners, together with any other Persons who become
Partners in the Partnership as provided herein.

WHEREAS, the General Partner and the Limited Partners have entered into that
certain Fourth Amended and Restated Agreement of Limited Partnership of Digital
Realty Trust, L.P., dated as of October 26, 2005 (the “Fourth Amended and
Restated Partnership Agreement”);

WHEREAS, pursuant to Section 7.3C(2), the Fourth Amended and Restated
Partnership Agreement may be amended by the General Partner to reflect the
issuance of additional Partnership Interests pursuant to Sections 4.3, 4.5, 5.4
and 6.2.B and to set forth the designations, rights, powers, duties and
preferences of the holders of any additional Partnership Interests issued
pursuant to Article 4; and

WHEREAS, the General Partner and the Partnership believe it is desirable and in
the best interest of the Partnership to amend and restate the Fourth Amended and
Restated Partnership Agreement as set forth herein.

NOW, THEREFORE, pursuant to Sections 2.4 and 7.3C(2) of the Fourth Amended and
Restated Partnership Agreement, the General Partner, on its own behalf and as
attorney-in-fact for the Limited Partners, hereby amends and restates the Fourth
Amended and Restated Partnership Agreement as follows:

ARTICLE 1.

DEFINED TERMS

Section 1.1 Definitions.

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“Act” means the Maryland Revised Uniform Limited Partnership Act, as it may be
amended from time to time, and any successor to such statute.

“Additional Funds” shall have the meaning set forth in Section 4.3.A.

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 and who is shown as such on the books
and records of the Partnership.



--------------------------------------------------------------------------------

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:

 

  (i) decrease such deficit by any amounts which such Partner is obligated to
restore pursuant to this Agreement or is deemed to be obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence
of each of Regulations Sections 1.704-2(i)(5) and 1.704-2(g); and

 

  (ii) increase such deficit by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith. A positive balance in a Partner’s Capital
Account, after giving effect to the adjustments described above in clauses
(i) and (ii), is referred to in this Agreement as an “Adjusted Capital Account
Balance.”

“Adjustment Date” means, with respect to any Capital Contribution, the close of
business on the Business Day last preceding the date of the Capital
Contribution, provided, that if such Capital Contribution is being made by the
General Partner in respect of the proceeds from the issuance of REIT Shares (or
the issuance of the General Partner’s securities exercisable for, convertible
into or exchangeable for REIT Shares), then the Adjustment Date shall be as of
the close of business on the Business Day last preceding the date of the
issuance of such securities.

“Adjustment Event” shall have the meaning set forth in Section 4.5.A.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such Person. Control of
any Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Agreed Value” means (i) in the case of any Contributed Property set forth in
Exhibit A and as of the time of its contribution to the Partnership, the Agreed
Value of such property as set forth in Exhibit A; (ii) in the case of any
Contributed Property not set forth in Exhibit A and as of the time of its
contribution to the Partnership, the fair market value of such property or other
consideration as determined by the General Partner, reduced by any liabilities
either assumed by the Partnership upon such contribution or to which such
property is subject when contributed; and (iii) in the case of any property
distributed to a Partner by the Partnership, the fair market value of such
property as determined by the General Partner at the time such property is
distributed, reduced by any liabilities either assumed by such Partner upon such
distribution or to which such property is subject at the time of the
distribution as determined under Section 752 of the Code and the Regulations
thereunder.

“Agreement” means this Fifth Amended and Restated Agreement of Limited
Partnership, as it may be amended, modified, supplemented or restated from time
to time.

 

2



--------------------------------------------------------------------------------

“Appraisal” means with respect to any assets, the opinion of an independent
third party experienced in the valuation of similar assets, selected by the
General Partner in good faith; such opinion may be in the form of an opinion by
such independent third party that the value for such property or asset as set by
the General Partner is fair, from a financial point of view, to the Partnership.

“Assignee” means a Person to whom one or more Common-Equivalent Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5.

“Available Cash” means, with respect to any period for which such calculation is
being made,

 

  (i) the sum of:

a. the Partnership’s Net Income or Net Loss (as the case may be) for such
period,

b. Depreciation and all other noncash charges deducted in determining Net Income
or Net Loss for such period,

c. the amount of any reduction in reserves of the Partnership referred to in
clause (ii)(f) below (including, without limitation, reductions resulting
because the General Partner determines such amounts are no longer necessary),

d. the excess of the net proceeds from the sale, exchange, disposition, or
refinancing of Partnership property for such period over the gain (or loss, as
the case may be) recognized from any such sale, exchange, disposition, or
refinancing during such period (excluding any sale or other disposition of all
or substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership), and

e. all other cash received by the Partnership for such period that was not
included in determining Net Income or Net Loss for such period;

 

  (ii) less the sum of:

a. all principal debt payments made during such period by the Partnership,

b. capital expenditures made by the Partnership during such period,

c. investments in any entity (including loans made thereto) to the extent that
such investments are not otherwise described in clauses (ii)(a) or (b),

d. all other expenditures and payments not deducted in determining Net Income or
Net Loss for such period,

 

3



--------------------------------------------------------------------------------

e. any amount included in determining Net Income or Net Loss for such period
that was not received by the Partnership during such period,

f. the amount of any increase in reserves established during such period which
the General Partner determines are necessary or appropriate in its sole and
absolute discretion,

g. the amount of any working capital accounts and other cash or similar balances
which the General Partner determines to be necessary or appropriate in its sole
and absolute discretion, and

h. any amount paid in redemption of any Limited Partner Interest or Partnership
Units, including any Cash Amount paid.

Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves, established, after commencement of the dissolution and liquidation
of the Partnership.

“Base Amount” shall have the meaning set forth in Section 8.6.C(2).

“Board of Directors” means the board of directors of the General Partner.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to be
closed.

“Capital Account” means, with respect to any Partner, the Capital Account
maintained for such Partner in accordance with the following provisions:

(a) To each Partner’s Capital Account there shall be added such Partner’s
Capital Contributions, such Partner’s share of Net Income and any items in the
nature of income or gain which are specially allocated pursuant to Section 6.3,
and the amount of any Partnership liabilities assumed by such Partner or which
are secured by any property distributed to such Partner.

(b) From each Partner’s Capital Account there shall be subtracted the amount of
cash and the Gross Asset Value of any property distributed to such Partner
pursuant to any provision of this Agreement, such Partner’s distributive share
of Net Losses and any items in the nature of expenses or losses which are
specially allocated pursuant to Section 6.3, and the amount of any liabilities
of such Partner assumed by the Partnership or which are secured by any property
contributed by such Partner to the Partnership (except to the extent already
reflected in the amount of such Partner’s Capital Contribution).

(c) In the event any interest in the Partnership is transferred in accordance
with the terms of this Agreement (which does not result in a termination of the
Partnership for federal income tax purposes), the transferee shall succeed to
the Capital Account of the transferor to the extent it relates to the
transferred interest.

 

4



--------------------------------------------------------------------------------

(d) In determining the amount of any liability for purposes of subsections
(a) and (b) hereof, there shall be taken into account Code Section 752(c) and
any other applicable provisions of the Code and Regulations.

(e) Upon the exercise of a non-compensatory option (within the meaning of
Proposed Treasury Regulations Section 1.721-2(d), as the same may be finalized),
including the conversion of Series C Preferred Units into Common Units (if
necessary), (x) the adjustments and allocations required by the Proposed
Treasury Regulations relating to non-compensatory options (as the same may be
finalized), including Proposed Treasury Regulations
Section 1.704-1(b)(2)(iv)(h)(2) and (s) (as the same may be finalized) and
Proposed Regulations Section 1.704-1(b)(4)(ix) (as the same may be finalized),
shall be made, or (y) prior to the finalization of such Proposed Treasury
Regulations, such other adjustments and allocations shall be made at such times
as determined by the General Partner in its sole discretion.

(f) The foregoing provisions and the other provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Regulations
Sections 1.704-1(b) and 1.704-2, and shall be interpreted and applied in a
manner consistent with such Regulations. In the event the General Partner shall
determine that it is prudent to modify the manner in which the Capital Accounts,
or any debits or credits thereto (including, without limitation, debits or
credits relating to liabilities which are secured by contributed or distributed
property or which are assumed by the Partnership, the General Partner, or the
Limited Partners) are computed in order to comply with such Regulations, the
General Partner may make such modification, provided that it is not likely to
have a material effect on the amounts distributable to any Person pursuant to
Article 13 of this Agreement upon the dissolution of the Partnership. The
General Partner also shall (i) make any adjustments that are necessary or
appropriate to maintain equality between the Capital Accounts of the Partners
and the amount of Partnership capital reflected on the Partnership’s balance
sheet, as computed for book purposes, in accordance with Regulations
Section 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate modifications in the
event unanticipated events might otherwise cause this Agreement not to comply
with Regulations Section 1.704-1(b), Section 1.704-2 and, Proposed Regulations
Section 1.704-1(b)(2)(iv)(h)(2) and (s) (as the same may be finalized).

“Capital Account Limitation” shall have the meaning set forth in Section 8.7.B.

“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any property (other than money) contributed
to the Partnership by such Partner (net of any liabilities assumed by the
Partnership relating to such property and any liability to which such property
is subject).

“Cash Amount” means, with respect to any Common Units subject to a Redemption,
an amount of cash equal to the Deemed Partnership Interest Value attributable to
such Common Units.

“Certificate” means the Certificate of Limited Partnership relating to the
Partnership filed in the office of the Maryland State Department of Assessments
and Taxation on July 20, 2004, as amended from time to time in accordance with
the terms hereof and the Act.

 

5



--------------------------------------------------------------------------------

“Charter” means the Articles of Amendment and Restatement of the General Partner
filed with the Maryland State Department of Assessments and Taxation on
October 26, 2004, as amended and restated from time to time.

“Class C Unitholder” means a Partner that holds Class C Units.

“Class C Units” shall have the meaning set forth in Section 18.1.

“Class C Units Agreement” shall mean the applicable Class C Profits Interest
Units Agreement between the Partnership and the applicable Class C Unitholder
with respect to the Class C Units.

“Class C Units Change in Control” means, with respect to the Class C Units
issued to a Partner, a “Change in Control” as defined in that Partner’s Class C
Units Agreement.

“Class C Units Change in Control Date” means, with respect to the Class C Units
issued to a Partner, the “Change in Control Date” as defined in that Partner’s
Class C Unit Agreement.

“Class C Units Measurement Date” means, with respect to the Class C Units issued
to a Partner, the “Measurement Date” as defined in that Partner’s Class C Units
Agreement.

“Class C Units Performance Condition” means, with respect to the Class C Units
issued to a Partner, the Performance Condition as defined in that Partner’s
Class C Units Agreement.

“Class C Service Condition Unit” means, with respect to the Class C Units issued
to a Partner, a Service Condition Unit as defined in that Partner’s Class C
Units Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time or
any successor statute thereto. Any reference herein to a specific section or
sections of the Code shall be deemed to include a reference to any corresponding
provision of future law.

“Common-Equivalent Units” means Partnership Units that are either Common Units
or Profits Interest Units.

“Common Unit Economic Balance” shall have the meaning set forth in
Section 6.2.C.

“Common Units” means Partnership Units that are not entitled to any preferences
with respect to any other class or series of Partnership Units as to
distribution or voluntary or involuntary liquidation, dissolution or winding-up
of the Partnership and shall not include any Profits Interest Units.

“Consent” means the consent to, approval of, or vote on a proposed action by a
Partner given in accordance with Article 14.

 

6



--------------------------------------------------------------------------------

“Consent of the Limited Partners” means the Consent of a Majority in Interest of
the Limited Partners, which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and may be given or withheld
by a Majority in Interest of the Limited Partners, unless otherwise expressly
provided herein, in their sole and absolute discretion.

“Consent of the Partners” means the Consent of Holders of Common-Equivalent
Units holding Percentage Interests that in the aggregate are equal to or greater
than thirty-five percent (35%) of the aggregate Percentage Interests of all
Holders of Common-Equivalent Units, which Consent shall be obtained prior to the
taking of any action for which it is required by this Agreement and may be given
or withheld by such Holders of Common-Equivalent Units, in their sole and
absolute discretion.

“Constituent Person” shall have the meaning set forth in Section 8.7.F.

“Constructively Own” means ownership under the constructive ownership rules
described in Exhibit C.

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed or deemed contributed
to the Partnership (or, to the extent provided in applicable Regulations, deemed
contributed to the Partnership on termination and reconstitution thereof
pursuant to Section 708 of the Code).

“Conversion Date” shall have the meaning set forth in Section 8.7.B.

“Conversion Notice” shall have the meaning set forth in Section 8.7.B.

“Conversion Right” shall have the meaning set forth in Section 8.7.A.

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds, guarantees and other similar instruments guaranteeing payment or
other performance of obligations by such Person; (iii) all indebtedness for
borrowed money or for the deferred purchase price of property or services
secured by any lien on any property owned by such Person, to the extent
attributable to such Person’s interest in such property, even though such Person
has not assumed or become liable for the payment thereof; and (iv) lease
obligations of such Person which, in accordance with generally accepted
accounting principles, should be capitalized.

“Deemed Partnership Interest Value” means, as of any date with respect to any
class of Partnership Interests, the Deemed Value of the Partnership Interests of
such class multiplied by the applicable Percentage Interest of such class.

“Deemed Value of the Partnership Interests” means, as of any date with respect
to any class or series of Partnership Interests, (i) the total number of
Partnership Units of the General Partner in such class or series of Partnership
Interests (as provided for in Sections 4.1 and 4.3.B) issued and outstanding as
of the close of business on such date multiplied by the Fair

 

7



--------------------------------------------------------------------------------

Market Value determined as of such date of a share of capital stock of the
General Partner which corresponds to such class or series of Partnership
Interests, as adjusted (x) pursuant to Section 7.5 (in the event the General
Partner acquires material assets, other than on behalf of the Partnership) and
(y) for stock dividends and distributions, stock splits and subdivisions,
reverse stock splits and combinations, distribution of warrants or options and
distributions of evidences of indebtedness or assets not received by the General
Partner pursuant to a pro rata distribution by the Partnership; (ii) divided by
the Percentage Interest of the General Partner in such class or series of
Partnership Interests on such date; provided, that if no outstanding shares of
capital stock of the General Partner correspond to a class of series of
Partnership Interests, the Deemed Value of the Partnership Interests with
respect to such class or series shall be equal to an amount reasonably
determined by the General Partner.

“Depreciation” means, for each fiscal year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis;
provided, however, that if the federal income tax depreciation, amortization or
other cost recovery deduction for such year is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the General Partner.

“Distribution Payment Date” means the dates upon which the General Partner makes
distributions in accordance with Section 5.1.

“Distribution Period” means the period from the day immediately following a
Distribution Payment Date through the date that is the subsequent Distribution
Payment Date.

“Economic Capital Account Balance” shall have the meaning set forth in
Section 6.2.C.

“Effective Date” means the date of closing of the initial public offering of
REIT Shares upon which date contributions set forth on Exhibit A shall become
effective.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Excess Units” means Common Units that have been tendered for Redemption to the
extent the issuance of REIT Shares in exchange for such units would violate the
restrictions on ownership or transfer of the REIT Shares set forth in the
Charter.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder and any successor statute thereto.

“Fair Market Value” means, with respect to any share of capital stock of the
General Partner, the average of the daily market price for the ten
(10) consecutive trading days

 

8



--------------------------------------------------------------------------------

immediately preceding the date with respect to which “Fair Market Value” must be
determined hereunder or, if such date is not a Business Day, the immediately
preceding Business Day. The market price for each such trading day shall be:
(i) if such shares are listed or admitted to trading on any securities exchange,
the closing price, regular way, on such day, or if no such sale takes place on
such day, the average of the closing bid and asked prices on such day, (ii) if
such shares are not listed or admitted to trading on any securities exchange,
the last reported sale price on such day or, if no sale takes place on such day,
the average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or (iii) if such
shares are not listed or admitted to trading on any securities exchange and no
such last reported sale price or closing bid and asked prices are available, the
average of the reported high bid and low asked prices on such day, as reported
by a reliable quotation source designated by the General Partner, or if there
shall be no bid and asked prices on such day, the average of the high bid and
low asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;
provided that, if there are no bid and asked prices reported during the ten
(10) days prior to the date in question, the Fair Market Value of such shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate. In the event the REIT Shares Amount for such shares
includes rights that a holder of such shares would be entitled to receive, then
the Fair Market Value of such rights shall be determined by the General Partner
acting in good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate; and provided, further that,
in connection with determining the Deemed Value of the Partnership Interests for
purposes of determining the number of additional Partnership Units issuable upon
a Capital Contribution funded by any offering of shares of capital stock of the
General Partner by the General Partner, whether registered under the Securities
Act or exempt from such registration, underwritten, offered and sold directly to
investors or through agents or other intermediaries or otherwise distributed,
the Fair Market Value of such shares shall be the gross offering price per share
of such class of capital stock sold. Notwithstanding the foregoing, the General
Partner in its reasonable discretion may use a different “Fair Market Value” for
purposes of making the determinations under subparagraph (b) of the definition
of “Gross Asset Value” and Section 4.3.D in connection with the contribution of
Property or cash to the Partnership by a third party, provided such value shall
be based upon the value per REIT Share (or per Partnership Unit) agreed upon by
the General Partner and such third party for purposes of such contribution.

“Forced Conversion” shall have the meaning set forth in Section 8.7.C.

“Forced Conversion Notice” shall have the meaning set forth in Section 8.7.C.

“Fourth Amended and Restated Partnership Agreement” shall have the meaning set
forth in the recitals.

“General Partner” means the Company or its successor as general partner of the
Partnership.

“General Partner Interest” means a Partnership Interest held by the General
Partner. A General Partner Interest may be expressed as a number of Partnership
Units.

 

9



--------------------------------------------------------------------------------

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the gross fair market value of such asset (subject to any
adjustments required with respect to the conversion feature of the Series C
Preferred Units and any other securities issued by the Company that are
exercisable or convertible into Common Units, as determined by the General
Partner in its sole discretion), as determined by the contributing Partner and
the General Partner (as set forth on Exhibit A attached hereto, as such Exhibit
may be amended from time to time); provided, that if the contributing Partner is
the General Partner then, except with respect to the General Partner’s initial
Capital Contribution which shall be determined as set forth on Exhibit A, the
determination of the fair market value of the contributed asset shall be
determined (i) by the price paid by the General Partner if the asset is acquired
by the General Partner contemporaneously with its contribution to the
Partnership, (ii) by Appraisal, if otherwise acquired by the General Partner,
(iii) by the amount of cash if the asset is cash, and (iv) as reasonably
determined by the General Partner if the asset is REIT Shares or other shares of
capital stock of the Company.

(b) The Gross Asset Values of all Partnership assets shall be adjusted to equal
their respective gross fair market values, as determined by the General Partner
using such reasonable method of valuation as it may adopt, provided, however,
that for such purpose, the net value of all of the Partnership assets, in the
aggregate, shall be equal to the Deemed Value of the Partnership Interests of
all classes of Partnership Interests then outstanding, regardless of the method
of valuation adopted by the General Partner, immediately prior to the times
listed below:

 

  (i) the acquisition of an additional interest in the Partnership by a new or
existing Partner in exchange for more than a de minimis Capital Contribution, if
the General Partner reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership;

 

  (ii) the distribution by the Partnership to a Partner of more than a de
minimis amount of Partnership property as consideration for an interest in the
Partnership if the General Partner reasonably determines that such adjustment is
necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership;

 

  (iii) the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);

 

  (iv) in connection with the grant of an interest in the Partnership (other
than a de minimis interest) as consideration for the performance of services to
or for the benefit of the Partnership by an existing Partner acting in a
capacity as a Partner of the Partnership or by a new Partner acting in a
capacity as a Partner of the Partnership or in anticipation of being a Partner
of the Partnership (including the grant of a Profits Interest Unit) if the
General Partner reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership;

 

10



--------------------------------------------------------------------------------

  (v) immediately after the conversion of any Series C Preferred Units into
Common Units; and

 

  (vi) at such other times as the General Partner shall reasonably determine
necessary or advisable in order to comply with Regulations Sections 1.704-1(b)
and 1.704-2.

(c) The Gross Asset Value of any Partnership asset distributed to a Partner
shall be the gross fair market value of such asset on the date of distribution
as determined by the distributee and the General Partner, or if the distributee
and the General Partner cannot agree on such a determination, by Appraisal.

(d) The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subparagraph (d) to
the extent that the General Partner reasonably determines that an adjustment
pursuant to subparagraph (b) is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subparagraph (d).

(e) If the Gross Asset Value of a Partnership asset has been determined or
adjusted pursuant to subparagraph (a), (b), (d) or (f), such Gross Asset Value
shall thereafter be adjusted by the Depreciation taken into account with respect
to such asset for purposes of computing Net Income and Net Losses.

(f) If any unvested Profit Interest Units are forfeited, as described in
Section 4.5.C(b), upon such forfeiture, the Gross Asset Value of the
Partnership’s assets shall be reduced by the amount of any reduction of such
Partner’s Capital Account attributable to the forfeiture of such Profit Interest
Units.

“Holder” means either the Partner or Assignee owning a Partnership Unit.

“Immediate Family” means, with respect to any natural Person, such natural
Person’s estate or heirs or current spouse or former spouse, parents,
parents-in-law, children (whether natural, adopted or by marriage), siblings and
grandchildren and any trust or estate, all of the beneficiaries of which consist
of such Person or such Person’s spouse, or former spouse, parents,
parents-in-law, children, siblings or grandchildren.

“Incapacity” or “Incapacitated” means, (i) as to any individual Partner, death,
total physical disability or entry by a court of competent jurisdiction
adjudicating him or her incompetent to manage his or her Person or his or her
estate; (ii) as to any corporation which is a Partner, the filing of a
certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter; (iii) as to any partnership which is a Partner, the
dissolution and commencement of winding up of the partnership; (iv) as to any
estate which is a Partner, the

 

11



--------------------------------------------------------------------------------

distribution by the fiduciary of the estate’s entire interest in the
Partnership; (v) as to any trustee of a trust which is a Partner, the
termination of the trust (but not the substitution of a new trustee); or (vi) as
to any Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner, (c) the Partner
executes and delivers a general assignment for the benefit of the Partner’s
creditors, (d) the Partner files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Partner in any proceeding of the nature described in clause (b) above, (e) the
Partner seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Partner or for all or any substantial part of the
Partner’s properties, (f) any proceeding seeking liquidation, reorganization or
other relief of or against such Partner under any bankruptcy, insolvency or
other similar law now or hereafter in effect has not been dismissed within 120
days after the commencement thereof, (g) the appointment without the Partner’s
consent or acquiescence of a trustee, receiver or liquidator has not been
vacated or stayed within 90 days of such appointment, or (h) an appointment
referred to in clause (g) is not vacated within 90 days after the expiration of
any such stay.

“Indemnitee” means (i) any Person subject to a claim or demand or made or
threatened to be made a party to, or involved or threatened to be involved in,
an action, suit or proceeding by reason of his or her status as (A) the General
Partner or (B) a director or officer, employee or agent of the Partnership or
the General Partner, and (ii) such other Persons (including Affiliates of the
General Partner or the Partnership) as the General Partner may designate from
time to time (whether before or after the event giving rise to potential
liability), in its sole and absolute discretion.

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

“Junior Units” means Partnership Units representing any class or series of
Partnership Interest ranking, as to distributions or voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, junior to the Series
A Preferred Units, the Series B Preferred Units and the Series C Preferred
Units.

“Limited Partner” means any Person named as a Limited Partner in Exhibit A
attached hereto, as such Exhibit may be amended from time to time, or any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner in the Partnership.

“Limited Partner Interest” means a Partnership Interest of a Limited Partner
representing a fractional part of the Partnership Interests of all Limited
Partners and includes any and all benefits to which the Holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Limited Partner Interest may be expressed as a number of
Partnership Units.

 

12



--------------------------------------------------------------------------------

“Liquidating Event” shall have the meaning set forth in Section 13.1.

“Liquidator” shall have the meaning set forth in Section 13.2.A.

“Majority in Interest of the Limited Partners” means Limited Partners (other
than any Limited Partner fifty percent (50%) or more of whose equity is owned,
directly or indirectly, by the General Partner) holding in the aggregate
Percentage Interests that are greater than fifty percent (50%) of the aggregate
Percentage Interests of all Limited Partners (other than any Limited Partner
fifty percent (50%) or more of whose equity is owned, directly or indirectly, by
the General Partner).

“Net Income” or “Net Loss” means for each fiscal year of the Partnership, an
amount equal to the Partnership’s taxable income or loss for such fiscal year,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

(a) Any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition of Net Income or Net Loss shall be added to such taxable income
or loss;

(b) Any expenditures of the Partnership described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income or Net Loss pursuant to this definition of Net Income or Net Loss
shall be subtracted from such taxable income or loss;

(c) In the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to subparagraph (b) or subparagraph (c) of the definition of Gross
Asset Value, the amount of such adjustment shall be taken into account as gain
or loss from the disposition of such asset for purposes of computing Net Income
or Net Loss;

(d) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(e) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year;

(f) To the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account
in determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner’s interest in the Partnership, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Income or Net Loss; and

 

13



--------------------------------------------------------------------------------

(g) Notwithstanding any other provision of this definition of Net Income or Net
Loss, any items which are specially allocated pursuant to Section 6.3 shall not
be taken into account in computing Net Income or Net Loss. The amounts of the
items of Partnership income, gain, loss, or deduction available to be specially
allocated pursuant to Section 6.3 shall be determined by applying rules
analogous to those set forth in this definition of Net Income or Net Loss.

“Net Proceeds” shall have the meaning set forth in Section 8.6.C(2).

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or other shares of capital stock of the General Partner, excluding in
each case, grants under any Stock Plan, or (ii) any Debt issued by the General
Partner that provides any of the rights described in clause (i).

“Nonrecourse Deductions” shall have the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

“Nonrecourse Liability” shall have the meaning set forth in Regulations
Section 1.752-1(a)(2).

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit B to this Agreement.

“Offered Shares” shall have the meaning set forth in Section 8.6.C(1).

“Option Agreement Effective Date” means the date the Partnership acquires an
Option Interest pursuant to the Option Agreement in exchange for Common Units.

“Option Agreement” means that certain option agreement by and between the
Partnership and Global Innovation Partners, LLC, whereby such entity granted the
Partnership an option to acquire the Option Interests.

“Option Interests” means that certain property or interest in entities which own
certain real property.

“Parity Preferred Unit” means any class or series of Partnership Interests of
the Partnership now or hereafter authorized, issued or outstanding expressly
designated by the Partnership to rank on a parity with the Series A Preferred
Units, the Series B Preferred Units and the Series C Preferred Units with
respect to distributions or rights upon voluntary or involuntary liquidation,
winding-up or dissolution of the Partnership, or both, as the context may
require.

“Partner” means a General Partner or a Limited Partner, and “Partners” means the
General Partner and the Limited Partners.

 

14



--------------------------------------------------------------------------------

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Debt” shall have the meaning set forth in Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Deductions” shall have the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

“Partnership” means the limited partnership formed under the Act and pursuant to
this Agreement, and any successor thereto.

“Partnership Interest” means, an ownership interest in the Partnership of a
Limited Partner or the General Partner and includes any and all benefits to
which the Holder of such a Partnership Interest may be entitled as provided in
this Agreement, together with all obligations of such Person to comply with the
terms and provisions of this Agreement. There may be one or more classes or
series of Partnership Interests as provided in Section 4.3, 4.4 or 4.5. A
Partnership Interest may be expressed as a number of Partnership Units. Unless
otherwise expressly provided for by the General Partner at the time of the
original issuance of any Partnership Interests, all Partnership Interests
(whether of a Limited Partner or a General Partner) shall be of the same class
or series. The Partnership Interests represented by the Common Units, the
Profits Interest Units, the Series A Preferred Units, the Series B Preferred
Units and the Series C Preferred Units are the only Partnership Interests and
each such type of Unit is a separate class of Partnership Interest for all
purposes of this Agreement.

“Partnership Minimum Gain” shall have the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

“Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash pursuant to Section 5.1, which
record date shall be the same as the record date established by the General
Partner for a distribution to its stockholders of some or all of its portion of
such distribution.

“Partnership Unit” or “Unit” means, with respect to any class of Partnership
Interest, a fractional, undivided share of such class of Partnership Interest
issued pursuant to Sections 4.1 and 4.3, 4.4 or 4.5. The ownership of
Partnership Units may be evidenced by a certificate for units substantially in
the form of Exhibit D hereto or as the General Partner may determine with
respect to any class of Partnership Units issued from time to time under
Section 4.1, 4.3, 4.4 and 4.5.

“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.

 

15



--------------------------------------------------------------------------------

“Percentage Interest” means, as to a Partner holding a class or series of
Partnership Interests, its interest in such class or series as determined by
dividing the Partnership Units of such class or series owned by such Partner by
the total number of Partnership Units of such class then outstanding as
specified in Exhibit A attached hereto, as such Exhibit may be amended from time
to time. If the Partnership issues more than one class or series of Partnership
Interests, the interest in the Partnership among the classes or series of
Partnership Interests shall be determined as set forth in the amendment to the
Partnership Agreement setting forth the rights and privileges of such additional
classes or series of Partnership Interest, if any, as contemplated by
Section 4.3.C.

“Person” means an individual or a corporation, partnership, limited liability
company, trust, unincorporated organization, association or other entity.

“Plan” means the Digital Realty Trust, Inc. and Digital Realty Trust, L.P. 2004
Incentive Award Plan.

“Plan Asset Regulation” means the regulations promulgated by the United States
Department of Labor in Title 29, Code of Federal Regulations, Part 2510,
Section 101.3, and any successor regulations thereto.

“Pledge” shall have the meaning set forth in Section 11.3.A.

“Preferred Distribution Shortfall” means, with respect to any Partnership
Interests that are entitled to any preference in distributions of Available Cash
pursuant to this Agreement, the aggregate amount of the required distributions
for such outstanding Partnership Interests for all prior distribution periods
minus the aggregate amount of the distributions made with respect to such
outstanding Partnership Interests pursuant to this Agreement.

“Preferred Share” means a share of the General Partner’s preferred stock, par
value $.01 per share, with such rights, priorities and preferences as shall be
designated by the Board of Directors in accordance with the General Partner’s
Charter.

“Pricing Agreements” shall have the meaning set forth in Section 8.6.C(3)(b).

“Primary Offering Notice” shall have the meaning set forth in Section 8.6.F(4).

“Profits Interest Units” means long term incentive partnership units of the
Partnership having the rights, voting powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption and
conversion set forth herein and in the Plan (including the Class C Units).
Profits Interest Units can be issued in one or more classes, or one or more
series of any such classes bearing such relationship to one another as to
allocations, distributions, and other rights as the general Partner shall
determine in its sole and absolute discretion subject to Maryland law.

“Profits Interest Unitholder” means a Partner that holds Profits Interest Units.

 

16



--------------------------------------------------------------------------------

“Properties” means such interests in real property and personal property
including without limitation, fee interests, interests in ground leases,
interests in joint ventures, interests in mortgages, and Debt instruments as the
Partnership may hold from time to time.

“Qualified REIT Subsidiary” means any Subsidiary of the General Partner that is
a “qualified REIT subsidiary” within the meaning of Section 856(i) of the Code.

“Qualified Transferee” means an “Accredited Investor” as such term is defined in
Rule 501 promulgated under the Securities Act.

“Redemption” shall have the meaning set forth in Section 8.6.A.

“Regulations” means the Income Tax Regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

“Regulatory Allocations” shall have the meaning set forth in
Section 6.3.A(viii).

“REIT” means a real estate investment trust, as defined under Sections 856
through 860 of the Code.

“REIT Requirements” shall have the meaning set forth in Section 5.1.

“REIT Series A Preferred Share” means a share of 8.5% Series A Cumulative
Redeemable Preferred Stock, par value $.01 per share, liquidation preference $25
per share, of the General Partner.

“REIT Series B Preferred Share” means a share of 7.875% Series B Cumulative
Redeemable Preferred Stock, par value $.01 per share, liquidation preference $25
per share, of the General Partner.

“REIT Series C Preferred Share” means a share of 4.375% Series C Cumulative
Convertible Preferred Stock, par value $.01 per share, liquidation preference
$25 per share, of the General Partner.

“REIT Share” means a share of common stock, par value $.01 per share, of the
General Partner.

“REIT Shares Amount” means, as of any date, an aggregate number of REIT Shares
equal to the number of Tendered Units, as adjusted (x) pursuant to Section 7.5
(in the event the General Partner acquires material assets, other than on behalf
of the Partnership) and (y) for stock dividends and distributions, stock splits
and subdivisions, reverse stock splits and combinations, distributions of
rights, warrants or options, and distributions of evidences of indebtedness or
assets relating to assets not received by the General Partner pursuant to a pro
rata distribution by the Partnership.

“REIT Share Market Value” means, with respect to a REIT Share, the average of
the daily market price for the ten (10) consecutive trading days immediately
preceding the

 

17



--------------------------------------------------------------------------------

Specified Redemption Date. The market price for each such trading day shall be:
(i) if the REIT Shares are listed or admitted to trading on any securities
exchange, the closing price, regular way, on such day, or if no such sale takes
place on such day, the average of the closing bid and asked prices on such day,
in either case as reported in the principal consolidated transaction reporting
system, (ii) if the REIT Shares are not listed or admitted to trading on any
securities exchange, the last reported sale price on such day or, if no sale
takes place on such day, the average of the closing bid and asked prices on such
day, as reported by a reliable quotation source designated by the Company, or
(iii) if the REIT Shares are not listed or admitted to trading on any securities
exchange and no such last reported sale price or closing bid and asked prices
are available, the average of the reported high bid and low asked prices on such
day, as reported by a reliable quotation source designated by the Company, or if
there shall be no bid and asked prices on such day, the average of the high bid
and low asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;
provided that if there are no bid and asked prices reported during the ten
(10) days prior to the date in question, the REIT Share Market Value of the REIT
Share shall be determined by the Board of Directors of the Company acting in
good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate.

“ROFO Agreement Effective Date” means the date the Partnership acquires the ROFO
Interests pursuant to the respective ROFO Agreements in exchange for
Common-Equivalent Units.

“ROFO Agreement” means those certain Right of First Offer Agreements by and
between the Partnership and Global Innovation Partners, LLC, whereby such
entities granted the Partnership the right to acquire the ROFO Interests.

“ROFO Interests” means those certain properties or interests in entities which
own certain real property described in the respective ROFO Agreements.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder and
any successor statute thereto.

“Series A Articles Supplementary” means the Articles Supplementary of the
General Partner in connection with its REIT Series A Preferred Shares, as filed
with the Maryland State Department of Assessments and Taxation on February 8,
2005.

“Series A Preferred Capital” means a Capital Account balance equal to the
product of (i) the number of Series A Preferred Units then held by the General
Partner multiplied by (ii) the sum of $25, any Preferred Distribution Shortfall
per Series A Preferred Unit and any accrued and unpaid distribution per Series A
Preferred Unit for the current distribution period.

“Series A Preferred Units” means the Partnership’s 8.5% Series A Cumulative
Redeemable Partnership Units, with the rights, priorities and preferences set
forth herein.

“Series A Preferred Unit Distribution Payment Date” shall have the meaning set
forth in Section 16.2.A.

 

18



--------------------------------------------------------------------------------

“Series A Priority Return” shall mean an amount equal to 8.5% per annum on the
stated value of $25 per Series A Preferred Unit (equivalent to the fixed annual
amount of $2.125 per Series A Preferred Unit), commencing on the date of
original issuance of the Series A Preferred Units. For any partial quarterly
period, the amount of the Series A Priority Return shall be prorated and
computed on the basis of a 360-day year consisting of twelve 30-day months.

“Series B Articles Supplementary” means the Articles Supplementary of the
General Partner in connection with its REIT Series B Preferred Shares, as filed
with the Maryland State Department of Assessments and Taxation on July 25, 2005.

“Series B Preferred Capital” means a Capital Account balance equal to the
product of (i) the number of Series B Preferred Units then held by the General
Partner multiplied by (ii) the sum of $25, any Preferred Distribution Shortfall
per Series B Preferred Unit and any accrued and unpaid distribution per Series B
Preferred Unit for the current distribution period.

“Series B Preferred Units” means the Partnership’s 7.875% Series B Cumulative
Redeemable Partnership Units, with the rights, priorities and preferences set
forth herein.

“Series B Preferred Unit Distribution Payment Date” shall have the meaning set
forth in Section 17.2.A.

“Series B Priority Return” shall mean an amount equal to 7.875% per annum on the
stated value of $25 per Series B Preferred Unit (equivalent to the fixed annual
amount of $1.96875 per Series B Preferred Unit), commencing on the date of
original issuance of the Series B Preferred Units. For any partial quarterly
period, the amount of the Series B Priority Return shall be prorated and
computed on the basis of a 360-day year consisting of twelve 30-day months.

“Series C Articles Supplementary” means the Articles Supplementary of the
General Partner in connection with its REIT Series C Preferred Shares, as filed
with the Maryland State Department of Assessments and Taxation on April 9, 2007.

“Series C Preferred Capital” means a Capital Account balance equal to the
product of (i) the number of Series C Preferred Units then held by the General
Partner multiplied by (ii) the sum of $25, any Preferred Distribution Shortfall
per Series C Preferred Unit and any accrued and unpaid distribution per Series C
Preferred Unit for the current distribution period.

“Series C Preferred Units” means the Partnership’s 4.375% Series C Cumulative
Convertible Partnership Units, with the rights, priorities and preferences set
forth herein.

“Series C Preferred Unit Distribution Payment Date” shall have the meaning set
forth in Section 19.2.A.

“Series C Priority Return” shall mean an amount equal to 4.375% per annum on the
stated value of $25 per Series C Preferred Unit (equivalent to the fixed annual
amount of $1.09375 per Series C Preferred Unit), commencing on the date of
original issuance of the Series C Preferred Units. For any partial quarterly
period, the amount of the Series C Priority Return shall be prorated and
computed on the basis of a 360-day year consisting of twelve 30-day months.

 

19



--------------------------------------------------------------------------------

“Single Funding Notice” shall have the meaning set forth in Section 8.6.C(1)(b).

“Specified Redemption Date” means the day of receipt by the General Partner of a
Notice of Redemption; provided that in the event the General Partner elects a
Stock Offering Funding pursuant to Section 8.6.C, such Specified Redemption Date
shall be deferred until the next Business Day following the date of the closing
of the Stock Offering Funding.

“Stock Offered Funding Amount” shall have the meaning set forth in
Section 8.6.C(2).

“Stock Offering Funding” shall have the meaning set forth in
Section 8.6.C(1)(a).

“Stock Plan” means any stock incentive, stock option, stock ownership or
employee benefits plan of the General Partner.

“Subsequent Redemption” shall have the meaning set forth in Section 8.6.F(4).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, joint venture or other entity of which a majority of
(i) the voting power of the voting equity securities or (ii) the outstanding
equity interests is owned, directly or indirectly, by such Person.

“Subsidiary Partnership” means any partnership or limited liability company that
is a Subsidiary of the Partnership.

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4.

“Surviving Partnership” shall have the meaning set forth in Section 11.2.B(2).

“Tax Items” shall have the meaning set forth in Section 6.4.A.

“Tenant” means any tenant from which the General Partner derives rent either
directly or indirectly through partnerships, including the Partnership.

“Tendered Units” shall have the meaning set forth in Section 8.6.A.

“Tendering Partner” shall have the meaning set forth in Section 8.6.A.

“Termination Transaction” shall have the meaning set forth in Section 11.2.B.

“Transaction” shall have the meaning set forth in Section 8.7.F.

“Twelve-Month Period” means a twelve-month period ending on the first
anniversary of the Effective Date or on each subsequent anniversary thereof.

 

20



--------------------------------------------------------------------------------

“Unvested Profits Interest Units” shall have the meaning set forth in
Section 4.5.C.

“Vested Profits Interest Units” shall have the meaning set forth in
Section 4.5.C.

“Vesting Agreement” means each or any, as the context implies, vesting agreement
entered into by a Profits Interest Unitholder upon acceptance of an award of
Unvested Profits Interest Units under the Plan (as such agreement may be
amended, modified or supplemented from time to time), including any Class C Unit
Agreements.

“Withdrawing Partner” shall have the meaning set forth in Section 8.6.C(3)(c).

Section 1.2 Rules of Construction

Unless otherwise indicated, all references herein to “REIT,” “REIT
Requirements,” “REIT Shares” and “REIT Shares Amount” with respect to the
General Partner shall apply only with reference to the Company.

ARTICLE 2.

ORGANIZATIONAL MATTERS

Section 2.1 Organization

The Partnership is a limited partnership formed pursuant to the provisions of
the Act and upon the terms and conditions set forth in this Agreement. Except as
expressly provided herein, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the Act.
The Partnership Interest of each Partner shall be personal property for all
purposes.

Section 2.2 Name

The name of the Partnership is Digital Realty Trust, L.P. The Partnership’s
business may be conducted under any other name or names deemed advisable by the
General Partner, including the name of the General Partner or any Affiliate
thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purposes of complying with the laws of any jurisdiction that so requires. The
General Partner in its sole and absolute discretion may change the name of the
Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.

Section 2.3 Registered Office and Agent; Principal Office

The name and address of the registered office and registered agent of the
Partnership in the State of Maryland is National Registered Agents, Inc. of MD,
11 East Chase Street, Baltimore, MD 21202. The address of the principal office
of the Partnership in the State of Maryland is c/o National Registered Agents,
Inc. of MD, 11 East Chase Street, Baltimore, MD 21202. The principal office of
the Partnership is located at 560 Mission Street, Suite 2900, San Francisco,
California 94105, or such other place as the General Partner may from time to
time designate by notice to the other Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Maryland as
the General Partner deems advisable.

 

21



--------------------------------------------------------------------------------

Section 2.4 Power of Attorney

A. Each Limited Partner and each Assignee constitutes and appoints the General
Partner, any Liquidator, and authorized officers and attorneys-in-fact of each,
and each of those acting singly, in each case with full power of substitution,
as its true and lawful agent and attorney-in-fact, with full power and authority
in its name, place and stead to:

(1) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (a) all certificates, documents and other instruments (including,
without limitation, this Agreement and the Certificate and all amendments or
restatements thereof) that the General Partner or the Liquidator deems
appropriate or necessary to form, qualify or continue the existence or
qualification of the Partnership as a limited partnership (or a partnership in
which the Limited Partners have limited liability) in the State of Maryland and
in all other jurisdictions in which the Partnership may conduct business or own
property; (b) all instruments that the General Partner or any Liquidator deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the General Partner or any Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all instruments relating to the
admission, withdrawal, removal or substitution of any Partner pursuant to, or
other events described in, Articles 11, 12 or 13 or the Capital Contribution of
any Partner; and (e) all certificates, documents and other instruments relating
to the determination of the rights, preferences and privileges of Partnership
Interests; and

(2) execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the General Partner or any Liquidator, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action which is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole
discretion of the General Partner or any Liquidator, to effectuate the terms or
intent of this Agreement.

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article 14
or as may be otherwise expressly provided for in this Agreement.

B. The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, in recognition of the fact that each of the
Partners will be relying upon the power of the General Partner and any
Liquidator to act as contemplated by this Agreement in any filing or other
action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
transfer of all or any portion of such Limited Partner’s or Assignee’s
Common-Equivalent Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any

 

22



--------------------------------------------------------------------------------

representation made by the General Partner or any Liquidator, acting in good
faith pursuant to such power of attorney; and each such Limited Partner or
Assignee hereby waives any and all defenses which may be available to contest,
negate or disaffirm the action of the General Partner or any Liquidator, taken
in good faith under such power of attorney. Each Limited Partner or Assignee
shall execute and deliver to the General Partner or any Liquidator, within 15
days after receipt of the General Partner’s or Liquidator’s request therefor,
such further designation, powers of attorney and other instruments as the
General Partner or the Liquidator, as the case may be, deems necessary to
effectuate this Agreement and the purposes of the Partnership.

Section 2.5 Term

The term of the Partnership commenced on July 21, 2004 and shall continue until
December 31, 2104 unless it is dissolved sooner pursuant to the provisions of
Article 13 or as otherwise provided by law.

ARTICLE 3.

PURPOSE

Section 3.1 Purpose and Business

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act, (ii) to enter into any partnership,
joint venture or other similar arrangement to engage in any business described
in the foregoing clause (i) or to own interests in any entity engaged, directly
or indirectly, in any such business and (iii) to do anything necessary or
incidental to the foregoing; provided, however, that such business shall be
limited to and conducted in such a manner as to permit the General Partner at
all times to be classified as a REIT for federal income tax purposes, unless the
General Partner ceases to qualify as a REIT for reasons other than the conduct
of the business of the Partnership. In connection with the foregoing, and
without limiting the General Partner’s right in its sole discretion to cease
qualifying as a REIT, the Partners acknowledge that the General Partner’s
current status as a REIT inures to the benefit of all the Partners and not
solely the General Partner.

Section 3.2 Powers

The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, borrow
money and issue evidences of indebtedness, whether or not secured by mortgage,
deed of trust, pledge or other lien, acquire, own, manage, improve and develop
real property, and lease, sell, transfer and dispose of real property; provided,
however, notwithstanding anything to the contrary in this Agreement, the
Partnership shall not, absent the consent of the General Partner, which may be
given or withheld in its sole and absolute discretion, take, or refrain from
taking, any action which, in the judgment of the General Partner, in its sole
and absolute discretion, could (i) adversely affect the ability of the General
Partner to continue to qualify as a REIT,

 

23



--------------------------------------------------------------------------------

(ii) subject the General Partner to any taxes under Section 857 or Section 4981
of the Code, or (iii) violate any law or regulation of any governmental body or
agency having jurisdiction over the General Partner or its securities, unless
any such action (or inaction) under (i), (ii) or (iii) shall have been
specifically consented to by the General Partner in writing.

Section 3.3 Partnership Only for Purposes Specified

The Partnership shall be a partnership only for the purposes specified in
Section 3.1, and this Agreement shall not be deemed to create a partnership
among the Partners with respect to any activities whatsoever other than the
activities within the purposes of the Partnership as specified in Section 3.1.
Except as otherwise provided in this Agreement, no Partner shall have any
authority to act for, bind, commit or assume any obligation or responsibility on
behalf of the Partnership, its properties or any other Partner. No Partner, in
its capacity as a Partner under this Agreement, shall be responsible or liable
for any indebtedness or obligation of another Partner, nor shall the Partnership
be responsible or liable for any indebtedness or obligation of any Partner,
incurred either before or after the execution and delivery of this Agreement by
such Partner, except as to those responsibilities, liabilities, indebtedness or
obligations incurred pursuant to and as limited by the terms of this Agreement
and the Act.

Section 3.4 Representations and Warranties by the Parties

A. Each Partner that is an individual represents and warrants to each other
Partner that (i) such Partner has the legal capacity to enter into this
Agreement and perform such Partner’s obligations hereunder, (ii) the
consummation of the transactions contemplated by this Agreement to be performed
by such Partner will not result in a breach or violation of, or a default under,
any agreement by which such Partner or any of such Partner’s property is or are
bound, or any statute, regulation, order or other law to which such Partner is
subject, (iii) such Partner is a “United States person” within the meaning of
Section 7701(a)(30) of the Code, and (iv) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms.

B. Each Partner that is not an individual represents and warrants to each other
Partner that (i) its execution and delivery of this Agreement and all
transactions contemplated by this Agreement to be performed by it have been duly
authorized by all necessary action, including without limitation, that of its
general partner(s), member(s), committee(s), trustee(s), beneficiaries,
directors and/or stockholder(s), as the case may be, as required, (ii) the
consummation of such transactions shall not result in a breach or violation of,
or a default under, its certificate of limited partnership, partnership
agreement, trust agreement, limited liability company operating agreement,
charter or bylaws, as the case may be, any agreement by which such Partner or
any of such Partner’s properties or any of its partners, members, beneficiaries,
trustees or stockholders, as the case may be, is or are bound, or any statute,
regulation, order or other law to which such Partner or any of its partners,
members, trustees, beneficiaries or stockholders, as the case may be, is or are
subject, (iii) such Partner is a “United States person” within the meaning of
Section 7701(a)(30) of the Code and (iv) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms.

 

24



--------------------------------------------------------------------------------

C. Each Partner represents, warrants, and agrees that it has acquired and
continues to hold its interest in the Partnership for its own account for
investment only and not for the purpose of, or with a view toward, the resale or
distribution of all or any part thereof, nor with a view toward selling or
otherwise distributing such interest or any part thereof at any particular time
or under any predetermined circumstances. Each Partner further represents and
warrants that it is a sophisticated investor, able and accustomed to handling
sophisticated financial matters for itself, particularly real estate
investments, and that it has a sufficiently high net worth that it does not
anticipate a need for the funds it has invested in the Partnership in what it
understands to be a highly speculative and illiquid investment. Each Partner
represents, warrants and agrees that such Partner is an “accredited investor”
(as such term is defined in Rule 501(a) of Regulation D under the Securities
Act).

D. Each Partner acknowledges that (i) the Partnership Units (and any REIT Shares
that might be exchanged therefor) have not been registered under the Securities
Act and may not be transferred unless they are subsequently registered under the
Securities Act or an exemption from such registration is available (it being
understood that the Partnership has no intention of so registering the
Partnership Units), (ii) a restrictive legend in the form set forth in Exhibit D
shall be placed on the certificates representing the Partnership Units, and
(iii) a notation shall be made in the appropriate records of the Partnership
indicating that the Partnership Units are subject to restrictions on transfer.

E. Each Limited Partner further represents, warrants, covenants and agrees as
follows:

(1) Except as provided in Exhibit E, at any time such Partner actually or
Constructively Owns a 25% or greater capital interest or profits interest in the
Partnership, it does not and will not, without the prior written consent of the
General Partner, actually own or Constructively Own (a) with respect to any
Tenant that is a corporation, any stock of such Tenant, and (b) with respect to
any Tenant that is not a corporation, any interests in either the assets or net
profits of such Tenant.

(2) Except as provided in Exhibit F, at any time such Partner actually or
Constructively Owns a 25% or greater capital interest or profits interest in the
Partnership, it does not, and agrees that it will not without the prior written
consent of the General Partner, actually own or Constructively Own, any stock in
the General Partner, other than any REIT Shares or other shares of capital stock
of the General Partner such Partner may acquire (a) as a result of an exchange
of Tendered Units pursuant to Section 8.6 or (b) upon the exercise of options
granted or delivery of REIT Shares pursuant to any Stock Plan, in each case
subject to the ownership limitations set forth in the General Partner’s Charter.

(3) Upon request of the General Partner, it will disclose to the General Partner
the amount of REIT Shares or other shares of capital stock of the General
Partner, or shares of capital stock or other interests in Tenants, that it
actually owns or Constructively Owns.

(4) It understands that if, for any reason, (a) the representations, warranties
or agreements set forth in E(1) or (2) above are violated, or (b) the
Partnership’s actual or Constructive Ownership of REIT Shares or other shares of
capital stock of the General Partner

 

25



--------------------------------------------------------------------------------

violates the limitations set forth in the Charter, then (x) some or all of the
Redemption rights of the Partners may become non-exercisable, and (y) some or
all of the REIT Shares owned by the Partners may be automatically transferred to
a trust for the benefit of a charitable beneficiary, as provided in the Charter.

(5) Without the consent of the General Partner, which may be given or withheld
in its sole discretion, no Partner shall take any action that would cause
(i) the Partnership at any time to have more than 100 partners, including as
partners (“flow through partners”) those persons indirectly owning an interest
in the Partnership through a partnership, limited liability company, S
corporation or grantor trust (such entity, a “flow through entity”), but only if
substantially all of the value of such person’s interest in the flow through
entity is attributable to the flow through entity’s interest (direct or
indirect) in the Partnership; or (ii) the Partnership Interest initially issued
to such Partner or its predecessors to be held by more than seven (7) partners,
including as partners any flow through partners.

F. The representations and warranties contained in this Section 3.4 shall
survive the execution and delivery of this Agreement by each Partner and the
dissolution and winding-up of the Partnership.

G. Each Partner hereby acknowledges that no representations as to potential
profit, cash flows, funds from operations or yield, if any, in respect of the
Partnership or the General Partner have been made by any Partner or any employee
or representative or Affiliate of any Partner, and that projections and any
other information, including, without limitation, financial and descriptive
information and documentation, which may have been in any manner submitted to
such Partner shall not constitute any representation or warranty of any kind or
nature, express or implied.

Section 3.5 Certain ERISA Matters

Each Partner acknowledges that the Partnership is intended to qualify as a “real
estate operating company” (as such term is defined in the Plan Asset
Regulation). The General Partner may structure the investments in, relationships
with and conduct with respect to Properties and any other assets of the
Partnership so that the Partnership will be a “real estate operating company”
(as such term is defined in the Plan Asset Regulation).

ARTICLE 4.

CAPITAL CONTRIBUTIONS

Section 4.1 Capital Contributions of the Partners

At the time of their respective execution of this Agreement, the Partners shall
make or shall have made Capital Contributions as set forth in Exhibit A to this
Agreement. The Partners shall own Partnership Units of the class or series and
in the amounts set forth in Exhibit A and shall have a Percentage Interest in
the Partnership as set forth in Exhibit A, which Percentage Interest shall be
adjusted in Exhibit A from time to time by the General Partner to the extent
necessary to reflect accurately exchanges, redemptions, Capital Contributions,
the issuance of additional Partnership Units or similar events having an effect
on a Partner’s Percentage Interest. Except as required by law, as otherwise
provided in Sections 4.3, 4.4, 4.5

 

26



--------------------------------------------------------------------------------

and 10.5, or as otherwise agreed to by a Partner and the Partnership, no Partner
shall be required or permitted to make any additional Capital Contributions or
loans to the Partnership. Unless otherwise specified by the General Partner at
the time of the creation of any class of Partnership Interests, the
corresponding class or series of capital stock for any Partnership Units issued
shall be REIT Shares.

Section 4.2 Loans by Third Parties

Subject to Section 4.3, the Partnership may incur Debt, or enter into other
similar credit, guarantee, financing or refinancing arrangements for any purpose
(including, without limitation, in connection with any further acquisition of
Properties) with any Person that is not the General Partner upon such terms as
the General Partner determines appropriate; provided that, the Partnership shall
not incur any Debt that is recourse to the General Partner, except to the extent
otherwise agreed to by the General Partner in its sole discretion.

Section 4.3 Additional Funding and Capital Contributions

A. General. The General Partner may, at any time and from time to time determine
that the Partnership requires additional funds (“Additional Funds”) for the
acquisition of additional Properties or for such other Partnership purposes as
the General Partner may determine. Additional Funds may be raised by the
Partnership, at the election of the General Partner, in any manner provided in,
and in accordance with, the terms of this Section 4.3. No Person shall have any
preemptive, preferential or similar right or rights to subscribe for or acquire
any Partnership Interest, except as set forth in this Section 4.3.

B. Issuance of Additional Partnership Interests. The General Partner, in its
sole and absolute discretion, may raise all or any portion of the Additional
Funds by accepting additional Capital Contributions of cash. The General Partner
may also accept additional Capital Contributions of real property or any other
non-cash assets. In connection with any such additional Capital Contributions
(of cash or property), the General Partner is hereby authorized to cause the
Partnership from time to time to issue to Partners (including the General
Partner) or other Persons (including, without limitation, in connection with the
contribution of tangible or intangible property, services, or other
consideration permitted by the Act to the Partnership) additional Partnership
Units or other Partnership Interests, which may be Common Units or other
Partnership Units issued in one or more classes, or one or more series of any of
such classes, with such designations, preferences and relative, participating,
optional, conversion, exchange or other special rights, powers, and duties,
including rights, powers, and duties senior to then existing Limited Partner
Interests, all as shall be determined by the General Partner in its sole and
absolute discretion subject to Maryland law, including without limitation,
(i) the allocations of items of Partnership income, gain, loss, deduction, and
credit to such class or series of Partnership Interests; (ii) the right of each
such class or series of Partnership Interests to share in Partnership
distributions; (iii) the rights of each such class or series of Partnership
Interests upon dissolution and liquidation of the Partnership; and (iv) the
right to vote, including, without limitation, the Limited Partner approval
rights set forth in Section 11.2.A; provided, that no such additional
Partnership Units or other Partnership Interests shall be issued to the General
Partner unless either (a) (1) the additional Partnership Interests are issued in
connection with the grant, award, or issuance of shares of the General Partner
pursuant to Section 4.3.C below, which

 

27



--------------------------------------------------------------------------------

shares have designations, preferences, and other rights (except voting rights)
such that the economic interests attributable to such shares are substantially
similar to the designations, preferences and other rights of the additional
Partnership Interests issued to the General Partner in accordance with this
Section 4.3.B, and (2) the General Partner shall make a Capital Contribution to
the Partnership in an amount equal to any net proceeds raised in connection with
such issuance, or (b) the additional Partnership Interests are issued to all
Partners holding Partnership Interests in the same class in proportion to their
respective Percentage Interests in such class or (c) the additional Partnership
Interests are issued pursuant to a Stock Plan. The General Partner’s
determination that consideration is adequate shall be conclusive insofar as the
adequacy of consideration relates to whether the Partnership Interests are
validly issued and paid. In the event that the Partnership issues additional
Partnership Interests pursuant to this Section 4.3.B, the General Partner shall
make such revisions to this Agreement (including but not limited to the
revisions described in Section 5.4, Section 6.2.B, and Section 8.6) as it
determines are necessary to reflect the issuance of such additional Partnership
Interests.

C. Issuance of REIT Shares or Other Securities by the General Partner. Except as
provided in the next following paragraph of this Section 4.3C, the General
Partner shall not issue any additional REIT Shares, other shares of capital
stock of the General Partner or New Securities (other than REIT Shares issued
pursuant to Section 8.6 or such shares, stock or securities pursuant to a
dividend or distribution (including any stock split) to all of its stockholders
or all of its stockholders who hold a particular class of stock of the General
Partner), unless (i) the General Partner shall cause the Partnership to issue to
the General Partner, Partnership Interests or rights, options, warrants or
convertible or exchangeable securities of the Partnership having designations,
preferences and other rights, all such that the economic interests thereof are
substantially similar to those of the REIT Shares, other shares of capital stock
of the General Partner or New Securities issued by the General Partner and
(ii) the General Partner shall make a Capital Contribution of any net proceeds
from the issuance of such additional REIT Shares, other shares of capital stock
or New Securities, as the case may be, and from any exercise of the rights
contained in such additional New Securities, as the case may be. Without
limiting the foregoing, the General Partner is expressly authorized to issue
REIT Shares, other shares of capital stock of the General Partner or New
Securities for no tangible value or for less than fair market value, and the
General Partner is expressly authorized to cause the Partnership to issue to the
General Partner corresponding Partnership Interests, so long as (x) the General
Partner concludes in good faith that such issuance of Partnership Interests is
in the interests of the Partnership; and (y) the General Partner contributes all
proceeds, if any, from such issuance and exercise to the Partnership.

In connection with the General Partner’s initial public offering of REIT Shares,
any other issuance of REIT Shares, other capital stock of the General Partner or
New Securities, the General Partner shall contribute to the Partnership, any net
proceeds raised in connection with such issuance; provided, that the General
Partner may use a portion of the net proceeds from any offering to acquire
Partnership Units or other assets (provided such other assets are contributed to
the Partnership pursuant to the terms of this Agreement); and provided, further,
that if the net proceeds actually received by the General Partner are less than
the gross proceeds of such issuance as a result of any underwriter’s discount or
other expenses paid or incurred in connection with such issuance then, except to
the extent such net proceeds are used to acquire Partnership Units, the General
Partner shall be deemed to have made a Capital Contribution to

 

28



--------------------------------------------------------------------------------

the Partnership in the amount equal to the sum of the net proceeds of such
issuance plus the amount of such underwriter’s discount and other expenses paid
by the General Partner (which discount and expense shall be treated as an
expense for the benefit of the Partnership for purposes of Section 7.4). In the
case of issuance of REIT Shares by the General Partner in any offering, whether
registered under the Securities Act or exempt from such registration,
underwritten, offered and sold directly to investors or through agents or other
intermediaries, or otherwise distributed, for purposes of determining the number
of additional Common Units issuable upon a Capital Contribution funded by the
net proceeds thereof consistently with the immediately preceding sentence, any
discount from the then current market price of REIT Shares shall be disregarded
such that an equal number of Common Units can be issued to the General Partner
as the number of REIT Shares sold by the General Partner in such offering,
consistently with the determination of Partners’ Percentage Interests as
provided in Section 4.3.D. In the case of issuances of REIT Shares, other
capital stock of the General Partner or New Securities pursuant to any Stock
Plan at a discount from fair market value or for no value, the amount of such
discount representing compensation to the employee, as determined by the General
Partner, shall be treated as an expense for the benefit of the Partnership for
purposes of Section 7.4 and, as a result, the General Partner shall be deemed to
have made a Capital Contribution to the Partnership in an amount equal to the
sum of any net proceeds of such issuance plus the amount of such expense.

D. Percentage Interest Adjustments in the Case of Capital Contributions for
Partnership Units. Upon the acceptance of additional Capital Contributions in
exchange for any class or series of Partnership Units, the Percentage Interest
of each Partner in such class or series of Partnership Units shall be equal to a
fraction, the numerator of which is equal to the sum of (i) the Deemed
Partnership Interest Value of the Partnership Interest of such Partner in
respect of such class or series (computed as of the Business Day immediately
preceding the Adjustment Date) and (ii) the Agreed Value of additional Capital
Contributions, if any, made by such Partner to the Partnership in such class or
series of Partnership Interests as of such Adjustment Date, and the denominator
of which is equal to the sum of (i) the Deemed Value of the Partnership
Interests of such class or series (computed as of the Business Day immediately
preceding the Adjustment Date), plus (ii) the aggregate Agreed Value of
additional Capital Contributions contributed by all Partners and/or third
parties to the Partnership on such Adjustment Date in such class or series.
Provided, however, solely for purposes of calculating a Partner’s Percentage
Interest pursuant to this Section 4.3.D, (i) in the case of cash Capital
Contributions by the General Partner funded by an offering of REIT Shares or
other shares of capital stock of the General Partner and (ii) in the case of the
contribution of properties by the General Partner which were acquired by the
General Partner in exchange for REIT Shares or other shares of capital stock of
the General Partner immediately prior to such contribution, the General Partner
shall be issued a number of Partnership Units equal and corresponding to the
number of such shares issued by the General Partner in exchange for such cash or
Properties, the Partnership Units held by the other Partners shall not be
adjusted, and the Partners’ Percentage Interests shall be adjusted accordingly.
The General Partner shall promptly give each Partner written notice of its
Percentage Interest, as adjusted. This Section 4.3.D shall not apply to the
issuance of Profits Interest Units, which shall be governed by Section 4.5, and
the General Partner may adjust Percentage Interests in a manner that is
different from the provisions of this Section 4.3.D to the extent it reasonably
determines it is appropriate to do so to reflect the value of the respective
Capital Contributions made to the Partnership and the number of Partnership
Units issued with respect thereto.

 

29



--------------------------------------------------------------------------------

Section 4.4 Other Contribution Provisions. In the event that any Partner is
admitted to the Partnership and is given (or is treated as having received) a
Capital Account at the time of admission in exchange for services rendered to
the Partnership, such transaction shall be treated by the Partnership and the
affected Partner as if the Partnership had compensated such Partner in cash, and
the Partner had contributed such cash to the capital of the Partnership. In
addition, with the consent of the General Partner, in its sole discretion, one
or more Limited Partners may enter into agreements with the Partnership, in the
form of a guarantee or contribution agreement, which have the effect of
providing a guarantee of certain obligations of the Partnership.

Section 4.5 Profit Interest Units. The General Partner may from time to time
issue Profits Interest Units to Persons who provide services to the Partnership,
for such consideration or for no consideration as the General Partner may
determine to be appropriate, and admit such Persons as Limited Partners. Subject
to the following provisions of this Section 4.5 and the special provisions of
Sections 4.3.D, 6.2.C, 8.7, 8.8 and Article 18, Profits Interest Units shall be
treated as Common Units, with all of the rights, privileges and obligations
attendant thereto. Subject to Section 18.2.A(4), for purposes of computing the
Partners’ Percentage Interests, Profits Interest Units shall be treated as
Common Units. In particular, the Partnership shall maintain at all times a
one-to-one correspondence between Profits Interest Units and Common Units for
conversion, distribution and other purposes, including without limitation
complying with the following procedures:

A. If an Adjustment Event occurs, then the General Partner shall make a
corresponding adjustment to the Profits Interest Units to maintain a one-for-one
conversion and economic equivalence ratio between Common Units and Profits
Interest Units. The following shall be “Adjustment Events”: (i) the Partnership
makes a distribution on all outstanding Common Units in Partnership Units,
(ii) the Partnership subdivides the outstanding Common Units into a greater
number of units or combines the outstanding Common Units into a smaller number
of units, or (iii) the Partnership issues any Partnership Units in exchange for
its outstanding Common Units by way of a reclassification or recapitalization of
its Common Units. If more than one Adjustment Event occurs, the adjustment to
the Profits Interest Units need be made only once using a single formula that
takes into account each and every Adjustment Event as if all Adjustment Events
occurred simultaneously. For the avoidance of doubt, the following shall not be
Adjustment Events: (x) the issuance of Partnership Units in a financing,
reorganization, acquisition or other similar business transaction, (y) the
issuance of Partnership Units pursuant to any employee benefit or compensation
plan or distribution reinvestment plan, or (z) the issuance of any Partnership
Units to the Company in respect of a Capital Contribution to the Partnership of
proceeds from the sale of securities by the Company. If the Partnership takes an
action affecting the Common Units other than actions specifically described
above as “Adjustment Events” and in the opinion of the General Partner such
action would require an adjustment to the Profits Interest Units to maintain the
one-to-one correspondence described above, the General Partner shall have the
right to make such adjustment to the Profits Interest Units, to the extent
permitted by law and by any applicable Stock Plan or other compensatory
arrangement or incentive program pursuant to which Profits Interest Units are
issued, in such manner and at such time as the General Partner, in its sole
discretion, may determine to be

 

30



--------------------------------------------------------------------------------

reasonably appropriate under the circumstances. If an adjustment is made to the
Profits Interest Units as herein provided the Partnership shall promptly file in
the books and records of the Partnership an officer’s certificate setting forth
such adjustment and a brief statement of the facts requiring such adjustment,
which certificate shall be conclusive evidence of the correctness of such
adjustment absent manifest error. Promptly after filing of such certificate, the
Partnership shall mail a notice to each Profits Interest Unitholder setting
forth the adjustment to his or her Profits Interest Units and the effective date
of such adjustment.

B. Except as otherwise provided in this Agreement (including, without
limitation, Article 18 with respect the Class C Units) or by the General Partner
with respect to any particular class or series of Profits Interest Units,
(a) the Profits Interest Unitholders shall, in respect of each Distribution
Payment Date, when, as and if authorized and declared by the General Partner out
of assets legally available for that purpose, be entitled to receive
distributions in an amount per Profits Interest Unit equal to the distributions
per Common Unit, paid to holders of record on the same record date established
by the General Partner with respect to such Distribution Payment Date;
(b) references to additional Partnership Interests in Section 5.4 shall be
deemed to include Profits Interest Units issued during a Distribution Period and
such Section 5.4 shall apply in full to Profits Interest Units; (c) during any
Distribution Period, so long as any Profits Interest Units are outstanding, no
distributions (whether in cash or in kind) shall be authorized, declared or paid
on Common Units, unless equal distributions have been or contemporaneously are
authorized, declared and paid on the Profits Interest Units for such
Distribution Period, (d), the Profits Interest Units shall rank pari passu with
the Common Units as to the payment of regular and special periodic or other
distributions and distribution of assets, and (e) any class or series of
Partnership Units or Partnership Interests which by its terms specifies that it
shall rank junior to, on a parity with, or senior to the Common Units with
respect to distributions shall also rank junior to, on a parity with, or senior
to, as the case may be, the Profits Interest Units. Notwithstanding the
foregoing provisions of this Section 4.5.B, proceeds from a Liquidating Event
shall be distributed to Holders of Partnership Units as set forth in Sections
5.3 and 13.2. Subject to the terms of any Vesting Agreement, a Profits Interest
Unitholder shall be entitled to transfer his or her Profits Interest Units to
the same extent, and subject to the same restrictions as holders of Common Units
are entitled to transfer their Common Units pursuant to Article 11.

C. Profits Interest Units shall be subject to the following special provisions:

(a) Vesting Agreements. Profits Interest Units may, in the sole discretion of
the General Partner, be issued subject to vesting, forfeiture and additional
restrictions on transfer pursuant to the terms of a Vesting Agreement. The terms
of any Vesting Agreement may be modified by the General Partner from time to
time in its sole discretion, subject to any restrictions on amendment imposed by
the relevant Vesting Agreement or by the Plan, if applicable. Profits Interest
Units that were fully vested when issued or that have vested under the terms of
a Vesting Agreement are referred to as “Vested Profits Interest Units”; all
other Profits Interest Units shall be treated as “Unvested Profits Interest
Units.”

(b) Forfeiture. Unless otherwise specified in the Vesting Agreement or in any
applicable Stock Plan or other compensatory arrangement or incentive program
pursuant to which Profits Interest Units are issued, upon the occurrence of any
event specified

 

31



--------------------------------------------------------------------------------

in such Vesting Agreement, Stock Plan, arrangement or program as resulting in
either the right of the Partnership or the General Partner to repurchase Profits
Interest Units at a specified purchase price or some other forfeiture of any
Profits Interest Units, then if the Partnership or the General Partner exercises
such right to repurchase or forfeiture or upon the occurrence of the event
causing forfeiture in accordance with the applicable Vesting Agreement, Stock
Plan, arrangement or program, then the relevant Profits Interest Units shall
immediately, and without any further action, be treated as cancelled and no
longer outstanding for any purpose. Unless otherwise specified in the applicable
Vesting Agreement, Stock Plan, arrangement or program, no consideration or other
payment shall be due with respect to any Profits Interest Units that have been
forfeited, other than any distributions declared with respect to a Partnership
Record Date and with respect to such units, prior to the effective date of the
forfeiture. Except as otherwise provided in this Agreement or any agreement
relating to the grant of Profits Interest Units (including each Class C Units
Agreement), in connection with any repurchase or forfeiture of such units, the
balance of the portion of the Capital Account of the Profits Interest Unitholder
that is attributable to all of his or her Profits Interest Units shall be
reduced by the amount, if any, by which it exceeds the target balance
contemplated by Section 6.2.C, calculated with respect to the Profits Interest
Unitholder’s remaining Profits Interest Units, if any.

(c) Allocations. Profits Interest Unitholders shall be entitled to certain
special allocations of gain under Section 6.2.C.

(d) Redemption. The Redemption Right provided to Limited Partners under
Section 8.6 shall not apply with respect to Profits Interest Units unless and
until they are converted to Partnership Units as provided in clause (f) below
and Section 8.7.

(e) Legend. Any certificate evidencing an Profits Interest Unit shall bear an
appropriate legend indicating that additional terms, conditions and restrictions
on transfer, including without limitation any Vesting Agreement, apply to the
Profits Interest Unit.

(f) Conversion to Partnership Units. Vested Profits Interest Units are eligible
to be converted into Partnership Units under Section 8.7.

(g) Voting. Profits Interest Units shall have the voting rights provided in
Section 8.8.

Section 4.6 No Preemptive Rights

Except to the extent expressly granted by the Partnership pursuant to another
agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) additional Capital Contributions or loans to the
Partnership or (ii) issuance or sale of any Partnership Units or other
Partnership Interests.

 

32



--------------------------------------------------------------------------------

ARTICLE 5.

DISTRIBUTIONS

Section 5.1 Requirement and Characterization of Distributions

The General Partner shall cause the Partnership to distribute quarterly all, or
such portion as the General Partner may in its discretion determine, of
Available Cash generated by the Partnership to the Partners who are Partners on
the applicable Partnership Record Date with respect to such distribution,
(1) first, with respect to any class or series of Partnership Interests that are
entitled to any preference in distributions, in accordance with the rights of
such class or series of Partnership Interests (and within such class or series,
pro rata in proportion to the respective Percentage Interests on the applicable
Partnership Record Date), and (2) second, with respect to any class or series of
Partnership Interests that are not entitled to any preference in distributions,
pro rata to each such class or series in accordance with the terms of such class
or series to the Partners who are Partners of such class or series on the
Partnership Record Date with respect to such distribution (and within each such
class or series, pro rata in proportion to the respective Percentage Interests
on such Partnership Record Date). Unless otherwise expressly provided for herein
or in an agreement, if any, entered into in connection with the creation of a
new class or series of Partnership Interests created in accordance with Article
4, no Partnership Interest shall be entitled to a distribution in preference to
any other Partnership Interest. The General Partner shall take such reasonable
efforts, as determined by it in its sole and absolute discretion and consistent
with its qualification as a REIT, to cause the Partnership to distribute
sufficient amounts to enable the General Partner, for so long as the General
Partner has determined to qualify as a REIT, to pay stockholder dividends that
will (a) satisfy the requirements for qualifying as a REIT under the Code and
Regulations (“REIT Requirements”), and (b) except to the extent otherwise
determined by the General Partner, avoid the imposition of any federal income or
excise tax liability on the General Partner, except to the extent that a
distribution pursuant to clause (b) would prevent the Partnership from making a
distribution to the Holders of Series A Preferred Units in accordance with
Section 16.2 or Series B Preferred Units in accordance with Section 17.2 or
Series C Preferred Units in accordance with Section 19.2.

Section 5.2 Distributions in Kind

Except as expressly provided herein, no right is given to any Partner to demand
and receive property other than cash. The General Partner may determine, in its
sole and absolute discretion, to make a distribution in-kind to the Partners of
Partnership assets, and such assets shall be distributed in such a fashion as to
ensure that the fair market value is distributed and allocated in accordance
with Articles 5, 6 and 10.

Section 5.3 Distributions Upon Liquidation

Notwithstanding Section 5.1, proceeds from a Liquidating Event shall be
distributed to the Partners in accordance with Section 13.2.

 

33



--------------------------------------------------------------------------------

Section 5.4 Distributions to Reflect Issuance of Additional Partnership
Interests

In the event that the Partnership issues additional Partnership Interests to the
General Partner or any Additional Limited Partner pursuant to Section 4.3.B,
4.3.C or 4.5, the General Partner shall make such revisions to this Article 5 as
it determines are necessary to reflect the issuance of such additional
Partnership Interests. In the absence of any agreement to the contrary, an
Additional Limited Partner shall be entitled to the distributions set forth in
Section 5.1 (without regard to this Section 5.4) with respect to the period
during which the closing of its contribution to the Partnership occurs,
multiplied by a fraction the numerator of which is the number of days from and
after the date of such closing through the end of the applicable period, and the
denominator of which is the total number of days in such period.

ARTICLE 6.

ALLOCATIONS

Section 6.1 Timing and Amount of Allocations of Net Income and Net Loss

Net Income and Net Loss of the Partnership shall be determined and allocated
with respect to each Partnership Year of the Partnership as of the end of each
such year. Subject to the other provisions of this Article 6, an allocation to a
Partner of a share of Net Income or Net Loss shall be treated as an allocation
of the same share of each item of income, gain, loss or deduction that is taken
into account in computing Net Income or Net Loss.

Section 6.2 General Allocations

Except as otherwise provided in this Article 6, Net Income and Net Loss
allocable with respect to a class of Partnership Interests shall be allocated to
each of the Holders holding such class of Partnership Interests in accordance
with their respective Percentage Interest of such class.

A. Allocation of Net Income and Net Losses.

(1) Net Income. Except as otherwise provided in Section 6.3, Net Income for any
Partnership Year shall be allocated to the Partners in the following manner and
order of priority:

(a) First, to the General Partner in an amount equal to the remainder, if any,
of the cumulative Net Losses allocated to the General Partner pursuant to
Section 6.2.A.2(d) for all prior Partnership Years minus the cumulative Net
Income allocated to the General Partner pursuant to this Section 6.2.A.(1)(a)
for all prior Partnership Years;

(b) Second, to each Limited Partner in an amount equal to the remainder, if any,
of the cumulative Net Losses allocated to each such Limited Partner pursuant to
Section 6.2.A.2(c) for all prior Partnership Years minus the cumulative Net
Income allocated to such Limited Partner pursuant to this Section 6.2.A.(1)(b)
for all prior Partnership Years;

 

34



--------------------------------------------------------------------------------

(c) Third, to the General Partner in an amount equal to the remainder, if any,
of the cumulative Net Losses allocated to the General Partner pursuant to
Section 6.2.A.2(b) for all prior Partnership Years minus the cumulative Net
Income allocated to such Partner pursuant to this Section 6.2.A.1(c) for all
prior Partnership Years;

(d) Fourth, to the General Partner in an amount equal to the sum of (i) the
excess of the cumulative Series A Priority Return on the Series A Preferred
Units to the last day of the current Partnership Year or to the date of
redemption of the Series A Preferred Units, to the extent such Series A
Preferred Units are redeemed during such year, over the cumulative Net Income
allocated to the General Partner pursuant to this clause (i) of this
Section 6.2.A.1(d) for all prior Partnership Years, (ii) the excess of the
cumulative Series B Priority Return on the Series B Preferred Units to the last
day of the current Partnership Year or to the date of redemption of the Series B
Preferred Units, to the extent such Series B Preferred Units are redeemed during
such year over the cumulative Net Income allocated to the General Partner
pursuant to this clause (ii) of this Section 6.2.A.1(d) for all prior
Partnership Years and (iii) the excess of the cumulative Series C Priority
Return on the Series C Preferred Units to the last day of the current
Partnership Year or to the date of redemption or conversion of the Series C
Preferred Units, to the extent such Series C Preferred Units are redeemed or
converted during such year, provided that in connection with any conversion of a
Series C Preferred Units, the General Partner shall be permitted to make
allocations of income with respect to such Series C Preferred Units that are
consistent with the distributions payable with respect to such Series C
Preferred Units, over the cumulative Net Income allocated to the General Partner
pursuant to this clause (iii) of this Section 6.2.A.1(d) for all prior
Partnership Years;

(e) Fifth, to the General Partner and the Limited Partners in an amount equal to
the remainder, if any, of the cumulative Net Losses allocated to each such
Partner pursuant to Section 6.2.A.2(a) for all prior Partnership Years minus the
cumulative Net Income allocated to each Partner pursuant to this
Section 6.2.A.(1)(e) for all prior Partnership Years; and

(f) Sixth, to each of the Partners in accordance with their respective
Percentage Interests in the Common-Equivalent Units.

To the extent the allocations of Net Income set forth above in any paragraph of
this Section 6.2.A.(1) are not sufficient to entirely satisfy the allocation set
forth in such paragraph, such allocation shall be made in proportion to the
total amount that would have been allocated pursuant to such paragraph without
regard to such shortfall.

(2) Net Losses. Except as otherwise provided in Section 6.3, Net Losses for any
Partnership Year shall be allocated to the Partners in the following manner and
order of priority:

(a) First, to the General Partner and the Limited Partners in accordance with
their respective Percentage Interests in the Common-Equivalent Units (to the
extent consistent with this Section 6.2.A(2)(a)) until the Adjusted Capital
Account Balance (ignoring for this purpose any amounts a Partner is obligated to
contribute to the capital of the Partnership or is deemed obligated to
contribute pursuant to Regulations Section 1.704-1(b)(2)(ii)(c)(2) and ignoring
the General Partner’s Series A Preferred Capital, Series B Preferred Capital and
Series C Preferred Capital) of each such Partner is zero;

 

35



--------------------------------------------------------------------------------

(b) Second, to the General Partner (ignoring for this purpose any amounts the
General Partner is obligated to contribute to the capital of the Partnership or
is deemed obligated to contribute pursuant to Regulations
Section 1.704-1(b)(2)(ii)(c)(2)), until the Adjusted Capital Account (as so
modified) of the General Partner is zero;

(c) Third, to the Limited Partners to the extent of, and in proportion to, the
positive balance (if any) in their Adjusted Capital Accounts; and

(d) Fourth, to the General Partner.

B. Allocations to Reflect Issuance of Additional Partnership Interests. In the
event that the Partnership issues additional Partnership Interests to the
General Partner, a Limited Partner or any Additional Limited Partner pursuant to
Section 4.3, the General Partner shall make such revisions to this Section 6.2
as it determines are necessary to reflect the terms of the issuance of such
additional Partnership Interests, including making preferential allocations to
certain classes of Partnership Interests, subject to the terms of the Series A
Preferred Units, the Series B Preferred Units and the Series C Preferred Units,
in accordance with any method selected by the General Partner.

C. Special Allocation of Gain to Profits Interest Unitholders. Notwithstanding
the allocations set forth in Section 6.2.A(1) above, any net capital gains
realized in connection with the actual or hypothetical sale of all or
substantially all of the assets of the Partnership, including but not limited to
net capital gain treated as realized in connection with an adjustment to the
Gross Asset Value of Partnership assets as set forth in the definition of such
term, shall first be allocated to the Profits Interest Unitholders until the
Economic Capital Account Balances of such Limited Partners, to the extent
attributable to their ownership of Profits Interest Units, are equal to (i) the
Common Unit Economic Balance, multiplied by (ii) the number of their Profits
Interest Units. For this purpose, the “Economic Capital Account Balances” of the
Profits Interest Unitholders will be equal to their Capital Account balances,
plus the amount of their shares of any Partner Minimum Gain or Partnership
Minimum Gain, in each case to the extent attributable to their ownership of
Profits Interest Units. Similarly, the “Common Unit Economic Balance” shall mean
(i) the Capital Account balance of the Company, plus the amount of the Company’s
share of any Partner Minimum Gain or Partnership Minimum Gain, in either case to
the extent attributable to the Company’s ownership of Common Units and computed
on a hypothetical basis after taking into account all allocations through the
date on which any allocation is made under this Section 6.2.C, divided by
(ii) the number of the Company’s Common Units. Any such allocations shall be
made among the Profits Interest Unitholders in proportion to the amounts
required to be allocated to each under this Section 6.2.C. The parties agree
that the intent of this Section 6.2.C is to make the Capital Account balances of
the Profits Interest Unitholders with respect to their Profits Interest Units
economically equivalent to the Capital Account balance of the Company with
respect to its Common Units.

D. Allocations in Connection with a Liquidating Event. Except as otherwise
provided in Section 6.3, the allocations of Net Income and Net Loss set forth in
the foregoing

 

36



--------------------------------------------------------------------------------

provisions of this Section 6.2 or, if necessary, allocations of individual items
of income, gain, loss and deduction which comprise such Net Income or Net Loss,
shall be adjusted to the extent necessary so as to result in the Capital Account
balance of each Partner being such that distributions to the Partners pursuant
to Section 13.2 upon the occurrence of a Liquidating Event shall be made first
to the General Partner in an amount equal to the sum of the Series A Preferred
Capital, the Series B Preferred Capital and the Series C Preferred Capital, and
thereafter to Holders of Common-Equivalent Units in accordance with their
Percentage Interests in such Units.

Section 6.3 Additional Allocation Provisions

Notwithstanding the foregoing provisions of this Article 6:

A. Regulatory Allocations.

(i) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding the provisions of Section 6.2, or any other
provision of this Article 6, if there is a net decrease in Partnership Minimum
Gain during any Partnership Year, each Holder shall be specially allocated items
of Partnership income and gain for such year (and, if necessary, subsequent
years) in an amount equal to such Holder’s share of the net decrease in
Partnership Minimum Gain, as determined under Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Holder pursuant thereto. The
items to be allocated shall be determined in accordance with Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.3.A(i) is intended to
qualify as a “minimum gain chargeback” within the meaning of Regulation
Section 1.704-2(f) which shall be controlling in the event of a conflict between
such Regulation and this Section 6.3.A(i).

(ii) Partner Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4), and notwithstanding the provisions of
Section 6.2, or any other provision of this Article 6 (except Section 6.3.A(i)),
if there is a net decrease in Partner Minimum Gain attributable to a Partner
Nonrecourse Debt during any Partnership Year, each Holder who has a share of the
Partner Minimum Gain attributable to such Partner Nonrecourse Debt, determined
in accordance with Regulations Section 1.704-2(i)(5), shall be specially
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Holder’s share of the net decrease
in Partner Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(4). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Holder pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2). This Section 6.3.A(ii) is intended to qualify
as a “chargeback of partner nonrecourse debt minimum gain” within the meaning of
Regulation Section 1.704-2(i) which shall be controlling in the event of a
conflict between such Regulation and this Section 6.3.A(ii).

(iii) Nonrecourse Deductions and Partner Nonrecourse Deductions. Any Nonrecourse
Deductions for any Partnership Year shall be specially allocated

 

37



--------------------------------------------------------------------------------

to the Holders in accordance with their respective Percentage Interests in
Common-Equivalent Units. Any Partner Nonrecourse Deductions for any Partnership
Year shall be specially allocated to the Holder(s) who bears the economic risk
of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable, in accordance with Regulations Sections
1.704-2(b)(4) and 1.704-2(i).

(iv) Qualified Income Offset. If any Holder unexpectedly receives an adjustment,
allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to the Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of the Holder as quickly as possible provided that an allocation
pursuant to this Section 6.3.A(iv) shall be made if and only to the extent that
such Holder would have an Adjusted Capital Account Deficit after all other
allocations provided in this Article 6 have been tentatively made as if this
Section 6.3.A(iv) were not in this Agreement. It is intended that this
Section 6.3.A(iv) qualify and be construed as a “qualified income offset” within
the meaning of Regulations 1.704-1(b)(2)(ii)(d), which shall be controlling in
the event of a conflict between such Regulations and this Section 6.3.A(iv).

(v) Gross Income Allocation. In the event any Holder has a deficit Capital
Account at the end of any Partnership Year which is in excess of the sum of
(1) the amount (if any) such Holder is obligated to restore to the Partnership,
and (2) the amount such Holder is deemed to be obligated to restore pursuant to
Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Holder shall be
specially allocated items of Partnership income and gain in the amount of such
excess as quickly as possible, provided, that an allocation pursuant to this
Section 6.3.A(v) shall be made if and only to the extent that such Holder would
have a deficit Capital Account in excess of such sum after all other allocations
provided in this Article 6 have been tentatively made as if this
Section 6.3.A(v) and Section 6.3.A(iv) were not in this Agreement.

(vi) Limitation on Allocation of Net Loss. To the extent any allocation of Net
Loss would cause or increase an Adjusted Capital Account Deficit as to any
Holder, such allocation of Net Loss shall be reallocated among the other Holders
in accordance with their respective Percentage Interests in Common-Equivalent
Units subject to the limitations of this Section 6.3.A(vi).

(vii) Section 754 Adjustment. To the extent an adjustment to the adjusted tax
basis of any Partnership asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of his interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to the Holders in accordance with their interests in the
Partnership in the event that Regulations Section 1.704-1(b)(2)(iv)(m)(2)
applies, or to the Holders to whom such distribution was made in the event that
Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

38



--------------------------------------------------------------------------------

(viii) Curative Allocation. The allocations set forth in Sections 6.3.A(i),
(ii), (iii), (iv), (v), (vi), and (vii) (the “Regulatory Allocations”) are
intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Sections 6.1 and 6.2 (but subject to Section 6.2.D), the
Regulatory Allocations shall be taken into account in allocating other items of
income, gain, loss and deduction among the Holders so that, to the extent
possible, the net amount of such allocations of other items and the Regulatory
Allocations to each Holder shall be equal to the net amount that would have been
allocated to each such Holder if the Regulatory Allocations had not occurred.

B. For purposes of determining a Holder’s proportional share of the “excess
nonrecourse liabilities” of the Partnership within the meaning of Regulations
Section 1.752-3(a)(3), each Holder’s interest in Partnership profits shall be
such Holder’s Percentage Interest in Common-Equivalent Units.

Section 6.4 Tax Allocations

A. In General. Except as otherwise provided in this Section 6.4, for income tax
purposes each item of income, gain, loss and deduction (collectively, “Tax
Items”) shall be allocated among the Holders in the same manner as its
correlative item of “book” income, gain, loss or deduction is allocated pursuant
to Sections 6.2 and 6.3.

B. Allocations Respecting Section 704(c) Revaluations. Notwithstanding
Section 6.4.A, Tax Items with respect to Partnership property that is
contributed to the Partnership by a Partner shall be shared among the Holders
for income tax purposes pursuant to Regulations promulgated under Section 704(c)
of the Code, so as to take into account the variation, if any, between the basis
of the property to the Partnership and its initial Gross Asset Value. With
respect to Partnership property that is contributed to the Partnership in
connection with the General Partner’s initial public offering or pursuant to the
Partnership’s exercise of rights under any Option Agreement or ROFO Agreement,
such variation between basis and initial Gross Asset Value shall be taken into
account under the “traditional method” as described in Regulations
Section 1.704-3(b). With respect to other properties contributed to the
Partnership, the Partnership shall account for such variation under any method
consistent with Section 704(c) of the Code and the applicable regulations as
chosen by the General Partner. In the event the Gross Asset Value of any
Partnership asset is adjusted pursuant to subparagraph (b) of the definition of
Gross Asset Value (provided in Article 1), subsequent allocations of Tax Items
with respect to such asset shall take account of the variation, if any, between
the adjusted basis of such asset and its Gross Asset Value in the same manner as
under Section 704(c) of the Code and the applicable regulations consistent with
the requirements of Regulations Section 1.704-1(b)(2)(iv)(g) using any method
approved under Section 704(c) of the Code and the applicable regulations as
chosen by the General Partner, provided, however, that the “traditional method”
as described in Regulations Section 1.704-3(b) shall be used with respect to
Partnership Property that is contributed to the Partnership in connection with
the General Partner’s initial public offering or pursuant to the Partnership’s
exercise of rights under any Option Agreement or ROFO Agreement.

 

39



--------------------------------------------------------------------------------

ARTICLE 7.

MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.1 Management

A. Except as otherwise expressly provided in this Agreement, all management
powers over the business and affairs of the Partnership are and shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership. The General Partner may not be removed
by the Limited Partners with or without cause, except with the consent of the
General Partner. In addition to the powers now or hereafter granted a general
partner of a limited partnership under applicable law or which are granted to
the General Partner under any other provision of this Agreement, the General
Partner, subject to the other provisions hereof including Sections 7.3 and 11.2,
shall have full power and authority to do all things deemed necessary or
desirable by it to conduct the business of the Partnership (including, without
limitation, all actions consistent with allowing the General Partner at all
times to qualify as a REIT unless the General Partner voluntarily terminates its
REIT status), to exercise all powers set forth in Section 3.2 and to effectuate
the purposes set forth in Section 3.1, including, without limitation:

(1) the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as will permit the General Partner (so long as the General Partner has
determined to qualify as a REIT) to avoid the payment of any federal income tax
(including, for this purpose, any excise tax pursuant to Section 4981 of the
Code) and to make distributions to its stockholders sufficient to permit the
General Partner to maintain REIT status), the assumption or guarantee of, or
other contracting for, indebtedness and other liabilities, the issuance of
evidences of indebtedness (including the securing of same by mortgage, deed of
trust or other lien or encumbrance on all or any of the Partnership’s assets)
and the incurring of any obligations it deems necessary for the conduct of the
activities of the Partnership;

(2) the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership, the registration of any class of
securities of the Partnership under the Exchange Act, and the listing of any
debt securities of the Partnership on any exchange;

(3) subject to the provisions of Section 11.2, the acquisition, disposition,
mortgage, pledge, encumbrance, hypothecation or exchange of any assets of the
Partnership or the merger or other combination of the Partnership with or into
another entity;

(4) the acquisition, disposition, mortgage, pledge, encumbrance or hypothecation
of all or any assets of the Partnership, and the use of the assets of the
Partnership (including, without limitation, cash on hand) for any purpose
consistent with the terms of this Agreement and on any terms it sees fit,
including, without limitation, the financing of the

 

40



--------------------------------------------------------------------------------

conduct or the operations of the General Partner or the Partnership, the lending
of funds to other Persons (including, without limitation, the General Partner or
any Subsidiaries of the Partnership) and the repayment of obligations of the
Partnership, any of its Subsidiaries and any other Person in which it has an
equity investment, and the making of capital contributions to its Subsidiaries;

(5) the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership;

(6) the negotiation, execution, and performance of any contracts, leases,
conveyances or other instruments that the General Partner considers useful or
necessary to the conduct of the Partnership’s operations or the implementation
of the General Partner’s powers under this Agreement, including contracting with
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation out of the Partnership’s assets;

(7) the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;

(8) the establishment of one or more divisions of the Partnership, the selection
and dismissal of employees of the Partnership (including, without limitation,
employees having titles such as “president,” “vice president,” “secretary” and
“treasurer”), and agents, outside attorneys, accountants, consultants and
contractors of the Partnership, the determination of their compensation and
other terms of employment or hiring, including waivers of conflicts of interest
and the payment of their expenses and compensation out of the Partnership’s
assets;

(9) the maintenance of such insurance for the benefit of the Partnership and the
Partners and directors and officers of the Partnership or the General Partner as
it deems necessary or appropriate;

(10) the formation of, or acquisition of an interest in, and the contribution of
property to, any further limited or general partnerships, limited liability
companies, joint ventures, corporations or other relationships that it deems
desirable (including, without limitation, the acquisition of interests in, and
the contributions of property to any Subsidiary and any other Person in which it
has an equity investment from time to time); provided, that, as long as the
General Partner has determined to continue to qualify as a REIT, the Partnership
may not engage in any such formation, acquisition or contribution that could
cause the General Partner to fail to qualify as a REIT;

(11) the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment of, any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitration or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

 

41



--------------------------------------------------------------------------------

(12) the undertaking of any action in connection with the Partnership’s direct
or indirect investment in any Person (including, without limitation,
contributing or loaning Partnership funds to, incurring indebtedness on behalf
of, or guarantying the obligations of any such Persons);

(13) subject to the other provisions in this Agreement, the determination of the
fair market value of any Partnership property distributed in kind using such
reasonable method of valuation as it may adopt, provided, that such methods are
otherwise consistent with requirements of this Agreement;

(14) the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership or any Person in which the
Partnership has made a direct or indirect equity investment;

(15) holding, managing, investing and reinvesting cash and other assets of the
Partnership;

(16) the collection and receipt of revenues and income of the Partnership;

(17) the exercise, directly or indirectly through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any asset or investment held by the Partnership;

(18) the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Partnership
or any other Person in which the Partnership has a direct or indirect interest,
or jointly with any such Subsidiary or other Person;

(19) the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of any Person in which the Partnership does not have an
interest pursuant to contractual or other arrangements with such Person;

(20) the making, execution and delivery of any and all deeds, leases, notes,
deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the General Partner for the accomplishment of any of the powers of
the General Partner enumerated in this Agreement;

(21) the issuance of additional Partnership Interests as provided in Sections
4.3, 4.4 or 4.5;

(22) the distribution of cash to acquire Common Units held by a Limited Partner
in connection with a Limited Partner’s exercise of its Redemption Right under
Section 8.6;

 

42



--------------------------------------------------------------------------------

(23) the amendment and restatement of Exhibit A hereto to reflect accurately at
all times the Capital Contributions and Percentage Interests of the Partners as
the same are adjusted from time to time to the extent necessary to reflect
redemptions, Capital Contributions, the issuance of Partnership Units, the
admission of any Additional Limited Partner or any Substituted Limited Partner
or otherwise, which amendment and restatement, notwithstanding anything in this
Agreement to the contrary, shall not be deemed an amendment to this Agreement,
as long as the matter or event being reflected in Exhibit A hereto otherwise is
authorized by this Agreement;

(24) the taking of any and all acts and things necessary or prudent to ensure
that the Partnership will not be classified as a “publicly traded partnership”
taxable as a corporation under Section 7704 of the Code; and

(25) the delegation to another Person of any powers now or hereafter granted to
the General Partner.

B. Each of the Limited Partners agrees that the General Partner is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Partnership without any further act, approval or vote of the
Partners, notwithstanding any other provisions of this Agreement (except as
provided in Section 7.3 or 11.2), the Act or any applicable law, rule or
regulation to the fullest extent permitted under the Act or other applicable
law, rule or regulation. The execution, delivery or performance by the General
Partner or the Partnership of any agreement authorized or permitted under this
Agreement shall not constitute a breach by the General Partner of any duty that
the General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement or of any duty stated or implied by law or equity.

C. At all times from and after the date hereof, the General Partner may cause
the Partnership to obtain and maintain (i) casualty, liability and other
insurance on the properties of the Partnership and (ii) liability insurance for
the benefit of any or all Indemnitees.

D. At all times from and after the date hereof, the General Partner may cause
the Partnership to establish and maintain working capital and other reserves in
such amounts as the General Partner, in its sole and absolute discretion, deems
appropriate and reasonable from time to time.

E. In exercising its authority under this Agreement, the General Partner may,
but shall be under no obligation to, take into account the tax consequences to
any Partner (including the General Partner) of any action taken (or not taken)
by the General Partner. The General Partner and the Partnership shall not have
liability to a Partner under this Agreement as a result of an income tax
liability incurred by such Limited Partner as a result of an action (or
inaction) by the General Partner pursuant to its authority under this Agreement.

F. Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed

 

43



--------------------------------------------------------------------------------

to authorize or require the General Partner, in its capacity as such, to expend
its individual funds for payment to third parties or to undertake any individual
liability or obligation on behalf of the Partnership.

Section 7.2 Certificate of Limited Partnership

To the extent that such action is determined by the General Partner to be
reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate and do all the things to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of Maryland
and to maintain the Partnership’s qualification to do business as a foreign
limited partnership in each other state, the District of Columbia or other
jurisdiction, in which the Partnership may elect to do business or own property.
Subject to the terms of Section 8.5.A(4), the General Partner shall not be
required, before or after filing, to deliver or mail a copy of the Certificate
or any amendment thereto to any Limited Partner. The General Partner shall use
all reasonable efforts to cause to be filed such other certificates or documents
as may be reasonable and necessary or appropriate for the formation,
continuation, qualification and operation of a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Maryland, any other state, or the District of Columbia or other jurisdiction,
in which the Partnership may elect to do business or own property.

Section 7.3 Restrictions on General Partner’s Authority

A. The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the written Consent of the
Limited Partners and may not (i) perform any act that would subject a Limited
Partner to liability as a general partner in any jurisdiction or any liability
not contemplated herein or under the Act; or (ii) enter into any contract,
mortgage, loan or other agreement that prohibits or restricts, or has the effect
of prohibiting or restricting, the ability of a Limited Partner to exercise its
rights to a Redemption as provided in Section 8.6, except in each case with the
written consent of such Limited Partner.

B. The General Partner shall not, without the prior Consent of the Limited
Partners, or except as provided in Section 7.3.C, amend, modify or terminate
this Agreement.

C. Notwithstanding Section 7.3.B, the General Partner shall have the exclusive
power to amend this Agreement as may be required to facilitate or implement any
of the following purposes:

(1) to add to the obligations of the General Partner or surrender any right or
power granted to the General Partner or any Affiliate of the General Partner for
the benefit of the Limited Partners;

(2) to reflect the issuance of additional Partnership Interests pursuant to
Sections 4.3, 4.4, 4.5, 5.4 and 6.2.B or the admission, substitution,
termination, or withdrawal of Partners in accordance with this Agreement (which
may be effected through the replacement of Exhibit A with an amended Exhibit A);

 

44



--------------------------------------------------------------------------------

(3) to set forth or amend the designations, rights, powers, duties, and
preferences of the holders of any additional Partnership Interests issued
pursuant to Article 4;

(4) to reflect a change that is of an inconsequential nature and does not
adversely affect the Limited Partners in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;

(5) to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;

(6) to reflect such changes as are reasonably necessary for the General Partner
to maintain its status as a REIT, including changes which may be necessitated
due to a change in applicable law (or an authoritative interpretation thereof)
or a ruling of the IRS; and

(7) to modify, as set forth in the definition of “Capital Account,” the manner
in which Capital Accounts are computed.

The General Partner will provide notice to the Limited Partners when any action
under this Section 7.3.C is taken.

D. Notwithstanding Sections 7.3.B and 7.3.C, this Agreement shall not be amended
with respect to any Partner adversely affected, and no action may be taken by
the General Partner, without the Consent of such Partner adversely affected if
such amendment or action would (i) convert a Limited Partner’s interest in the
Partnership into a general partner’s interest (except as the result of the
General Partner acquiring such interest), (ii) modify the limited liability of a
Limited Partner, (iii) alter rights of the Partner to receive distributions
pursuant to Article 5, Section 13.2.A(4) or Article 16 or the allocations
specified in Article 6 (except as permitted pursuant to Sections 4.3, 4.4, 4.5,
5.4, 6.2.B and Section 7.3.C(3)), (iv) adversely alter or modify the rights to a
Redemption or the REIT Shares Amount as set forth in Section 8.6, and related
definitions hereof, (v) alter the protections of the Limited Partners as set
forth in Section 11.2.B or (vi) amend this Section 7.3.D. Further, no amendment
may alter the restrictions on the General Partner’s authority set forth
elsewhere in this Section 7.3 without the Consent specified in such section.
This Section 7.3D does not require unanimous consent of all Partners adversely
affected unless the amendment is to be effective against all partners adversely
affected.

Section 7.4 Reimbursement of the General Partner

A. Except as provided in this Section 7.4 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.

B. The Partnership shall be responsible for and shall pay all expenses relating
to the Partnership’s and the General Partner’s organization, the ownership of
its assets and its operations. The General Partner is hereby authorized to cause
the Partnership to pay

 

45



--------------------------------------------------------------------------------

compensation for accounting, administrative, legal, technical, management and
other services rendered to the Partnership. Except to the extent provided in
this Agreement, the General Partner and its Affiliates shall be reimbursed on a
monthly basis, or such other basis as the General Partner may determine in its
sole and absolute discretion, for all expenses that the General Partner and its
Affiliates incur relating to the ownership and operation of, or for the benefit
of, the Partnership (including, without limitation, administrative expenses);
provided, that the amount of any such reimbursement shall be reduced by any
interest earned by the General Partner with respect to bank accounts or other
instruments or accounts held by it on behalf of the Partnership. The Partners
acknowledge that all such expenses of the General Partner are deemed to be for
the benefit of the Partnership. Such reimbursement shall be in addition to any
reimbursement made as a result of indemnification pursuant to Section 7.7. In
the event that certain expenses are incurred for the benefit of the Partnership
and other entities (including the General Partner), such expenses will be
allocated to the Partnership and such other entities in such a manner as the
General Partner in its sole and absolute discretion deems fair and reasonable.
All payments and reimbursements hereunder shall be characterized for federal
income tax purposes as expenses of the Partnership incurred on its behalf, and
not as expenses of the General Partner.

C. If the General Partner shall elect to purchase from its stockholders REIT
Shares for the purpose of delivering such REIT Shares to satisfy an obligation
under any dividend reinvestment program adopted by the General Partner, any
employee stock purchase plan adopted by the General Partner, or any similar
obligation or arrangement undertaken by the General Partner in the future or for
the purpose of retiring such REIT Shares, the purchase price paid by the General
Partner for such REIT Shares and any other expenses incurred by the General
Partner in connection with such purchase shall be considered expenses of the
Partnership and shall be advanced by the Partnership to the General Partner or
reimbursed by the Partnership to the General Partner, subject to the condition
that: (i) if such REIT Shares subsequently are sold by the General Partner, the
General Partner shall pay to the Partnership any proceeds received by the
General Partner for such REIT Shares (which sales proceeds shall include the
amount of dividends reinvested under any dividend reinvestment or similar
program; provided, that a transfer of REIT Shares for Common Units pursuant to
Section 8.6 would not be considered a sale for such purposes); and (ii) if such
REIT Shares are not retransferred by the General Partner within thirty (30) days
after the purchase thereof, or the General Partner otherwise determines not to
retransfer such REIT Shares, the General Partner, shall cause the Partnership to
redeem a number of Common Units held by the General Partner equal to the number
of such REIT Shares, as adjusted (x) pursuant to Section 7.5 (in the event the
General Partner acquires material assets, other than on behalf of the
Partnership) and (y) for stock dividends and distributions, stock splits and
subdivisions, reverse stock splits and combinations, distributions of rights,
warrants or options, and distributions of evidences of indebtedness or assets
relating to assets not received by the General Partner pursuant to a pro rata
distribution by the Partnership (in which case such advancement or reimbursement
of expenses shall be treated as having been made as a distribution in redemption
of such number of Common Units held by the General Partner).

D. As set forth in Section 4.3, the General Partner shall be treated as having
made a Capital Contribution in the amount of all expenses that it incurs
relating to the General Partner’s offering of REIT Shares, other shares of
capital stock of the General Partner or New Securities.

 

46



--------------------------------------------------------------------------------

E. If and to the extent any reimbursements to the General Partner pursuant to
this Section 7.4 constitute gross income of the General Partner (as opposed to
the repayment of advances made by the General Partner on behalf of the
Partnership), such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.

Section 7.5 Outside Activities of the General Partner

A. Except in connection with a transaction authorized in Section 11.2, without
the Consent of the Limited Partners, the General Partner shall not, directly or
indirectly, enter into or conduct any business, other than in connection with
the ownership, acquisition and disposition of Partnership Interests as a General
Partner and the management of the business of the Partnership, its operation as
a public reporting company with a class (or classes) of securities registered
under the Exchange Act, its operation as a REIT and such activities as are
incidental to the same. Except as otherwise expressly provided in this
Section 7.5, without the Consent of the Limited Partners, the General Partner
shall not, directly or indirectly, participate in or otherwise acquire any
interest in any real or personal property, except its General Partner Interest,
its minority interest in any Subsidiary Partnership(s) that the General Partner
holds in order to maintain such Subsidiary Partnership’s status as a
partnership, and such bank accounts, similar instruments or other short-term
investments as it deems necessary to carry out its responsibilities contemplated
under this Agreement and the Charter. In the event the General Partner desires
to contribute cash to any Subsidiary Partnership to acquire or maintain an
interest of 1% or less in the capital of such partnership, the General Partner
may acquire or maintain an interest of 1% or less in the capital of such
partnership, and the General Partner may acquire such cash from the Partnership
as a loan or in exchange for a reduction in the General Partner’s Partnership
Units, in an amount equal to the amount of such cash divided by the Fair Market
Value of a REIT Share on the day such cash is received by the General Partner.
Notwithstanding the foregoing, the General Partner may acquire Properties or
other assets in exchange for REIT Shares or cash, to the extent such Properties
or other assets are immediately contributed by the General Partner to the
Partnership, pursuant to the terms described in Section 4.3.D. Any Limited
Partner Interests acquired by the General Partner, whether pursuant to exercise
by a Limited Partner of its right of Redemption, or otherwise, shall be
automatically converted into a General Partner Interest comprised of an
identical number of Partnership Units with the same rights, priorities and
preferences as the class or series so acquired. The General Partner may also own
one-hundred percent (100%) of the stock or interests of one or more Qualified
REIT Subsidiaries or limited liability companies, respectively, provided that
any such entity shall be subject to the limitations of this Section 7.5.A. If,
at any time, the General Partner acquires material assets (other than
Partnership Interests or other assets on behalf of the Partnership), the
definition of “REIT Shares Amount” and the definition of “Deemed Value of
Partnership Interests” shall be adjusted, as reasonably determined by the
General Partner, to reflect the relative Fair Market Value of a share of capital
stock of the General Partner relative to the Deemed Partnership Interest Value
of the related Partnership Unit. The General Partner’s General Partner Interest
in the Partnership, its minority interest in any Subsidiary Partnership(s) (held
directly or indirectly through a Qualified REIT Subsidiary) that the General
Partner holds in order to maintain such Subsidiary Partnership’s status as a
partnership, and interests in such short-term liquid investments, bank accounts
or similar instruments as the General Partner deems necessary to carry out its
responsibilities contemplated under this Agreement and the Charter are interests
which the General Partner is permitted to acquire and hold for purposes of this
Section 7.5.A.

 

47



--------------------------------------------------------------------------------

B. In the event the General Partner exercises its rights under the Charter to
purchase REIT Shares, other capital stock of the General Partner or New
Securities, as the case may be, then the General Partner shall cause the
Partnership to purchase from it a number of Partnership Units equal to the
number of REIT Shares, other capital stock of the General Partner or New
Securities, as the case may be, so purchased on the same terms that the General
Partner purchased such REIT Shares, other capital stock of the General Partner
or New Securities, as the case may be.

Section 7.6 Contracts with Affiliates

A. The Partnership may lend or contribute to, and borrow funds from, Persons in
which it has an equity investment, and such Persons may borrow funds from, and
lend or contribute funds to, the Partnership, on terms and conditions
established in the sole and absolute discretion of the General Partner. The
foregoing authority shall not create any right or benefit in favor of any
Person.

B. Except as provided in Section 7.5.A, the Partnership may transfer assets to
joint ventures, other partnerships, corporations or other business entities in
which it is or thereby becomes a participant upon such terms and subject to such
conditions consistent with this Agreement and applicable law as the General
Partner in its sole discretion deems advisable.

C. The General Partner, in its sole and absolute discretion and without the
approval of the Limited Partners, may propose and adopt on behalf of the
Partnership employee benefit plans (including without limitation plans that
contemplate the issuance of Profits Interest Units) funded by the Partnership
for the benefit of employees of the General Partner, the Partnership,
Subsidiaries of the Partnership or any Affiliate of any of them in respect of
services performed or to be performed, directly or indirectly, for the benefit
of such entities. The General Partner also is expressly authorized to cause the
Partnership to issue to it Common Units corresponding to REIT Shares issued by
the General Partner pursuant to any Stock Plan or any similar or successor plan
and to repurchase such Partnership Units from the General Partner to the extent
necessary to permit the General Partner to repurchase such REIT Shares in
accordance with such plan.

D. Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are determined by the General Partner in good
faith to be fair and reasonable.

E. The General Partner is expressly authorized to enter into, in the name and on
behalf of the Partnership, a right of first opportunity arrangement and other
conflict avoidance agreements with various Affiliates of the Partnership and the
General Partner, on such terms as the General Partner, in its sole and absolute
discretion, believes are advisable.

 

48



--------------------------------------------------------------------------------

Section 7.7 Indemnification

A. To the fullest extent permitted by law, the Partnership shall indemnify an
Indemnitee from and against any and all losses, claims, damages, liabilities,
joint or several, expenses (including legal fees and expenses), judgments,
fines, settlements, and other amounts arising from any and all claims, demands,
subpoenas, requests for information, formal or informal investigations, actions,
suits or proceedings, civil, criminal, administrative or investigative, that
relate to the operations of the Partnership or the General Partner as set forth
in this Agreement in which any Indemnitee may be involved, or is threatened to
be involved, as a party or otherwise, unless it is established that: (i) the act
or omission of the Indemnitee was material to the matter giving rise to the
proceeding and either was committed in bad faith, constituted fraud or was the
result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or
(iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. Without limitation, the
foregoing indemnity shall extend to any liability of any Indemnitee, pursuant to
a loan guaranty or otherwise, for any indebtedness of the Partnership or any
Subsidiary of the Partnership (including, without limitation, any indebtedness
which the Partnership or any Subsidiary of the Partnership has assumed or taken
subject to), and the General Partner is hereby authorized and empowered, on
behalf of the Partnership, to enter into one or more indemnity agreements
consistent with the provisions of this Section 7.7 in favor of any Indemnitee
having or potentially having liability for any such indebtedness. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.7.A. The termination of any proceeding by conviction
or upon a plea of nolo contendere or its equivalent, or any entry of an order of
probation prior to judgment, creates a rebuttable presumption that the
Indemnitee acted in a manner contrary to that specified in this Section 7.7.A.
Any indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, and any insurance proceeds from liability policies
covering the General Partner and any Indemnitee, and neither the General Partner
nor any Limited Partner shall have any obligation to contribute to the capital
of the Partnership or otherwise provide funds to enable the Partnership to fund
its obligations under this Section 7.7, except to the extent otherwise expressly
agreed to by such Partner and the Partnership.

B. Reasonable expenses incurred by an Indemnitee who is a party to a proceeding
or the recipient of a subpoena or request for information with respect to a
proceeding to which such Indemnitee is not a party may be paid or reimbursed by
the Partnership in advance of the final disposition of the proceeding upon
receipt by the Partnership of (i) a written affirmation by the Indemnitee of the
Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in this Section 7.7 has been
met, and (ii) a written undertaking by or on behalf of the Indemnitee to repay
the amount if it shall ultimately be determined that the standard of conduct has
not been met.

C. The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity unless otherwise provided in a written agreement pursuant to which
such Indemnitee is indemnified.

 

49



--------------------------------------------------------------------------------

D. The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of the Indemnitees and such other Persons as the General
Partner shall determine, against any liability that may be asserted against or
expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

E. For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of Section 7.7; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.

F. In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

G. An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

H. The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons. Any amendment,
modification or repeal of this Section 7.7 or any provision hereof shall be
prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

I. If and to the extent any reimbursements to the General Partner pursuant to
this Section 7.7 constitute gross income of the General Partner (as opposed to
the repayment of advances made by the General Partner on behalf of the
Partnership) such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.

J. Any indemnification hereunder is subject to, and limited by, the provisions
of Section 10-107 of the Act.

K. In the event the Partnership is made a party to any litigation or otherwise
incurs any loss or expense as a result of or in connection with any Partner’s
personal obligations or liabilities unrelated to Partnership business, such
Partner shall indemnify and reimburse the

 

50



--------------------------------------------------------------------------------

Partnership for all such loss and expense incurred, including legal fees, and
the Partnership interest of such Partner may be charged therefor. The liability
of a Partner under this Section 7.7.K shall not be limited to such Partner’s
Partnership Interest, but shall be enforceable against such Partner personally.

Section 7.8 Liability of the General Partner

A. Notwithstanding anything to the contrary set forth in this Agreement, none of
the General Partner nor any of its officers, directors, agents or employees
shall be liable or accountable in damages or otherwise to the Partnership, any
Partners or any Assignees, or their successors or assigns, for losses sustained,
liabilities incurred or benefits not derived as a result of errors in judgment
or mistakes of fact or law or any act or omission if the General Partner acted
in good faith.

B. The Limited Partners expressly acknowledge that the General Partner is acting
for the benefit of the Partnership, the Limited Partners and the General
Partner’s stockholders collectively. Neither the General Partner generally nor
the board of directors of the General Partner specifically is under any
obligation to give priority to the separate interests of the Limited Partners or
the General Partner’s stockholders (including, without limitation, the tax
consequences to Limited Partners or Assignees or to stockholders) in deciding
whether to cause the Partnership to take (or decline to take) any actions. If
there is a conflict between the interests of the stockholders of the General
Partner on one hand and the Limited Partners on the other, the General Partner
shall endeavor in good faith to resolve the conflict in a manner not adverse to
either the stockholders of the General Partner or the Limited Partners;
provided, however, that for so long as the General Partner owns a controlling
interest in the Partnership, any such conflict that cannot be resolved in a
manner not adverse to either the stockholders of the General Partner or the
Limited Partners shall be resolved in favor of the stockholders of the General
Partner. The General Partner shall not be liable under this Agreement to the
Partnership or to any Partner for monetary damages for losses sustained,
liabilities incurred, or benefits not derived by Limited Partners in connection
with such decisions; provided, that the General Partner has acted in good faith.

C. Subject to its obligations and duties as General Partner set forth in
Section 7.1.A, the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents. The General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by it in good faith.

D. Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the General Partner and any of its officers, directors,
agents and employee’s liability to the Partnership and the Limited Partners
under this Section 7.8 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.

 

51



--------------------------------------------------------------------------------

Section 7.9 Other Matters Concerning the General Partner

A. The General Partner may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture, or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties.

B. The General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers and other consultants and advisers
selected by it, and any act taken or omitted to be taken in reliance upon the
opinion of such Persons as to matters which such General Partner reasonably
believes to be within such Person’s professional or expert competence shall be
conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.

C. The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers and a
duly appointed attorney or attorneys-in-fact. Each such attorney shall, to the
extent provided by the General Partner in the power of attorney, have full power
and authority to do and perform all and every act and duty which is permitted or
required to be done by the General Partner hereunder.

D. Notwithstanding any other provisions of this Agreement or any non-mandatory
provision of the Act, any action of the General Partner on behalf of the
Partnership or any decision of the General Partner to refrain from acting on
behalf of the Partnership, undertaken in the good faith belief that such action
or omission is necessary or advisable in order to protect the ability of the
General Partner, for so long as the General Partner has determined to qualify as
a REIT, to (i) continue to qualify as a REIT or (ii) avoid the General Partner
incurring any taxes under Section 857 or Section 4981 of the Code, is expressly
authorized under this Agreement and is deemed approved by all of the Limited
Partners.

Section 7.10 Title to Partnership Assets

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partners, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner for the use and benefit of the Partnership
in accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use its best efforts to cause beneficial and record title
to such assets to be vested in the Partnership as soon as reasonably
practicable. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.

 

52



--------------------------------------------------------------------------------

Section 7.11 Reliance by Third Parties

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority to encumber, sell or otherwise use in any manner any
and all assets of the Partnership and to enter into any contracts on behalf of
the Partnership, and such Person shall be entitled to deal with the General
Partner as if it were the Partnership’s sole party in interest, both legally and
beneficially. Each Limited Partner hereby waives any and all defenses or other
remedies which may be available against such Person to contest, negate or
disaffirm any action of the General Partner in connection with any such dealing.
In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (i) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

ARTICLE 8.

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

Section 8.1 Limitation of Liability

The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement or under the Act.

Section 8.2 Management of Business

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, director, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operations, management or control (within the
meaning of the Act) of the Partnership’s business transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, director, employee, partner, agent or trustee of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.

Section 8.3 Outside Activities of Limited Partners

Subject to any agreements entered into by a Limited Partner or its Affiliates
with the General Partner, Partnership or a Subsidiary, any Limited Partner and
any officer, director, employee, agent, trustee, Affiliate or stockholder of any
Limited Partner shall be entitled to and may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities in direct competition with the
Partnership

 

53



--------------------------------------------------------------------------------

or that are enhanced by the activities of the Partnership. Neither the
Partnership nor any Partners shall have any rights by virtue of this Agreement
in any business ventures of any Limited Partner or Assignee. Subject to such
agreements, none of the Limited Partners nor any other Person shall have any
rights by virtue of this Agreement or the partnership relationship established
hereby in any business ventures of any other Person, other than the Limited
Partners benefiting from the business conducted by the General Partner, and such
Person shall have no obligation pursuant to this Agreement to offer any interest
in any such business ventures to the Partnership, any Limited Partner or any
such other Person, even if such opportunity is of a character which, if
presented to the Partnership, any Limited Partner or such other Person, could be
taken by such Person.

Section 8.4 Return of Capital

Except pursuant to the rights of Redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of his or her Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. Except as
expressly set forth herein, no Limited Partner or Assignee shall have priority
over any other Limited Partner or Assignee either as to the return of Capital
Contributions or as to profits, losses, distributions or credits.

Section 8.5 Rights of Limited Partners Relating to the Partnership

A. In addition to other rights provided by this Agreement or by the Act, and
except as limited by Section 8.5.C, each Limited Partner shall have the right,
for a purpose reasonably related to such Limited Partner’s interest as a limited
partner in the Partnership, upon written demand with a statement of the purpose
of such demand and at such Limited Partner’s expense:

(1) to obtain a copy of the most recent annual and quarterly reports filed with
the Securities and Exchange Commission by the General Partner pursuant to the
Exchange Act, and each communication sent to the stockholders of the General
Partner;

(2) to obtain a copy of the Partnership’s federal, state and local income tax
returns for each Partnership Year;

(3) to obtain a current list of the name and last known business, residence or
mailing address of each Partner;

(4) to obtain a copy of this Agreement and the Certificate and all amendments
thereto, together with executed copies of all powers of attorney pursuant to
which this Agreement, the Certificate and all amendments thereto have been
executed; and

(5) to obtain true and full information regarding the amount of cash and a
description and statement of any other property or services contributed by each
Partner and which each Partner has agreed to contribute in the future, and the
date on which each became a Partner.

 

54



--------------------------------------------------------------------------------

B. The Partnership shall notify each Limited Partner in writing of any
adjustment made in the calculation of the REIT Shares Amount within a reasonable
time after the date such change becomes effective.

C. Notwithstanding any other provision of this Section 8.5, the General Partner
may keep confidential from the Limited Partners, for such period of time as the
General Partner determines in its sole and absolute discretion to be reasonable,
any information that (i) the General Partner believes to be in the nature of
trade secrets or other information the disclosure of which the General Partner
in good faith believes is not in the best interests of the Partnership or
(ii) the Partnership or the General Partner is required by law or by agreements
with unaffiliated third parties to keep confidential.

Section 8.6 Limited Partner Redemption Rights

A. On or after the date fourteen (14) months after (i) the Effective Date, with
respect to the Common Units acquired prior to, on or contemporaneously with the
Effective Date, (ii) the Option Agreement Effective Date, with respect to the
Common Units received pursuant to the Option Agreement, (iii) the ROFO Agreement
Effective Date, with respect to the Common Units received pursuant to the ROFO
Agreement, and (iv) the date of issuance of any other Common Units, in each case
unless a different date is expressly provided in an agreement entered into
between the Partnership and any Limited Partner, each Limited Partner shall have
the right (subject to the terms and conditions set forth herein and in any other
such agreement, as applicable) to require the Partnership to redeem all or a
portion of the Common Units held by such Limited Partner (such Common Units
being hereafter referred to as “Tendered Units”) in exchange for the Cash Amount
(a “Redemption”); provided that the terms of such Common Units do not provide
that such Common Units are not entitled to a right of Redemption. Unless
otherwise expressly provided in this Agreement or in a separate agreement
entered into between the Partnership and the holders of such Common Units, all
Common Units shall be entitled to a right of Redemption hereunder. The Tendering
Partner shall have no right, with respect to any Common Units so redeemed, to
receive any distributions paid on or after the Specified Redemption Date. Any
Redemption shall be exercised pursuant to a Notice of Redemption delivered to
the General Partner by the Limited Partner who is exercising the right (the
“Tendering Partner”). The Cash Amount shall be payable in accordance with the
instructions set forth in the Notice of Redemption to the Tendering Partner
within ten (10) days of the Specified Redemption Date, except as provided below.

B. REIT Share Election

(1) Notwithstanding Section 8.6.A above, if a Limited Partner has delivered to
the General Partner a Notice of Redemption then the General Partner may, in its
sole and absolute discretion, (subject to the limitations on ownership and
transfer of REIT Shares set forth in the Charter) elect to acquire some or all
of the Tendered Units from the Tendering Partner in exchange for the REIT Shares
Amount (as of the Specified Redemption Date) and, if the General Partner so
elects, the Tendering Partner shall sell the Tendered Units to the General
Partner in exchange for the REIT Shares Amount. In such event, the Tendering
Partner shall have no right to cause the Partnership to redeem such Tendered
Units. The General Partner shall promptly give such Tendering Partner written
notice of its election, and subject to Section 8.6.C below, the

 

55



--------------------------------------------------------------------------------

Tendering Partner may elect to withdraw its redemption request at any time prior
to the receipt of cash pursuant to Section 8.6.A or REIT Shares Amount pursuant
to this Section 8.6.B by such Tendering Partner.

(2) The REIT Shares Amount, if applicable, shall be delivered as duly
authorized, validly issued, fully paid and nonassessable REIT Shares and, if
applicable, free of any pledge, lien, encumbrance or restriction, other than
those provided in the Charter, the Bylaws of the General Partner, the Securities
Act, relevant state securities or blue sky laws and any applicable registration
rights agreement with respect to such REIT Shares entered into by the Tendering
Partner. Notwithstanding any delay in such delivery (but subject to
Section 8.6.E), the Tendering Partner shall be deemed the owner of such REIT
Shares for all purposes, including without limitation, rights to vote or
consent, and receive dividends, as of the Specified Redemption Date. In
addition, the REIT Shares for which the Common Units might be exchanged shall
also bear a legend which generally provides the following:

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS ON BENEFICIAL AND CONSTRUCTIVE OWNERSHIP AND TRANSFER FOR THE
PURPOSE OF THE CORPORATION’S MAINTENANCE OF ITS STATUS AS A REAL ESTATE
INVESTMENT TRUST (“REIT”) UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”). SUBJECT TO CERTAIN FURTHER RESTRICTIONS AND EXCEPT AS EXPRESSLY
PROVIDED IN THE CORPORATION’S ARTICLES OF AMENDMENT AND RESTATEMENT, (i) NO
PERSON MAY BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK OF THE
CORPORATION IN EXCESS OF 9.8% OF THE VALUE OF THE TOTAL OUTSTANDING SHARES OF
CAPITAL STOCK OF THE CORPORATION AND NO PERSON MAY BENEFICIALLY OR
CONSTRUCTIVELY OWN SHARES OF THE CORPORATION’S COMMON STOCK IN EXCESS OF 9.8%
(BY VALUE OR BY NUMBER OF SHARES, WHICHEVER IS MORE RESTRICTIVE) OF THE
OUTSTANDING COMMON STOCK OF THE CORPORATION; (ii) NO PERSON MAY BENEFICIALLY OR
CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK THAT WOULD RESULT IN THE CORPORATION
BEING “CLOSELY HELD” UNDER SECTION 856(h) OF THE CODE OR OTHERWISE CAUSE THE
CORPORATION TO FAIL TO QUALIFY AS A REIT; AND (iii) NO PERSON MAY TRANSFER
SHARES OF CAPITAL STOCK IF SUCH TRANSFER WOULD RESULT IN THE CAPITAL STOCK OF
THE CORPORATION BEING OWNED BY FEWER THAN 100 PERSONS. ANY PERSON WHO
BENEFICIALLY OR CONSTRUCTIVELY OWNS OR ATTEMPTS TO BENEFICIALLY OR
CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK IN VIOLATION OF THE ABOVE LIMITATIONS
MUST IMMEDIATELY NOTIFY THE CORPORATION. IF ANY OF THE RESTRICTIONS ON TRANSFER
OR OWNERSHIP SET FORTH IN (i) OR (ii) IS VIOLATED, THE SHARES OF COMMON STOCK
REPRESENTED HEREBY WILL BE AUTOMATICALLY TRANSFERRED TO THE TRUSTEE OF A TRUST
FOR THE BENEFIT OF ONE OR MORE CHARITABLE BENEFICIARIES, AND ANY TRANSFER THAT
WOULD RESULT IN THE CAPITAL STOCK OF THE CORPORATION BEING OWNED BY FEWER THAN
100 PERSONS SHALL BE VOID AB INITIO. IN ADDITION, THE CORPORATION MAY REDEEM
SHARES UPON THE TERMS AND CONDITIONS SPECIFIED BY THE BOARD OF DIRECTORS IN ITS
SOLE DISCRETION IF THE BOARD OF DIRECTORS DETERMINES THAT OWNERSHIP OR A
TRANSFER OR OTHER

 

56



--------------------------------------------------------------------------------

EVENT MAY VIOLATE THE RESTRICTIONS DESCRIBED ABOVE. FURTHERMORE, UPON THE
OCCURRENCE OF CERTAIN EVENTS, ATTEMPTED TRANSFERS IN VIOLATION OF THE
RESTRICTIONS DESCRIBED ABOVE MAY BE VOID AB INITIO. ALL TERMS IN THIS LEGEND
THAT ARE DEFINED IN THE CHARTER OF THE CORPORATION SHALL HAVE THE MEANINGS
ASCRIBED TO THEM IN THE CHARTER OF THE CORPORATION, AS THE SAME MAY BE AMENDED
FROM TIME TO TIME, A COPY OF WHICH, INCLUDING THE RESTRICTIONS ON TRANSFER AND
OWNERSHIP, WILL BE FURNISHED TO EACH HOLDER OF SHARES OF COMMON STOCK ON REQUEST
AND WITHOUT CHARGE. REQUESTS FOR SUCH A COPY MAY BE DIRECTED TO THE SECRETARY OF
THE CORPORATION AT ITS PRINCIPAL OFFICE.

C. Stock Offering Funding Option

(1) (a) Notwithstanding Section 8.6.A or Section 8.6.B above, if a Limited
Partner has delivered to the General Partner a Notice of Redemption with respect
to Excess Units, and (i) the number of Excess Units plus the number of Tendered
Units such Limited Partner agrees to treat as Excess Units (the “Offering
Units”) exceeds (A) 9.8% of the REIT Shares, calculated in accordance with the
methodology for calculating the percentage of ownership of a Person for purposes
of the ownership limit pursuant to Article VI of the Charter (subject to
adjustment in connection with any Adjustment Event), and (B) $50,000,000 gross
value based on a Partnership Unit price equal to the REIT Share Market Value,
and (ii) the General Partner is eligible to file a registration statement under
Form S-3 (or any successor form similar thereto), then the General Partner may,
at its election, either (x) cause the Partnership to redeem the Offering Units
with the proceeds of an offering, whether registered under the Securities Act or
exempt from such registration, underwritten, offered and sold directly to
investors or through agents or other intermediaries, or otherwise distributed (a
“Stock Offering Funding”) of a number of REIT Shares (“Offered Shares”) equal to
the REIT Shares Amount with respect to the Offering Units pursuant to the terms
of this Section 8.6.C; or (y) cause the Partnership to pay the Cash Amount with
respect to the Excess Units pursuant to the terms of Section 8.6.A; or
(z) acquire the Excess Units in exchange for the REIT Shares Amount pursuant to
the terms of Section 8.6.B, but only if the Tendering Partner provides the
General Partner with any representations or undertakings which the General
Partner has determined, in its sole and absolute discretion, are sufficient to
prevent a violation of the Charter. In the event that the General Partner fails
to give notice of its exercise of the election described in clause (i) above
within the period of time specified in Section 8.6.B for an election to deliver
the REIT Share Amount, it will be deemed to have elected not to purchase the
Tendered Units through a Stock Offering Funding.

(b) In the event that the General Partner elects a Stock Offering Funding with
respect to a Notice of Redemption, it may at such time give notice (a “Single
Funding Notice”) of such election to all Limited Partners and require that all
Limited Partners elect whether or not to effect a Redemption to be funded
through such Stock Offering Funding. In the event a Limited Partner elects to
effect such a Redemption, it shall give notice thereof and of the number of
Common Units to be made subject thereto in writing to the General Partner within
10 Business Days after receipt of the Single Funding Notice, and such Limited
Partner shall be treated as a Tendering Partner for all purposes of this
Section 8.6.C. In the event that a

 

57



--------------------------------------------------------------------------------

Limited Partner does not so elect, it shall be deemed to have waived its right
to effect a Redemption for the current Twelve-Month Period, except that it may
effect a Redemption for no more than 1.0% of the REIT Shares, calculated in
accordance with the methodology for calculating the percentage of ownership of a
Person for purposes of the ownership limit pursuant to Article VI of the Charter
(subject to adjustment in connection with any Adjustment Event) during such
Twelve-Month Period.

(2) In the event that the General Partner elects a Stock Offering Funding, on
the Specified Redemption Date determined pursuant to the proviso in the
definition thereof it shall purchase each Offering Unit that is still a Tendered
Unit on such date for cash in immediately available funds in the amount (the
“Stock Offering Funding Amount”) equal to the lesser of (i) the Cash Amount per
Common Unit, calculated pursuant to Section 8.6.A as of the original Specified
Redemption Date assuming the General Partner did not elect to conduct a Stock
Offering Funding pursuant to Section 8.6.C (the “Base Amount”) or (ii) the net
proceeds per Offered Share received by the General Partner from the Stock
Offering Funding, determined after deduction of reasonable expenses related
thereto, including underwriting discounts and commissions, legal and accounting
fees and expenses, Securities and Exchange Commission registration fees, state
blue sky and securities laws fees and expenses, printing expenses, NASD filing
fees and listing fees (the “Net Proceeds”).

(3) If the General Partner elects a Stock Offering Funding, the following
additional terms and conditions shall apply:

(a) As soon as practicable after the General Partner gives the Tendering Partner
notice of its election pursuant to Section 8.6.C(1)(a)(i), the General Partner
shall use its reasonable efforts to effect as promptly as possible a
registration, qualification or compliance (including, without limitation, the
execution of an undertaking to file post-effective amendments, appropriate
qualifications under applicable blue sky or other state securities laws and
appropriate compliance with applicable regulations issued under the Securities
Act and any other governmental requirements or regulations) as would permit or
facilitate the sale and distribution of the Offered Shares; provided, that, the
General Partner shall not by reason hereof, be required to submit to
jurisdiction or taxation, or qualify to do business in any jurisdiction in which
such submission or qualification would not be otherwise required; provided,
further, that if the General Partner shall deliver a certificate to the
Tendering Partner stating that the General Partner has determined in the good
faith judgment of the Board of Directors of the General Partner that such
filing, registration or qualification would require disclosure of material
non-public information, the disclosure of which would have a material adverse
effect on the General Partner, then the General Partner may delay making any
filing or delay the effectiveness of any registration or qualification for the
shorter of (a) the period ending on the date upon which such information is
disclosed to the public or ceases to be material or (b) an aggregate period of
ninety (90) days in connection with any Stock Offering Funding.

(b) The General Partner shall advise each Tendering Partner, regularly and
promptly upon any request, of the status of the Stock Offering Funding process,
including the timing of all filings, the selection of and understandings with
underwriters, agents, dealers and brokers, the nature and contents of all
communications with the Securities

 

58



--------------------------------------------------------------------------------

and Exchange Commission and other governmental bodies, the expenses related to
the Stock Offering Funding as they are being incurred, the nature of marketing
activities, and any other matters reasonably related to the timing, price and
expenses relating to the Stock Offering Funding and the compliance by the
General Partner with its obligations with respect thereto. In addition, the
General Partner and each Tendering Partner may, but shall be under no obligation
to, enter into understandings in writing (“Pricing Agreements”) whereby the
Tendering Partner will agree in advance as to the acceptability of a Net
Proceeds amount at or below the Base Amount. Furthermore, the General Partner
shall establish pricing notification procedures with each such Tendering
Partner, such that the Tendering Partner will have the maximum opportunity
practicable to determine whether to become a Withdrawing Partner pursuant to
Section 8.6.C(3)(c) below.

(c) The General Partner, upon notification of the price per REIT Share in the
Stock Offering Funding from the managing underwriter(s), in the case of a
registered public offering, or lead placement agent(s), in the event of an
unregistered offering, engaged by the General Partner in order to sell the
Offered Shares, shall immediately use its reasonable efforts to notify each
Tendering Partner of the price per REIT Share in the Stock Offering Funding and
resulting Net Proceeds. Each Tendering Partner shall have one hour (as such time
may be extended by the General Partner) to elect to withdraw its Redemption (a
Tendering Partner making such an election being a “Withdrawing Partner”), and
Common Units with a REIT Shares Amount equal to such excluded Offered Shares
shall be considered to be withdrawn from the related Redemption; provided,
however, that if Tendering Partners withdraw in excess of 20% of the Offered
Shares, all Offered Shares will, at the General Partner’s option, be deemed to
have been withdrawn by all Tendering Partners. If a Tendering Partner, within
such time period, does not notify the General Partner of such Tendering
Partner’s election not to become a Withdrawing Partner, then such Tendering
Partner shall, except as otherwise provided in a Pricing Agreement, be deemed
not to have withdrawn from the Redemption, without liability to the General
Partner. To the extent that the General Partner is unable to notify any
Tendering Partner, such unnotified Tendering Partner shall, except as otherwise
provided in any Pricing Agreement, be deemed not to have elected to become a
Withdrawing Partner. Each Tendering Partner whose Redemption is being funded
through the Stock Offering Funding who does not become a Withdrawing Partner
shall have the right, subject to the approval of the managing underwriter(s) or
placement agent(s) and restrictions of any applicable securities laws, to submit
for Redemption additional Common Units in a number no greater than the number of
Common Units withdrawn. If more than one Tendering Partner so elects to redeem
additional Common Units, then such Common Units shall be redeemed on a pro rata
basis, based on the number of additional Common Units sought to be so redeemed.
To the extent that the Net Proceeds would be below the Base Amount, and to the
extent that other Partners have not elected to redeem additional Common Units,
then the Withdrawing Partners shall bear their pro rata shares of the expenses
described in Section 8.6.C(2) (such shares calculated as if such Limited
Partners had not been Withdrawing Partners) as reasonably determined by the
General Partner.

(d) The General Partner shall take all reasonable action in order to effectuate
the sale of the Offered Shares including, but not limited to, the entering into
of an underwriting or placement agreement in customary form with the managing
underwriter(s) or placement agent(s) selected for such underwriting by the
General Partner. Notwithstanding

 

59



--------------------------------------------------------------------------------

any other provision of this Agreement, if the managing underwriter(s) or
placement agent(s) advises the General Partner in writing that marketing factors
require a limitation of the number of shares to be offered, then the General
Partner shall so advise all Tendering Partners and the number of Common Units to
be sold to the General Partner pursuant to the Redemption shall be allocated
among all Tendering Partners in proportion, as nearly as practicable, to the
respective number of Common Units as to which each Tendering Partner elected to
effect a Redemption. No Offered Shares excluded from the underwriting by reason
of the managing underwriter’s or placement agent’s marketing limitation shall be
included in such offering.

(e) The General Partner may include securities for its own account in any
offering made pursuant to Section 8.6.C.1 and, if the managing underwriter or
placement agent has not limited the number of Registrable Shares to be offered,
the General Partner may include securities for the account of others in such
offering, in each case only if and to the extent that the managing underwriter
or placement agent, the General Partner and Tendering Partners owning Common
Units representing at least seventy-five percent (75%) of the Common Units with
respect to which the Stock Offering Funding is being effected so agree in
writing.

D. Each Limited Partner covenants and agrees with the General Partner that all
Tendered Units shall be delivered to the General Partner free and clear of all
liens, claims and encumbrances whatsoever and should any such liens, claims
and/or encumbrances exist or arise with respect to such Tendered Units, the
General Partner shall be under no obligation to acquire the same. Each Limited
Partner further agrees that, in the event any state or local property transfer
tax is payable as a result of the transfer of its Tendered Units to the General
Partner (or its designee), such Limited Partner shall assume and pay such
transfer tax.

E. Notwithstanding the provisions of Section 8.6.A, 8.6.B, 8.6.C or any other
provision of this Agreement, a Limited Partner (i) shall not be entitled to
effect a Redemption for cash pursuant to Section 8.6.A or an exchange for REIT
Shares pursuant to Section 8.6.B to the extent the ownership or right to acquire
REIT Shares pursuant to such exchange by such Partner on the Specified
Redemption Date could cause such Partner or any other Person, or, in the opinion
of counsel selected by the General Partner, may cause such Partner or any other
Person, to violate the restrictions on ownership and transfer of REIT Shares set
forth in the Charter and (ii) shall have no rights under this Agreement to
acquire REIT Shares which would otherwise be prohibited under the Charter. The
limitation set forth in Section 8.6.E(i) above shall not limit the ability of a
Limited Partner to require a Stock Offering Funding pursuant to the terms of
Section 8.6.C if (A) the Offering Units exceed (a) 9.8% of the REIT Shares,
calculated in accordance with the methodology for calculating the percentage of
ownership of a Person for purposes of the ownership limit pursuant to Article VI
of the Charter (subject to adjustment in connection with any Adjustment Event)
and (b) $50,000,000 gross value based on a Common Unit price equal to the REIT
Share Market Value, and (B) the General Partner is eligible to file a
registration statement under Form S-3 (or any successor form similar thereto).
To the extent any attempted Redemption or exchange for REIT Shares would be in
violation of this Section 8.6.E, it shall be null and void ab initio and such
Limited Partner shall not acquire any rights or economic interest in the cash
otherwise payable upon such Redemption or the REIT Shares otherwise issuable
upon such exchange.

 

60



--------------------------------------------------------------------------------

F. Notwithstanding anything herein to the contrary (but subject to
Section 8.6.E, with respect to any Redemption or exchange for REIT Shares
pursuant to this Section 8.6):

(1) All Common Units acquired by the General Partner pursuant thereto shall
automatically, and without further action required, be converted into and deemed
to be General Partner Interests comprised of the same number and class of Common
Units.

(2) Without the consent of the General Partner, each Limited Partner may not
effect a Redemption for less than 1,000 Common Units or, if the Limited Partner
holds less than 1,000 Common Units, all of the Common Units held by such Limited
Partner.

(3) Without the consent of the General Partner, each Limited Partner may not
effect a Redemption during the period after the Partnership Record Date with
respect to a distribution and before the record date established by the General
Partner for a distribution to its common stockholders of some or all of its
portion of such distribution.

(4) Notwithstanding anything herein to the contrary, in the event the General
Partner gives notice to all Limited Partners (a “Primary Offering Notice”) that
it desires to effect a primary offering of its equity securities for cash (other
than an offering in connection with a merger, consolidation or similar
transaction, or employee benefit or similar plans) then, unless the General
Partner otherwise consents, the actions described in Section 8.6.C as to a Stock
Offering Funding with respect to any Notice of Redemption with respect to Excess
Units thereafter received may be delayed until the earlier of (a) the completion
of the primary offering or (b) 120 days following the giving of the Primary
Offering Notice; provided that, to the extent that the managing underwriter(s)
of such primary offering advise that the inclusion of such additional REIT
Shares will not adversely affect the offering, additional REIT Shares the
proceeds of which are to be used to satisfy a Redemption with respect to such
Excess Units (a “Subsequent Redemption”) (without regard to the limitations of
subparagraph (2) of this paragraph F) shall be included in such offering, and
the procedures of this Section 8.6 shall otherwise be followed as closely as
practicable; provided, further that a Primary Offering Notice may be given no
more than twice in any Twelve-Month Period without the Consent of the Limited
Partners.

(5) The General Partner may delay a Stock Offering Funding, such that it will
not occur (1) during the same Twelve-Month Period as the General Partner has
effected a “Demand Registration” pursuant to the Registration Rights Agreements
dated as of October 27, 2004, among the General Partner and certain Limited
Partners (it being understood that in the event a Notice of Redemption is
received prior to the receipt of requisite requests for a Demand Registration,
such Notice of Redemption shall control, and vice versa) or (b) within 120 days
following the closing of any prior public offering of similar securities by the
General Partner.

(6) The consummation of any Redemption or exchange for REIT Shares shall be
subject to the expiration or termination of the applicable waiting period, if
any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

(7) Each Tendering Partner shall continue to own all Common Units subject to any
Redemption or exchange for REIT Shares, and be treated as a Limited Partner with

 

61



--------------------------------------------------------------------------------

respect to such Common Units for all purposes of this Agreement, until such
Common Units are transferred to the General Partner and paid for or exchanged on
the Specified Redemption Date. Until a Specified Redemption Date, and provided
the General Partner has issued REIT shares pursuant to Section 8.6.B, the
Tendering Partner shall have no rights as a stockholder of the General Partner
with respect to such Tendering Partner’s Common Units.

G. Notwithstanding the provisions of this Section 8.6 permitting the General
Partner to delay a Public Offering Funding by virtue of an event described in
Section 8.6.C, the giving of a Primary Offering Notice, or a delay referred to
in Section 8.6.F(5), the General Partner shall use its reasonable efforts to
take all such actions, as are consistent with the purposes of such delay
provisions, to effect a Stock Offering Funding at the earliest time practicable.
It is understood that such periods of delay shall run, to the extent
practicable, concurrently, and shall not limit the right of a Limited Partner to
deliver a Notice of Redemption.

H. In the event that the Partnership issues additional Partnership Interests to
any Additional Limited Partner pursuant to Section 4.3.B, the General Partner
shall make such revisions to this Section 8.6 as it determines are necessary to
reflect the issuance of such additional Partnership Interests.

Section 8.7 Conversion of Profits Interest Units.

A. A Profits Interest Unitholder shall have the right (the “Conversion Right”),
at his or her option, at any time to convert all or a portion of his or her
Vested Profits Interest Units into Common Units; provided, however, that a
holder may not exercise the Conversion Right for less than one thousand
(1,000) Vested Profits Interest Units or, if such holder holds less than one
thousand Vested Profits Interest Units, all of the Vested Profits Interest Units
held by such holder. Profits Interest Unitholders shall not have the right to
convert Unvested Profits Interest Units into Common Units until they become
Vested Profits Interest Units; provided, however, that when a Profits Interest
Unitholder is notified of the expected occurrence of an event that will cause
his or her Unvested Profits Interest Units to become Vested Profits Interest
Units, such Profits Interest Unitholder may give the Partnership a Conversion
Notice conditioned upon and effective as of the time of vesting and such
Conversion Notice, unless subsequently revoked by the Profits Interest
Unitholder, shall be accepted by the Partnership subject to such condition. In
all cases, the conversion of any Profits Interest Units into Common Units shall
be subject to the conditions and procedures set forth in this Section 8.7.

B. A holder of Vested Profits Interest Units may convert such Units into an
equal number of fully paid and non-assessable Common Units, giving effect to all
adjustments (if any) made pursuant to Section 4.5. Notwithstanding the
foregoing, in no event may a holder of Vested Profits Interest Units convert a
number of Vested Profits Interest Units that exceeds (x) the Economic Capital
Account Balance of such Limited Partner, to the extent attributable to his or
her ownership of Profits Interest Units, divided by (y) the Common Unit Economic
Balance, in each case as determined as of the effective date of conversion (the
“Capital Account Limitation”). In order to exercise his or her Conversion Right,
a Profits Interest Unitholder shall deliver a notice (a “Conversion Notice”) in
the form attached as Exhibit G to the Partnership (with a copy to the General
Partner) not less than 10 nor more than 60 days prior to a date (the “Conversion
Date”) specified in such Conversion Notice; provided, however, that if the
General

 

62



--------------------------------------------------------------------------------

Partner has not given to the Profits Interest Unitholders notice of a proposed
or upcoming Transaction (as defined below) at least thirty (30) days prior to
the effective date of such Transaction, then Profits Interest Unitholders shall
have the right to deliver a Conversion Notice until the earlier of (x) the tenth
(10th) day after such notice from the General Partner of a Transaction or
(y) the third business day immediately preceding the effective date of such
Transaction. A Conversion Notice shall be provided in the manner provided in
Section 15.1. Each Profits Interest Unitholder covenants and agrees with the
Partnership that all Vested Profits Interest Units to be converted pursuant to
this Section 8.7.A shall be free and clear of all liens. Notwithstanding
anything herein to the contrary, a holder of Profits Interest Units may deliver
a Redemption Notice pursuant to Section 8.6.A relating to those Common Units
that will be issued to such holder upon conversion of such Profits Interest
Units into Common Units in advance of the Conversion Date; provided, however,
that the redemption of such Common Units by the Partnership shall in no event
take place until on or after the Conversion Date. For clarity, it is noted that
the objective of this paragraph is to put a Profits Interest Unitholder in a
position where, if he or she so wishes, the Common Units into which his or her
Vested Profits Interest Units will be converted can be redeemed by the
Partnership pursuant to Section 8.6.A simultaneously with such conversion, with
the further consequence that, if the Company elects to assume the Partnership’s
redemption obligation with respect to such Common Units under Section 8.6.B by
delivering to such holder REIT Shares rather than cash, then such holder can
have such REIT Shares issued to him or her simultaneously with the conversion of
his or her Vested Profits Interest Units into Common Units. The General Partner
shall cooperate with a Profits Interest Unitholder to coordinate the timing of
the different events described in the foregoing sentence.

C. The Partnership, at any time at the election of the General Partner, may
cause any number of Vested Profits Interest Units held by a Profits Interest
Unitholder to be converted (a “Forced Conversion”) into an equal number of
Common Units, giving effect to all adjustments (if any) made pursuant to
Section 4.5; provided, however, that the Partnership may not cause a Forced
Conversion of any Profits Interest Units that would not at the time be eligible
for conversion at the option of such Profits Interest Unitholder pursuant to
Section 8.7.B. In order to exercise its right of Forced Conversion, the
Partnership shall deliver a notice (a “Forced Conversion Notice”) in the form
attached as Exhibit H to the applicable Profits Interest Unitholder not less
than 10 nor more than 60 days prior to the Conversion Date specified in such
Forced Conversion Notice. A Forced Conversion Notice shall be provided in the
manner provided in Section 15.1.

D. A conversion of Vested Profits Interest Units for which the holder thereof
has given a Conversion Notice or the Partnership has given a Forced Conversion
Notice shall occur automatically after the close of business on the applicable
Conversion Date without any action on the part of such Profits Interest
Unitholder, as of which time such Profits Interest Unitholder shall be credited
on the books and records of the Partnership with the issuance as of the opening
of business on the next day of the number of Common Units issuable upon such
conversion. After the conversion of Profits Interest Units as aforesaid, the
Partnership shall deliver to such Profits Interest Unitholder, upon his or her
written request, a certificate of the General Partner certifying the number of
Common Units and remaining Profits Interest Units, if any, held by such person
immediately after such conversion. The Assignee of any Limited Partner pursuant
to Article 11 may exercise the rights of such Limited Partner pursuant to this
Section 8.7 and such Limited Partner shall be bound by the exercise of such
rights by the Assignee.

 

63



--------------------------------------------------------------------------------

E. For purposes of making future allocations under Section 6.2.C and applying
the Capital Account Limitation, the portion of the Economic Capital Account
Balance of the applicable Profits Interest Unitholder that is treated as
attributable to his or her Profits Interest Units shall be reduced, as of the
date of conversion, by the product of the number of Profits Interest Units
converted and the Common Unit Economic Balance.

F. If the Partnership or the General Partner shall be a party to any transaction
(including without limitation a merger, consolidation, unit exchange, self
tender offer for all or substantially all Common Units or other business
combination or reorganization, or sale of all or substantially all of the
Partnership’s assets, but excluding any transaction which constitutes an
Adjustment Event) in each case as a result of which Common Units shall be
exchanged for or converted into the right, or the Holders shall otherwise be
entitled, to receive cash, securities or other property or any combination
thereof (each of the foregoing being referred to herein as a “Transaction”),
then the General Partner shall, immediately prior to the Transaction, exercise
its right to cause a Forced Conversion with respect to the maximum number of
Profits Interest Units then eligible for conversion, taking into account any
allocations that occur in connection with the Transaction or that would occur in
connection with the Transaction if the assets of the Partnership were sold at
the Transaction price or, if applicable, at a value determined by the General
Partner in good faith using the value attributed to the Common Units in the
context of the Transaction (in which case the Conversion Date shall be the
effective date of the Transaction). In anticipation of such Forced Conversion
and the consummation of the Transaction, the Partnership shall use commercially
reasonable efforts to cause each Profits Interest Unitholder to be afforded the
right to receive in connection with such Transaction in consideration for the
Common Units into which his or her Profits Interest Units will be converted the
same kind and amount of cash, securities and other property (or any combination
thereof) receivable upon the consummation of such Transaction by a Holder of the
same number of Common Units, assuming such Holder is not a Person with which the
Partnership consolidated or into which the Partnership merged or which merged
into the Partnership or to which such sale or transfer was made, as the case may
be (a “Constituent Person”), or an affiliate of a Constituent Person. In the
event that Holders have the opportunity to elect the form or type of
consideration to be received upon consummation of the Transaction, prior to such
Transaction the General Partner shall give prompt written notice to each Profits
Interest Unitholder of such election, and shall use commercially reasonable
efforts to afford the Profits Interest Unitholders the right to elect, by
written notice to the General Partner, the form or type of consideration to be
received upon conversion of each Profits Interest Unit held by such holder into
Common Units in connection with such Transaction. If a Profits Interest
Unitholder fails to make such an election, such holder (and any of its
transferees) shall receive upon conversion of each Profits Interest Unit held by
him or her (or by any of his or her transferees) the same kind and amount of
consideration that a Holder would receive if such Holder failed to make such an
election. Subject to the rights of the Partnership and the Company under any
Vesting Agreement and the relevant terms of any applicable Stock Plan, the
Partnership shall use commercially reasonable effort to cause the terms of any
Transaction to be consistent with the provisions of this Section 8.7.F and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any Profits Interest Unitholders whose Profits Interest
Units will not be

 

64



--------------------------------------------------------------------------------

converted into Common Units in connection with the Transaction that will
(i) contain provisions enabling the holders of Profits Interest Units that
remain outstanding after such Transaction to convert their Profits Interest
Units into securities as comparable as reasonably possible under the
circumstances to the Common Units and (ii) preserve as far as reasonably
possible under the circumstances the distribution, special allocation,
conversion, and other rights set forth in the Agreement for the benefit of the
Profits Interest Unitholders.

Section 8.8 Voting Rights of Profits Interest Units

Profits Interest Unitholders shall (a) have those voting rights required from
time to time by applicable law, if any, (b) have the same voting rights as a
Holder, with the Profits Interest Units voting as a single class with the Common
Units and having one vote per Profits Interest Unit; and (c) have the additional
voting rights that are expressly set forth below. So long as any Profits
Interest Units remain outstanding, the Partnership shall not, without the
affirmative vote of the holders of at least a majority of the Profits Interest
Units outstanding at the time, given in person or by proxy, either in writing or
at a meeting (voting separately as a class), amend, alter or repeal, whether by
merger, consolidation or otherwise, the provisions of the Agreement applicable
to Profits Interest Units so as to materially and adversely affect any right,
privilege or voting power of the Profits Interest Units or the Profits Interest
Unitholders as such, unless such amendment, alteration, or repeal affects
equally, ratably and proportionately the rights, privileges and voting powers of
the holders of Common Units; but subject, in any event, to the following
provisions: (i) with respect to any Transaction, so long as the Profits Interest
Units are treated in accordance with Section 8.7.F, the consummation of such
Transaction shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers of the Profits Interest Units or the
Profits Interest Unitholders as such; and (ii) any creation or issuance of any
Partnership Units or of any class or series of Partnership Interest including
without limitation additional Partnership Units or Profits Interest Units,
whether ranking senior to, junior to, or on a parity with the Profits Interest
Units with respect to distributions and the distribution of assets upon
liquidation, dissolution or winding up, shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers of the
Profits Interest Units or the Profits Interest Unitholders as such. The
foregoing voting provisions will not apply if, at or prior to the time when the
act with respect to which such vote would otherwise be required will be
effected, all outstanding Profits Interest Units shall have been converted into
Common Units.

ARTICLE 9.

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.1 Records and Accounting

The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including without limitation, all books and records necessary to
provide to the Limited Partners any information, lists and copies of documents
required to be provided pursuant to Section 9.3. Any records maintained by or on
behalf of the Partnership in the regular course of its business may be kept on,
or be in the form of any information storage device, provided, that the records
so maintained are convertible into clearly legible written form within a
reasonable period of time. The books of the Partnership shall be maintained, for
financial and tax reporting purposes, on an accrual basis in accordance with
generally accepted accounting principles.

 

65



--------------------------------------------------------------------------------

Section 9.2 Fiscal Year

The fiscal year of the Partnership shall be the calendar year.

Section 9.3 Reports

A. As soon as practicable, but in no event later than 105 days after the close
of each Partnership Year, or such earlier date as they are filed with the
Securities and Exchange Commission, the General Partner shall cause to be mailed
to each Limited Partner as of the close of the Partnership Year, an annual
report containing financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated basis with the
General Partner, for such Partnership Year, presented in accordance with
generally accepted accounting principles, such statements to be audited by a
nationally recognized firm of independent public accountants selected by the
General Partner.

B. As soon as practicable, but in no event later than 45 days after the close of
each calendar quarter (except the last calendar quarter of each year), or such
earlier date as they are filed with the Securities and Exchange Commission, the
General Partner shall cause to be mailed to each Limited Partner as of the last
day of the calendar quarter, a report containing unaudited financial statements
of the Partnership, or of the General Partner, if such statements are prepared
solely on a consolidated basis with the applicable law or regulation, or as the
General Partner determines to be appropriate.

Section 9.4 Nondisclosure of Certain Information

Notwithstanding the provisions of Sections 9.1 and 9.3, the General Partner may
keep confidential from the Limited Partners any information that the General
Partner believes to be in the nature of trade secrets or other information the
disclosure of which the General Partner in good faith believes is not in the
best interest of the Partnership or which the Partnership is required by law or
by agreements with unaffiliated third parties to keep confidential.

ARTICLE 10.

TAX MATTERS

Section 10.1 Preparation of Tax Returns

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use all reasonable efforts to furnish, within 120 days of the close of each
taxable year, the tax information reasonably required by Limited Partners for
federal and state income tax reporting purposes. Each Limited Partner shall
promptly provide the General Partner with any information reasonably requested
by the General Partner relating to any Contributed Property contributed
(directly or indirectly) by such Limited Partner to the Partnership.

 

66



--------------------------------------------------------------------------------

Section 10.2 Tax Elections

Except as otherwise provided herein, the General Partner shall, in its sole and
absolute discretion, determine whether to make any available election pursuant
to the Code, including the election under Section 754 of the Code. The General
Partner shall have the right to seek to revoke any such election (including
without limitation, any election under Section 754 of the Code) upon the General
Partner’s determination in its sole and absolute discretion that such revocation
is the best interests of the Partners.

Section 10.3 Tax Matters Partner

A. The General Partner shall be the “tax matters partner” of the Partnership for
federal income tax purposes. Pursuant to Section 6230(e) of the Code, upon
receipt of notice from the IRS of the beginning of an administrative proceeding
with respect to the Partnership, the tax matters partner shall furnish the IRS
with the name, address and profit interest of each of the Limited Partners and
Assignees; provided, however, that such information is provided to the
Partnership by the Limited Partners and Assignees.

B. The tax matters partner is authorized, but not required:

(1) to enter into any settlement with the IRS with respect to any administrative
or judicial proceedings for the adjustment of Partnership items required to be
taken into account by a Partner for income tax purposes (such administrative
proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”), and in the settlement agreement the tax
matters partner may expressly state that such agreement shall bind all Partners,
except that such settlement agreement shall not bind any Partner (i) who (within
the time prescribed pursuant to the Code and Regulations) files a statement with
the IRS providing that the tax matters partner shall not have the authority to
enter into a settlement agreement on behalf of such Partner or (ii) who is a
“notice partner” (as defined in Section 6231 of the Code) or a member of a
“notice group” (as defined in Section 6223(b)(2) of the Code);

(2) in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the Tax Court or the United States Claims Court,
or the filing of a complaint for refund with the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;

(3) to intervene in any action brought by any other Partner for judicial review
of a final adjustment;

(4) to file a request for an administrative adjustment with the IRS at any time
and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

(5) to enter into an agreement with the IRS to extend the period for assessing
any tax which is attributable to any item required to be taken into account by a
Partner for tax purposes, or an item affected by such item; and

 

67



--------------------------------------------------------------------------------

(6) to take any other action on behalf of the Partners of the Partnership in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 shall be fully applicable to the tax matters partner in its
capacity as such.

C. The tax matters partner shall receive no compensation for its services. All
third party costs and expenses incurred by the tax matters partner in performing
its duties as such (including legal and accounting fees) shall be borne by the
Partnership. Nothing herein shall be construed to restrict the Partnership from
engaging an accounting firm or law firm to assist the tax matters partner in
discharging its duties hereunder, so long as the compensation paid by the
Partnership for such services is reasonable.

Section 10.4 Organizational Expenses

The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a 60-month period as provided in
Section 709 of the Code.

Section 10.5 Withholding

Each Limited Partner hereby authorizes the Partnership to withhold from or pay
on behalf of or with respect to such Limited Partner any amount of federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Sections 1441, 1442, 1445 or 1446 of the Code. Any
amount paid on behalf of or with respect to a Limited Partner shall constitute a
receivable of the Partnership from such Limited Partner, which receivable shall
be paid by such Limited Partner within 15 days after notice from the General
Partner that such payment must be made unless (i) the Partnership withholds such
payment from a distribution which would otherwise be made to the Limited Partner
or (ii) the General Partner determines, in its sole and absolute discretion,
that such payment may be satisfied out of the available funds of the Partnership
which would, but for such payment, be distributed to the Limited Partner. Any
amounts withheld pursuant to the foregoing clauses (i) or (ii) shall be treated
as having been distributed to such Limited Partner. Each Limited Partner hereby
unconditionally and irrevocably grants to the Partnership a security interest in
such Limited Partner’s Partnership Interest to secure such Limited Partner’s
obligation to pay to the Partnership any amounts required to be paid pursuant to
this Section 10.5. Any amounts payable by a Limited Partner hereunder shall bear
interest at the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in the Wall Street Journal,
plus two percentage points (but not higher than the maximum lawful rate) from
the date such amount is due (i.e., 15 days after demand) until such amount is
paid in full. Each Limited Partner shall take such actions as the Partnership or
the General Partner shall request in order to perfect or enforce the security
interest created hereunder.

 

68



--------------------------------------------------------------------------------

ARTICLE 11.

TRANSFERS AND WITHDRAWALS

Section 11.1 Transfer

A. The term “transfer,” when used in this Article 11 with respect to a
Partnership Interest, shall be deemed to refer to a transaction by which the
General Partner purports to assign its General Partner Interest to another
Person or by which a Limited Partner purports to assign its Limited Partner
Interest to another Person, and includes a sale, assignment, gift (outright or
in trust), pledge, encumbrance, hypothecation, mortgage, exchange or any other
disposition by law or otherwise. The term “transfer” when used in this Article
11 does not include any Redemption or exchange for REIT Shares pursuant to
Section 8.6 except as otherwise provided herein. No part of the interest of a
Limited Partner shall be subject to the claims of any creditor, any spouse for
alimony or support, or to legal process, and may not be voluntarily or
involuntarily alienated or encumbered except as may be specifically provided for
in this Agreement or consented to by the General Partner.

B. No Partnership Interest shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article 11. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article 11 shall be null and void ab initio unless otherwise consented
to by the General Partner in its sole and absolute discretion.

Section 11.2 Transfer of General Partner’s Partnership Interest

A. Except in connection with a Termination Transaction permitted under
Section 11.2.B, the General Partner shall not withdraw from the Partnership and
shall not transfer all or any portion of its interest in the Partnership
(whether by sale, statutory merger or consolidation, liquidation or otherwise),
other than to an Affiliate, without the Consent of the Limited Partners, which
may be given or withheld by each Limited Partner in its sole and absolute
discretion, and only upon the admission of a successor General Partner pursuant
to Section 12.1. Upon any transfer of a Partnership Interest in accordance with
the provisions of this Section 11.2, the transferee shall become a substitute
General Partner for all purposes herein, and shall be vested with the powers and
rights of the transferor General Partner, and shall be liable for all
obligations and responsible for all duties of the General Partner, once such
transferee has executed such instruments as may be necessary to effectuate such
admission and to confirm the agreement of such transferee to be bound by all the
terms and provisions of this Agreement with respect to the Partnership Interest
so acquired. It is a condition to any transfer otherwise permitted hereunder
that the transferee assumes, by operation of law or express agreement, all of
the obligations of the transferor General Partner under this Agreement with
respect to such transferred Partnership Interest, and no such transfer (other
than pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor General Partner are assumed by a successor
corporation by operation of law) shall relieve the transferor General Partner of
its obligations under this Agreement without the Consent of the Limited
Partners, in their reasonable discretion. In the event the General Partner
withdraws from the Partnership, in violation of this Agreement or otherwise, or
otherwise dissolves or terminates, or upon the Incapacity of the General
Partner, all of the remaining Partners may elect to continue the Partnership
business by selecting a substitute General Partner in accordance with the Act.

 

69



--------------------------------------------------------------------------------

B. The General Partner shall not engage in any merger, consolidation or other
combination with or into another person, sale of all or substantially all of its
assets or any reclassification, recapitalization or change of its outstanding
equity interests (“Termination Transaction”) unless (1) the Termination
Transaction has been approved by a Consent of the Partners and (2) either clause
(a) or (b) below is satisfied:

(a) in connection with such Termination Transaction all Limited Partners either
will receive, or will have the right to elect to receive, for each Common Unit
an amount of cash, securities, or other property equal to the product of the
REIT Shares Amount and the greatest amount of cash, securities or other property
paid to a holder of one REIT Share in consideration of one REIT Share in
connection with the Termination Transaction; provided, that, if, in connection
with the Termination Transaction, a purchase, tender or exchange offer shall
have been made to and accepted by the holders of more than fifty percent
(50%) of the outstanding REIT Shares, each Holder of Common Units shall receive,
or shall have the right to elect to receive, the greatest amount of cash,
securities, or other property which such holder would have received had it
exercised its right to Redemption (as set forth in Section 8.6) and received
REIT Shares in exchange for its Common Units immediately prior to the expiration
of such purchase, tender or exchange offer and had thereupon accepted such
purchase, tender or exchange offer and then such Termination Transaction shall
have been consummated; or

(b) the following conditions are met: (i) substantially all of the assets
directly or indirectly owned by the surviving entity are held directly or
indirectly by the Partnership or another limited partnership or limited
liability company which is the survivor of a merger, consolidation or
combination of assets with the Partnership (in each case, the “Surviving
Partnership”); (ii) the holders of Common-Equivalent Units own a percentage
interest of the Surviving Partnership based on the relative fair market value of
the net assets of the Partnership and the other net assets of the Surviving
Partnership immediately prior to the consummation of such transaction; (iii) the
rights, preferences and privileges of such holders in the Surviving Partnership
are at least as favorable as those in effect immediately prior to the
consummation of such transaction and as those applicable to any other limited
partners or non-managing members of the Surviving Partnership; and (iv) such
rights of the Limited Partners include at least one of the following: (a) the
right to redeem their interests in the Surviving Partnership for the
consideration available to such persons pursuant to Section 11.2.B(a); or
(b) the right to redeem their Common Units for cash on terms equivalent to those
in effect with respect to their Common Units immediately prior to the
consummation of such transaction, or, if the ultimate controlling person of the
Surviving Partnership has publicly traded common equity securities, such common
equity securities, with an exchange ratio based on the determination of relative
fair market value of such securities and the REIT Shares.

Section 11.3 Limited Partners’ Rights to Transfer

A. Prior to the twelve (12) month anniversary of the Effective Date, no Limited
Partner shall transfer all or any portion of its Partnership Interest to any
transferee without the consent of the General Partner, which consent may be
withheld in its sole and absolute

 

70



--------------------------------------------------------------------------------

discretion, or exercise its right of Redemption set forth in Section 8.6;
provided, however, that any Limited Partner may, at any time (whether prior to
or after such twelve (12) month anniversary), without the consent of the General
Partner, other than by way of exercise of the right of Redemption set forth in
Section 8.6, (i) transfer all or any portion of its Partnership Interest to the
General Partner, (ii) transfer all or any portion of its Partnership Interest to
an Immediate Family Member, subject to the provisions of Section 11.6,
(iii) transfer all or any portion of its Partnership Interest to a trust for the
benefit of a charitable beneficiary or to a charitable foundation, subject to
the provisions of Section 11.6, and (iv) subject to the provisions of
Section 11.6, pledge (a “Pledge”) all or any portion of its Partnership Interest
to a lending institution, which is not an Affiliate of such Limited Partner, as
collateral or security for a bona fide loan or other extension of credit with a
scheduled maturity date not sooner than the twelve (12) month anniversary of the
Effective Date, and transfer such pledged Partnership Interest to such lending
institution in connection with the exercise of remedies under such loan or
extension or credit, and the transfer of such pledged Partnership Interest by
the lender to any transferee. After such twelve (12) month anniversary, each
Limited Partner or Assignee (resulting from a transfer made pursuant to clauses
(i)-(iv) of the proviso of the preceding sentence) shall have the right to
transfer all or any portion of its Partnership Interest, subject to the
provisions of Section 11.6 and the satisfaction of each of the following
conditions (in addition to the right of each such Limited Partner or Assignee
(A) to continue to make any such transfer permitted by clauses (i)-(iv) of such
proviso or (B) to make any transfer to its Affiliates or members, in each case,
without satisfying condition (1) below):

(1) General Partner Right of First Refusal. The transferring Partner shall give
written notice of the proposed transfer to the General Partner, which notice
shall state (i) the identity of the proposed transferee, and (ii) the amount and
type of consideration proposed to be received for the transferred Partnership
Units. The General Partner shall have ten (10) days upon which to give the
transferring Partner notice of its election to acquire the Partnership Units on
the proposed terms. If it so elects, it shall purchase the Partnership Units on
such terms within ten (10) days after giving notice of such election. If it does
not so elect, the transferring Partner may transfer such Partnership Units to a
third party, on economic terms no more favorable to the transferee than the
proposed terms, subject to the other conditions of this Section 11.3.

(2) Qualified Transferee. Any transfer of a Partnership Interest shall be made
only to Qualified Transferees.

It is a condition to any transfer otherwise permitted hereunder that the
transferee assumes by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such transferred Partnership Interest and no such transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor Partner are assumed by a successor corporation by
operation of law) shall relieve the transferor Partner of its obligations under
this Agreement without the approval of the General Partner, in its reasonable
discretion. Notwithstanding the foregoing, any transferee of any transferred
Partnership Interest shall be subject to any and all ownership limitations
contained in the Charter, which may limit or restrict such transferee’s ability
to exercise its Redemption rights, and to the representations in Section 3.4.
Any transferee, whether or not admitted as a Substituted Limited Partner, shall
take subject to the obligations of the transferor hereunder. Unless admitted as
a Substituted Limited Partner in accordance with

 

71



--------------------------------------------------------------------------------

Section 11.4.B, no transferee, whether by a voluntary transfer, by operation of
law or otherwise, shall have any rights hereunder, other than the rights of an
Assignee as provided in and in compliance with Section 11.5.

B. If a Limited Partner is subject to Incapacity, the executor, administrator,
trustee, committee, guardian, conservator, or receiver of such Limited Partner’s
estate shall have all the rights of a Limited Partner, but not more rights than
those enjoyed by other Limited Partners, for the purpose of settling or managing
the estate, and such power as the Incapacitated Limited Partner possessed to
transfer all or any part of his or its interest in the Partnership. The
Incapacity of a Limited Partner, in and of itself, shall not dissolve or
terminate the Partnership.

C. The General Partner may prohibit any transfer otherwise permitted under
Section 11.3 by a Limited Partner of his or her Partnership Units if, in the
opinion of legal counsel to the Partnership, such transfer would require the
filing of a registration statement under the Securities Act by the Partnership
or would otherwise violate any federal or state securities laws or regulations
applicable to the Partnership or the Partnership Units.

Section 11.4 Substituted Limited Partners

A. No Limited Partner shall have the right to substitute a transferee as a
Limited Partner in his or her place (including any transferee permitted by
Section 11.3). The General Partner shall, however, have the right to consent to
the admission of a transferee of the interest of a Limited Partner pursuant to
this Section 11.4 as a Substituted Limited Partner, which consent may be given
or withheld by the General Partner in its sole and absolute discretion. The
General Partner’s failure or refusal to permit a transferee of any such
interests to become a Substituted Limited Partner shall not give rise to any
cause of action against the Partnership or any Partner.

B. A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement. The admission of any transferee as a Substituted Limited Partner
shall be subject to the transferee executing and delivering to the Partnership
an acceptance of all of the terms and conditions of this Agreement (including
without limitation, the provisions of Section 2.4 and such other documents or
instruments as may be required to effect the admission), each in form and
substance satisfactory to the General Partner) and the acknowledgment by such
transferee that each of the representations and warranties set forth in
Section 3.4 are true and correct with respect to such transferee as of the date
of the transfer of the Partnership Interest to such transferee and will continue
to be true to the extent required by such representations and warranties.

C. Upon the admission of a Substituted Limited Partner, the General Partner
shall amend Exhibit A to reflect the name, address, number of Partnership Units,
and Percentage Interest of such Substituted Limited Partner and to eliminate or
adjust, if necessary, the name, address and interest of the predecessor of such
Substituted Limited Partner.

Section 11.5 Assignees

If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee under Section 11.3 as a Substituted
Limited Partner, as

 

72



--------------------------------------------------------------------------------

described in Section 11.4, such transferee shall be considered an Assignee for
purposes of this Agreement. An Assignee shall be entitled to all the rights of
an assignee of a limited partnership interest under the Act, including the right
to receive distributions from the Partnership and the share of Net Income, Net
Losses, gain and loss attributable to the Partnership Units assigned to such
transferee, the rights to transfer the Partnership Units provided in this
Article 11 and the right of Redemption provided in Section 8.6, but shall not be
deemed to be a Holder of Partnership Units for any other purpose under this
Agreement, and shall not be entitled to effect a Consent with respect to such
Partnership Units on any matter presented to the Limited Partners for approval
(such Consent remaining with the transferor Limited Partner). In the event any
such transferee desires to make a further assignment of any such Partnership
Units, such transferee shall be subject to all the provisions of this Article 11
to the same extent and in the same manner as any Limited Partner desiring to
make an assignment of Partnership Units. Notwithstanding anything contained in
this Agreement to the contrary, as a condition to becoming an Assignee, any
prospective Assignee must first execute and deliver to the Partnership an
acknowledgment that each of the representations and warranties set forth in
Section 3.4 are true and correct with respect to such prospective Assignee as of
the date of the prospective assignment of the Partnership Interest to such
prospective Assignee and will continue to be true to the extent required by such
representations or warranties.

Section 11.6 General Provisions

A. No Limited Partner may withdraw from the Partnership other than as a result
of (i) a permitted transfer of all of such Limited Partner’s Partnership Units
in accordance with this Article 11 and the transferee(s) of such Partnership
Units being admitted to the Partnership as a Substituted Limited Partner or
(ii) pursuant to the exercise of its right of Redemption of all of such Limited
Partner’s Partnership Units under Section 8.6; provided that after such
transfer, exchange or redemption such Limited Partner owns no Partnership
Interest.

B. Any Limited Partner who shall transfer all of such Limited Partner’s
Partnership Units in a transfer permitted pursuant to this Article 11 where such
transferee was admitted as a Substituted Limited Partner or pursuant to the
exercise of its rights of Redemption of all of such Limited Partner’s
Partnership Units under Section 8.6 shall cease to be a Limited Partner;
provided that after such transfer, exchange or redemption such Limited Partner
owns no Partnership Interest.

C. Transfers pursuant to this Article 11 may only be made on the first day of a
fiscal quarter of the Partnership, unless the General Partner otherwise agrees.

D. If any Partnership Interest is transferred, assigned or redeemed during any
quarterly segment of the Partnership’s Partnership Year in compliance with the
provisions of this Article 11 or transferred, redeemed or converted pursuant to
Sections 8.6, 16.4, 17.4, 19.4 or 19.8 on any day other than the first day of a
Partnership Year, then Net Income, Net Losses, each item thereof and all other
items attributable to such Partnership Interest for such Partnership Year shall
be divided and allocated between the transferor Partner and the transferee
Partner by taking into account their varying interests during the Partnership
Year using a method selected by the General Partner that is in accordance with
the Code. Except as otherwise agreed by the General Partner, all distributions
of Available Cash with respect to which the Partnership Record Date is

 

73



--------------------------------------------------------------------------------

before the date of such transfer, assignment, exchange or redemption shall be
made to the transferor Partner, and all distributions of Available Cash
thereafter, in the case of a transfer or assignment other than a redemption,
shall be made to the transferee Partner.

E. In addition to any other restrictions on transfer herein contained, including
without limitation the provisions of this Article 11 and Section 2.6, in no
event may any transfer or assignment of a Partnership Interest by any Partner
(including pursuant to a Redemption or exchange for REIT Shares by the
Partnership or the General Partner) be made (i) to any person or entity who
lacks the legal right, power or capacity to own a Partnership Interest; (ii) in
violation of applicable law; (iii) except with the consent of the General
Partner, which may be given or withheld in its sole and absolute discretion, of
any component portion of a Partnership Interest, such as the Capital Account, or
rights to distributions, separate and apart from all other components of a
Partnership Interest; (iv) except with the consent of the General Partner, which
may be given or withheld in its sole and absolute discretion, if in the opinion
of legal counsel to the Partnership such transfer could cause a termination of
the Partnership for federal or state income tax purposes (except as a result of
the Redemption or exchange for REIT Shares of all Common Units held by all
Limited Partners or pursuant to a transaction expressly permitted under
Section 11.2); (v) if in the opinion of counsel to the Partnership such transfer
could cause the Partnership to cease to be classified as a partnership for
federal income tax purposes (except as a result of the Redemption or exchange
for REIT Shares of all Common Units held by all Limited Partners); (vi) if such
transfer could, in the opinion of counsel to the Partnership, cause the
Partnership to become, with respect to any employee benefit plan subject to
Title I of ERISA, a “party-in-interest” (as defined in Section 3(14) of ERISA)
or a “disqualified person” (as defined in Section 4975(e) of the Code); (vii) if
such transfer could, in the opinion of counsel to the Partnership, cause any
portion of the assets of the Partnership to constitute assets of any employee
benefit plan pursuant to Department of Labor Regulations Section 2510.2-101;
(viii) if such transfer requires the registration of such Partnership Interest
pursuant to any applicable federal or state securities laws; (ix) except with
the consent of the General Partner, which may be given or withheld in its sole
and absolute discretion, if such transfer (1) could be treated as effectuated
through an “established securities market” or a “secondary market” (or the
substantial equivalent thereof) within the meaning of Section 7704 of the Code,
(2) could cause the Partnership to become a “Publicly Traded Partnership,” as
such term is defined in Sections 469(k)(2) or 7704(b) of the Code, (3) could be
in violation of Section 3.4.E(5), or (4) could cause the Partnership to fail one
or more of the Safe Harbors (as defined below); (x) if such transfer subjects
the Partnership to be regulated under the Investment Company Act of 1940, the
Investment Advisors Act of 1940 or the Employee Retirement Income Security Act
of 1974, each as amended; (xi) except with the consent of the General Partner,
which may be given or withheld in its sole discretion, if the transferee or
assignee of such Partnership Interest is unable to make the representations set
forth in Section 3.4.C; (xii) if such transfer is made to a lender to the
Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, except with the consent of the General
Partner, which may be given or withheld in its sole and absolute discretion; and
provided, that, as a condition to granting such consent the lender may be
required to enter into an arrangement with the Partnership and the General
Partner to redeem or exchange for the REIT Shares Amount any Partnership Units
in which a security interest is held simultaneously with the time at which such
lender would be deemed to be a partner in the Partnership for purposes of
allocating liabilities to such lender under Section 752 of the Code; or

 

74



--------------------------------------------------------------------------------

(xiii) if in the opinion of legal counsel for the Partnership such transfer
could adversely affect the ability of the General Partner to continue to qualify
as a REIT or, except with the consent of the General Partner, which may be given
or withheld in its sole and absolute discretion, subject the General Partner to
any additional taxes under Section 857 or Section 4981 of the Code.

F. The General Partner shall monitor the transfers of interests in the
Partnership (including any acquisition of Common Units by the Partnership or the
General Partner) to determine (i) if such interests could be treated as being
traded on an “established securities market” or a “secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code
and (ii) whether such transfers of interests could result in the Partnership
being unable to qualify for the “safe harbors” set forth in Regulations
Section 1.7704-1 (or such other guidance subsequently published by the IRS
setting forth safe harbors under which interests will not be treated as “readily
tradable on a secondary market (or the substantial equivalent thereof)” within
the meaning of Section 7704 of the Code) (the “Safe Harbors”). The General
Partner shall have the authority (but shall not be required) to take any steps
it determines are necessary or appropriate in its sole and absolute discretion
to prevent any trading of interests which could cause the Partnership to become
a “publicly traded partnership,” within the meaning of Code Section 7704, or any
recognition by the Partnership of such transfers, or to insure that one or more
of the Safe Harbors is met.

ARTICLE 12.

ADMISSION OF PARTNERS

Section 12.1 Admission of Successor General Partner

A successor to all of the General Partner’s General Partner Interest pursuant to
Section 11.2 who is proposed to be admitted as a successor General Partner shall
be admitted to the Partnership as the General Partner, effective upon such
transfer. Any such transferee shall carry on the business of the Partnership
without dissolution. In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission. In the case
of such admission on any day other than the first day of a Partnership Year, all
items attributable to the General Partner Interest for such Partnership Year
shall be allocated between the transferring General Partner and such successor
as provided in Article 11.

Section 12.2 Admission of Additional Limited Partners

A. After the admission to the Partnership of the initial Limited Partners on the
date hereof, a Person who makes a Capital Contribution to the Partnership in
accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner
(i) evidence of acceptance in form satisfactory to the General Partner of all of
the terms and conditions of this Agreement, including, without limitation, the
power of attorney granted in Section 2.4 and (ii) such other documents or
instruments as may be required in the discretion of the General Partner in order
to effect such Person’s admission as an Additional Limited Partner.

 

75



--------------------------------------------------------------------------------

B. Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent may be given or withheld in the General Partner’s
sole and absolute discretion. The admission of any Person as an Additional
Limited Partner shall become effective on the date upon which the name of such
Person is recorded on the books and records of the Partnership, following the
receipt of the Capital Contribution in respect of such Limited Partner and the
consent of the General Partner to such admission. If any Additional Limited
Partner is admitted to the Partnership on any day other than the first day of a
Partnership Year, then Net Income, Net Losses, each item thereof and all other
items allocable among Partners and Assignees for such Partnership Year shall be
allocated among such Limited Partner and all other Partners and Assignees by
taking into account their varying interests during the Partnership Year using a
method selected by the General Partner that is in accordance with the Code.
Except as otherwise agreed to by the Additional Limited Partners and the General
Partner, all distributions of Available Cash with respect to which the
Partnership Record Date is before the date of such admission shall be made
solely to Partners and Assignees other than the Additional Limited Partner
(other than in its capacity as an Assignee) and all distributions of Available
Cash thereafter shall be made to all Partners and Assignees including such
Additional Limited Partner.

Section 12.3 Amendment of Agreement and Certificate of Limited Partnership

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.4.

ARTICLE 13.

DISSOLUTION AND LIQUIDATION

Section 13.1 Dissolution

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner (selected as
described in Section 13.1.B below) shall continue the business of the
Partnership. The Partnership shall dissolve, and its affairs shall be wound up,
upon the first to occur of any of the following (each a “Liquidating Event”):

A. the expiration of its term as provided in Section 2.5;

B. an event of withdrawal of the General Partner, as defined in the Act, unless,
within 90 days after the withdrawal, all of the remaining Partners agree in
writing, in their sole and absolute discretion, to continue the business of the
Partnership and to the appointment, effective as of the date of withdrawal, of a
substitute General Partner;

C. subject to compliance with Section 11.2 an election to dissolve the
Partnership made by the General Partner, in its sole and absolute discretion;

 

76



--------------------------------------------------------------------------------

D. entry of a decree of judicial dissolution of the Partnership pursuant to the
provisions of the Act;

E. any sale or other disposition of all or substantially all of the assets of
the Partnership or a related series of transactions that, taken together, result
in the sale or other disposition of all or substantially all of the assets of
the Partnership;

F. the Incapacity of the General Partner, unless all of the remaining Partners
in their sole and absolute discretion agree in writing to continue the business
of the Partnership and to the appointment, effective as of a date prior to the
date of such Incapacity, of a substitute General Partner;

G. the Redemption or exchange for REIT Shares of all Partnership Interests
(other than those of the General Partner) pursuant to this Agreement; or

H. a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless prior
to the entry of such order or judgment all of the remaining Partners agree in
writing to continue the business of the Partnership and to the appointment,
effective as of a date prior to the date of such order or judgment, of a
substitute General Partner.

Section 13.2 Winding Up

A. Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners.
No Partner shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Partnership’s business and affairs.
The General Partner (or, in the event there is no remaining General Partner, any
Person elected by a Majority in Interest of the Limited Partners (the
“Liquidator”)) shall be responsible for overseeing the winding-up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the General Partner) shall be applied and distributed
in the following order:

(1) First, to the payment and discharge of all of the Partnership’s debts and
liabilities to creditors other than the Partners;

(2) Second, to the payment and discharge of all of the Partnership’s debts and
liabilities to the General Partner;

(3) Third, to the payment and discharge of all of the Partnership’s debts and
liabilities to the other Partners; and

(4) The balance, if any, to the General Partner and Limited Partners in
accordance with their positive Capital Account balances, determined after taking
into account all

 

77



--------------------------------------------------------------------------------

Capital Account adjustments for all prior periods and the Partnership taxable
year during which the liquidation occurs (other than those made as a result of
the liquidating distribution set forth in this Section 13.2.A(4)).

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13 other than reimbursement of its
expenses as provided in Section 7.4.

B. Notwithstanding the provisions of Section 13.2.A which require liquidation of
the assets of the Partnership, but subject to the order of priorities set forth
therein, if prior to or upon dissolution of the Partnership the Liquidator
determines that an immediate sale of part or all of the Partnership’s assets
would be impractical or would cause undue loss to the Partners, the Liquidator
may, in its sole and absolute discretion, defer for a reasonable time the
liquidation of any assets except those necessary to satisfy liabilities of the
Partnership (including to those Partners as creditors) and/or distribute to the
Partners, in lieu of cash, as tenants in common and in accordance with the
provisions of Section 13.2.A, undivided interests in such Partnership assets as
the Liquidator deems not suitable for liquidation. Any such distributions
in-kind shall be made only if, in the good faith judgment of the Liquidator,
such distributions in-kind are in the best interest of the Partners, and shall
be subject to such conditions relating to the disposition and management of such
properties as the Liquidator deems reasonable and equitable and to any
agreements governing the operation of such properties at such time. The
Liquidator shall determine the fair market value of any property distributed in
kind using such reasonable method of valuation as it may adopt.

Section 13.3 Capital Contribution Obligation

If any Partner has a deficit balance in his or her Capital Account (after giving
effect to all contributions, distributions and allocations for the taxable
years, including the year during which such liquidation occurs), such Partner
shall have no obligation to make any contribution to the capital of the
Partnership with respect to such deficit, and such deficit at any time shall not
be considered a debt owed to the Partnership or to any other Person for any
purpose whatsoever, except to the extent otherwise expressly agreed to by such
Partner and the Partnership.

Section 13.4 Compliance with Timing Requirements of Regulations

In the discretion of the Liquidator or the General Partner, a pro rata portion
of the distributions that would otherwise be made to the General Partner and
Limited Partners pursuant to this Article 13 may be:

(1) distributed to a trust established for the benefit of the General Partner
and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership. The assets of any
such trust shall be distributed to the General Partner and Limited Partners from
time to time, in the reasonable discretion of the Liquidator or the General
Partner, in the same proportions and the amount distributed to such trust by the
Partnership would otherwise have been distributed to the General Partner and
Limited Partners pursuant to this Agreement; or

 

78



--------------------------------------------------------------------------------

(2) withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided, that such
withheld or escrowed amounts shall be distributed to the General Partner and
Limited Partners in the manner and priority set forth in Section 13.2.A as soon
as practicable.

Section 13.5 Deemed Distribution and Recontribution

Notwithstanding any other provision of this Article 13, in the event the
Partnership is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the
Partnership’s property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged, and the Partnership’s affairs shall not be
wound up. Instead, the Partnership shall be deemed to have contributed all of
its assets and liabilities to a new partnership in exchange a for an interest in
the new partnership. Immediately thereafter, the Partnership shall be deemed to
distribute interests in the new partnership to the General Partner and Limited
Partners in proportion to their respective interests in the Partnership in
liquidation of the Partnership.

Section 13.6 Rights of Limited Partners

Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of his Capital
Contribution and shall have no right or power to demand or receive property from
the General Partner. No Limited Partner shall have priority over any other
Limited Partner as to the return of his Capital Contributions, distributions or
allocations.

Section 13.7 Notice of Dissolution

In the event a Liquidating Event occurs or an event occurs that would, but for
provisions of Section 13.1, result in a dissolution of the Partnership, the
General Partner shall, within 30 days thereafter, provide written notice thereof
to each of the Partners and to all other parties with whom the Partnership
regularly conducts business (as determined in the discretion of the General
Partner) and shall publish notice thereof in a newspaper of general circulation
in each place in which the Partnership regularly conducts business (as
determined in the discretion of the General Partner).

Section 13.8 Cancellation of Certificate of Limited Partnership

Upon the completion of the liquidation of the Partnership cash and property as
provided in Section 13.2, the Partnership shall be terminated and the
Certificate and all qualifications of the Partnership as a foreign limited
partnership in jurisdictions other than the State of Maryland shall be cancelled
and such other actions as may be necessary to terminate the Partnership shall be
taken.

Section 13.9 Reasonable Time for Winding-Up

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2, in order to minimize any losses otherwise attendant upon such
winding-up, and the provisions of this Agreement shall remain in effect between
the Partners during the period of liquidation.

 

79



--------------------------------------------------------------------------------

Section 13.10 Waiver of Partition

Each Partner hereby waives any right to partition of the Partnership property.

ARTICLE 14.

AMENDMENT OF PARTNERSHIP AGREEMENT; CONSENTS

Section 14.1 Amendments

A. The actions requiring consent or approval of the Partners or of the Limited
Partners pursuant to this Agreement, including Section 7.3, or otherwise
pursuant to applicable law, are subject to the procedures in this Article 14.

B. Amendments to this Agreement requiring the consent or approval of Limited
Partners may be proposed by the General Partner or by Limited Partners holding
twenty-five percent (25%) or more of the Partnership Interests held by Limited
Partners. The General Partner shall seek the written consent of the Limited
Partners on the proposed amendment or shall call a meeting to vote thereon and
to transact any other business that it may deem appropriate. For purposes of
obtaining a written consent, the General Partner may require a response within a
reasonable specified time, but not less than 15 days, and failure to respond in
such time period shall constitute a consent which is consistent with the General
Partner’s recommendation (if so recommended) with respect to the proposal;
provided, that, an action shall become effective at such time as requisite
consents are received even if prior to such specified time.

Section 14.2 Action by the Partners

A. Meetings of the Partners may be called by the General Partner and shall be
called upon the receipt by the General Partner of a written request by Limited
Partners holding twenty-five percent (25%) or more of the Partnership Interests
held by Limited Partners. The notice shall state the nature of the business to
be transacted. Notice of any such meeting shall be given to all Partners not
less than seven days nor more than 30 days prior to the date of such meeting.
Partners may vote in person or by proxy at such meeting. Whenever the vote or
Consent of the Limited Partners or of the Partners is permitted or required
under this Agreement, such vote or Consent may be given at a meeting of Partners
or may be given in accordance with the procedure prescribed in Section 14.1.

B. Any action required or permitted to be taken at a meeting of the Partners may
be taken without a meeting if a written consent setting forth the action so
taken is signed by the percentage as is expressly required by this Agreement for
the action in question. Such consent may be in one instrument or in several
instruments, and shall have the same force and effect as a vote of the
Percentage Interests of the Partners (expressly required by this Agreement).
Such consent shall be filed with the General Partner. An action so taken shall
be deemed to have been taken at a meeting held on the effective date so
certified.

 

80



--------------------------------------------------------------------------------

C. Each Limited Partner may authorize any Person or Persons to act for him by
proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting. Every proxy must be signed by the Limited Partner or his
attorney-in-fact. No proxy shall be valid after the expiration of 11 months from
the date thereof unless otherwise provided in the proxy. Every proxy shall be
revocable at the pleasure of the Limited Partner executing it.

D. Each meeting of Partners shall be conducted by the General Partner or such
other Person as the General Partner may appoint pursuant to such rules for the
conduct of the meeting as the General Partner or such other Person deems
appropriate.

E. On matters on which Limited Partners are entitled to vote, each Limited
Partner shall have a vote equal to the number of Partnership Units held.

ARTICLE 15.

GENERAL PROVISIONS

Section 15.1 Addresses and Notice

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication to the Partner or
Assignee at the address set forth in Exhibit A or such other address as the
Partners shall notify the General Partner in writing.

Section 15.2 Titles and Captions

All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” and “Sections” are
to Articles and Sections of this Agreement.

Section 15.3 Pronouns and Plurals

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

Section 15.4 Further Action

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

81



--------------------------------------------------------------------------------

Section 15.5 Binding Effect

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

Section 15.6 Creditors

Other than as expressly set forth herein with respect to Indemnitees, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.

Section 15.7 Waiver

No failure or delay by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon any breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.

Section 15.8 Counterparts

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.

Section 15.9 Applicable Law

This Agreement shall be construed in accordance with and governed by the laws of
the State of Maryland, without regard to the principles of conflicts of law.

Section 15.10 Invalidity of Provisions

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

Section 15.11 Entire Agreement

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any other
prior written or oral understandings or agreements among them with respect
thereto.

Section 15.12 No Rights as Stockholders

Nothing contained in this Agreement shall be construed as conferring upon the
holders of Partnership Units any rights whatsoever as stockholders of the
General Partner, including without limitation any right to receive dividends or
other distributions made to

 

82



--------------------------------------------------------------------------------

stockholders of the General Partner or to vote or to consent or to receive
notice as stockholders in respect of any meeting of stockholders for the
election of directors of the General Partner or any other matter.

ARTICLE 16.

SERIES A PREFERRED UNITS

Section 16.1 Designation and Number

A series of Partnership Units in the Partnership designated as the “8.5% Series
A Cumulative Redeemable Preferred Units” (the “Series A Preferred Units”) is
hereby established. The number of Series A Preferred Units shall be 4,140,000.

Section 16.2 Distributions

A. Payment of Distributions. Subject to the rights of Holders of Parity
Preferred Units as to the payment of distributions, pursuant to Section 5.1, the
General Partner, as holder of the Series A Preferred Units, will be entitled to
receive, when, as and if declared by the Partnership acting through the General
Partner, out of Available Cash, cumulative preferential cash distributions in an
amount equal to the Series A Priority Return. Such distributions shall be
cumulative, shall accrue from the original date of issuance and will be payable
(i) quarterly (such quarterly periods for purposes of payment and accrual will
be the quarterly periods ending on the dates specified in this sentence and not
calendar quarters) in arrears, on the last calendar day of March, June,
September and December, of each year commencing on the first of such dates to
occur after the original date of issuance, and, (ii), in the event of a
redemption of Series A Preferred Units, on the redemption date (each a “Series A
Preferred Unit Distribution Payment Date”). If any date on which distributions
are to be made on the Series A Preferred Units is not a Business Day, then
payment of the distribution to be made on such date will be made on the next
succeeding day that is a Business Day (and without any interest or other payment
in respect of any such delay) except that, if such Business Day is in the next
succeeding calendar year, such payment shall be made on the immediately
preceding Business Day, in each case with the same force and effect as if made
on such date.

B. Distributions Cumulative. Notwithstanding the foregoing, distributions on the
Series A Preferred Units will accrue whether or not the terms and provisions set
forth in Section 16.2.C at any time prohibit the current payment of
distributions, whether or not the Partnership has earnings, whether or not there
are funds legally available for the payment of such distributions and whether or
not such distributions are authorized.

C. Priority as to Distributions

(i) Except as provided in Section 16.2.C.(ii) below, no distributions shall be
declared or paid or set apart for payment and no other distribution of cash or
other property may be declared or made on or with respect to any Parity
Preferred Unit or Junior Unit as to distributions (other than a distribution
paid in Junior Units as to distributions and upon liquidation) for any period,
nor shall any Junior Units or Parity Preferred Units as to distributions or upon
liquidation be redeemed, purchased or otherwise acquired for any consideration
(and no funds shall be paid or made available for a sinking fund for the
redemption

 

83



--------------------------------------------------------------------------------

of such units) and no other distribution of cash or other property may be made,
directly or indirectly, on or with respect thereto by the Partnership (except by
conversion into or exchange for Junior Units as to distributions and upon
liquidation, and except for the redemption of Partnership Interests
corresponding to any REIT Series A Preferred Shares or any other REIT shares of
any other class or series of capital stock ranking, as to dividends or upon
liquidation, on parity with or junior to the Series A Preferred Stock to be
purchased by the General Partner pursuant to the Charter to the extent necessary
to preserve the General Partner’s status as a real estate investment trust,
provided that such redemption shall be upon the same terms as the corresponding
stock purchase pursuant to the Charter), unless full cumulative distributions on
the Series A Preferred Units for all past periods and the then current period
shall have been or contemporaneously are (i) declared and paid in cash or
(ii) declared and a sum sufficient for the payment thereof in cash is set apart
for such payment.

(ii) When distributions are not paid in full (and a sum sufficient for such full
payment is not so set apart) upon the Series A Preferred Units and any other
Parity Preferred Units as to distributions, all distributions declared upon the
Series A Preferred Units and such other classes or series of Parity Preferred
Units as to the payment of distributions shall be declared pro rata so that the
amount of distributions declared per Series A Preferred Unit and each such other
class or series of Parity Preferred Units shall in all cases bear to each other
the same ratio that accrued distributions per Series A Preferred Unit and such
other class or series of Parity Preferred Units (which shall not include any
accrual in respect of unpaid distribution on such other class or series of
Parity Preferred Units for prior distribution periods if such other class or
series of Parity Preferred Unit does not have a cumulative distribution) bear to
each other. No interest, or sum of money in lieu of interest, shall be payable
in respect of any distribution payment or payments on the Series A Preferred
Units which may be in arrears.

D. No Further Rights. The General Partner, as holder of the Series A Preferred
Units, shall not be entitled to any distributions, whether payable in cash,
other property or otherwise, in excess of the full cumulative distributions
described herein. Any distribution payment made on the Series A Preferred Units
shall first be credited against the earliest accrued but unpaid distribution due
with respect to such Series A Preferred Units which remains payable. Accrued but
unpaid distributions on the Series A Preferred Units will accumulate as of the
Series A Preferred Unit Distribution Payment Date on which they first become
payable.

Section 16.3 Liquidation Proceeds

A. Distributions. Upon any voluntary or involuntary liquidation, dissolution or
winding-up of the affairs of the Partnership, distributions on the Series A
Preferred Units shall be made in accordance with Article 13.

B. Notice. Written notice of any such voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by the General Partner pursuant
to Section 13.7.

 

84



--------------------------------------------------------------------------------

C. No Further Rights. After payment of the full amount of the liquidating
distributions to which they are entitled, the General Partner, as holder of the
Series A Preferred Units, will have no right or claim to any of the remaining
assets of the Partnership.

D. Consolidation, Merger or Certain Other Transactions. The voluntary sale,
conveyance, lease, exchange or transfer (for cash, shares of stock, securities
or other consideration) of all or substantially all of the property or assets of
the Partnership to, or the consolidation or merger or other business combination
of the Partnership with or into, any corporation, trust or other entity (or of
any corporation, trust or other entity with or into the Partnership) shall not
be deemed to constitute a liquidation, dissolution or winding-up of the
Partnership.

Section 16.4 Redemption

A. Redemption. If the General Partner elects to redeem any of the REIT Series A
Preferred Shares in accordance with the terms of the Series A Articles
Supplementary, the Partnership shall, on the date set for redemption of such
REIT Series A Preferred Shares, redeem the number of Series A Preferred Units
equal to the number of REIT Series A Preferred Shares for which the General
Partner has given notice of redemption pursuant to Section 5 of Article THIRD of
the Series A Articles Supplementary, at a redemption price, payable in cash,
equal to the product of (i) the number of Series A Preferred Units being
redeemed, and (ii) the sum of $25, any Preferred Distribution Shortfall per
Series A Preferred Unit, and any accrued and unpaid distribution per Series A
Preferred Unit for the current distribution period.

B. Procedures for Redemption. The following provisions set forth the procedures
for redemption:

(i) Notice of redemption will be given by the General Partner to the Partnership
concurrently with the notice of the General Partner sent to the holders of its
REIT Series A Preferred Shares in connection with such redemption. Such notice
shall state: (A) the redemption date; (B) the redemption price; (C) the number
of Series A Preferred Units to be redeemed; (D) the place or places where the
Series A Preferred Units are to be surrendered for payment of the redemption
price; and (E) that distributions on the Series A Preferred Units to be redeemed
will cease to accumulate on such redemption date. If less than all of the Series
A Preferred Units are to be redeemed, the notice shall also specify the number
of Series A Preferred Units to be redeemed.

(ii) On or after the redemption date, the General Partner shall present and
surrender the certificates, if any, representing the Series A Preferred Units to
the Partnership at the place designated in the notice of redemption and
thereupon the redemption price of such Units (including all accumulated and
unpaid distributions up to but excluding the redemption date) shall be paid to
the General Partner and each surrendered Unit certificate, if any, shall be
canceled. If fewer than all the Units represented by any such certificate
representing Series A Preferred Units are to be redeemed, a new certificate
shall be issued representing the unredeemed shares.

 

85



--------------------------------------------------------------------------------

(iii) From and after the redemption date (unless the Partnership defaults in
payment of the redemption price), all distributions on the Series A Preferred
Units designated for redemption in such notice shall cease to accumulate and all
rights of the General Partner, except the right to receive the redemption price
thereof (including all accumulated and unpaid distributions up to but excluding
the redemption date), shall cease and terminate, and such Series A Preferred
Units shall not be deemed to be outstanding for any purpose whatsoever. At its
election, the Partnership, prior to a redemption date, may irrevocably deposit
the redemption price (including accumulated and unpaid distributions to but not
including the redemption date) of the Series A Preferred Units so called for
redemption in trust for the General Partner with a bank or trust company, in
which case the redemption notice to the General Partner shall (A) state the date
of such deposit, (B) specify the office of such bank or trust company as the
place of payment of the redemption price and (C) require the General Partner to
surrender the certificates, if any, representing such Series A Preferred Units
at such place on or about the date fixed in such redemption notice (which may
not be later than the redemption date) against payment of the redemption price
(including all accumulated and unpaid distributions to the redemption date). Any
monies so deposited which remain unclaimed by the General Partner at the end of
two years after the redemption date shall be returned by such bank or trust
company to the Partnership.

Section 16.5 Ranking

The Series A Preferred Units shall, with respect to distribution rights and
rights upon voluntary or involuntary liquidation, winding-up or dissolution of
the Partnership, rank (i) senior to the Common Units and to all other
Partnership Units the terms of which provide that such Partnership Units shall
rank junior to the Series A Preferred Units; (ii) on a parity with all Parity
Preferred Units, including the Series B Preferred Units and the Series C
Preferred Units; and (iii) junior to all Partnership Units which rank senior to
the Series A Preferred Units.

Section 16.6 Voting Rights

The General Partner shall not have any voting or consent rights in respect of
its partnership interest represented by the Series A Preferred Units.

Section 16.7 Transfer Restrictions

The Series A Preferred Units shall not be transferable except in accordance with
Section 11.2.

Section 16.8 No Conversion Rights

The Series A Preferred Units shall not be convertible into any other class or
series of interest in the Partnership.

Section 16.9 No Sinking Fund

No sinking fund shall be established for the retirement or redemption of Series
A Preferred Units.

 

86



--------------------------------------------------------------------------------

ARTICLE 17.

SERIES B PREFERRED UNITS

Section 17.1 Designation and Number

A series of Partnership Units in the Partnership designated as the “7.875%
Series B Cumulative Redeemable Preferred Units” (the “Series B Preferred Units”)
is hereby established. The number of Series B Preferred Units shall be
2,530,000.

Section 17.2 Distributions

A. Payment of Distributions. Subject to the rights of Holders of Parity
Preferred Units as to the payment of distributions, pursuant to Section 5.1, the
General Partner, as holder of the Series B Preferred Units, will be entitled to
receive, when, as and if declared by the Partnership acting through the General
Partner, out of Available Cash, cumulative preferential cash distributions in an
amount equal to the Series B Priority Return. Such distributions shall be
cumulative, shall accrue from the original date of issuance and will be payable
(i) quarterly (such quarterly periods for purposes of payment and accrual will
be the quarterly periods ending on the dates specified in this sentence and not
calendar quarters) in arrears, on the last calendar day of March, June,
September and December, of each year commencing on the first of such dates to
occur after the original date of issuance, and, (ii), in the event of a
redemption of Series B Preferred Units, on the redemption date (each a “Series B
Preferred Unit Distribution Payment Date”). If any date on which distributions
are to be made on the Series B Preferred Units is not a Business Day, then
payment of the distribution to be made on such date will be made on the next
succeeding day that is a Business Day (and without any interest or other payment
in respect of any such delay) except that, if such Business Day is in the next
succeeding calendar year, such payment shall be made on the immediately
preceding Business Day, in each case with the same force and effect as if made
on such date.

B. Distributions Cumulative. Notwithstanding the foregoing, distributions on the
Series B Preferred Units will accrue whether or not the terms and provisions set
forth in Section 17.2.C at any time prohibit the current payment of
distributions, whether or not the Partnership has earnings, whether or not there
are funds legally available for the payment of such distributions and whether or
not such distributions are authorized.

C. Priority as to Distributions

(i) Except as provided in Section 17.2.C.(ii) below, no distributions shall be
declared or paid or set apart for payment and no other distribution of cash or
other property may be declared or made on or with respect to any Parity
Preferred Unit or Junior Unit as to distributions (other than a distribution
paid in Junior Units as to distributions and upon liquidation) for any period,
nor shall any Junior Units or Parity Preferred Units as to distributions or upon
liquidation be redeemed, purchased or otherwise acquired for any consideration
(and no funds shall be paid or made available for a sinking fund for the
redemption of such units) and no other distribution of cash or other property
may be made, directly or indirectly, on or with respect thereto by the
Partnership (except by conversion into or exchange for Junior Units as to
distributions and upon liquidation, and except for the redemption of

 

87



--------------------------------------------------------------------------------

Partnership Interests corresponding to any REIT Series B Preferred Shares or any
other REIT shares of any other class or series of capital stock ranking, as to
dividends or upon liquidation, on parity with or junior to the Series B
Preferred Stock to be purchased by the General Partner pursuant to the Charter
to the extent necessary to preserve the General Partner’s status as a real
estate investment trust, provided that such redemption shall be upon the same
terms as the corresponding stock purchase pursuant to the Charter), unless full
cumulative distributions on the Series B Preferred Units for all past periods
shall have been or contemporaneously are (i) declared and paid in cash or
(ii) declared and a sum sufficient for the payment thereof in cash is set apart
for such payment.

(ii) When distributions are not paid in full (and a sum sufficient for such full
payment is not so set apart) upon the Series B Preferred Units and any other
Parity Preferred Units as to distributions, all distributions declared upon the
Series B Preferred Units and such other classes or series of Parity Preferred
Units as to the payment of distributions shall be declared pro rata so that the
amount of distributions declared per Series B Preferred Unit and each such other
class or series of Parity Preferred Units shall in all cases bear to each other
the same ratio that accrued distributions per Series B Preferred Unit and such
other class or series of Parity Preferred Units (which shall not include any
accrual in respect of unpaid distribution on such other class or series of
Parity Preferred Units for prior distribution periods if such other class or
series of Parity Preferred Unit does not have a cumulative distribution) bear to
each other. No interest, or sum of money in lieu of interest, shall be payable
in respect of any distribution payment or payments on the Series B Preferred
Units which may be in arrears.

D. No Further Rights. The General Partner, as holder of the Series B Preferred
Units, shall not be entitled to any distributions, whether payable in cash,
other property or otherwise, in excess of the full cumulative distributions
described herein. Any distribution payment made on the Series B Preferred Units
shall first be credited against the earliest accrued but unpaid distribution due
with respect to such Series B Preferred Units which remains payable. Accrued but
unpaid distributions on the Series B Preferred Units will accumulate as of the
Series B Preferred Unit Distribution Payment Date on which they first become
payable.

Section 17.3 Liquidation Proceeds

A. Distributions. Upon any voluntary or involuntary liquidation, dissolution or
winding-up of the affairs of the Partnership, distributions on the Series B
Preferred Units shall be made in accordance with Article 13.

B. Notice. Written notice of any such voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by the General Partner pursuant
to Section 13.7.

C. No Further Rights. After payment of the full amount of the liquidating
distributions to which they are entitled, the General Partner, as holder of the
Series B Preferred Units, will have no right or claim to any of the remaining
assets of the Partnership.

 

88



--------------------------------------------------------------------------------

D. Consolidation, Merger or Certain Other Transactions. The voluntary sale,
conveyance, lease, exchange or transfer (for cash, shares of stock, securities
or other consideration) of all or substantially all of the property or assets of
the Partnership to, or the consolidation or merger or other business combination
of the Partnership with or into, any corporation, trust or other entity (or of
any corporation, trust or other entity with or into the Partnership) shall not
be deemed to constitute a liquidation, dissolution or winding-up of the
Partnership.

Section 17.4 Redemption

A. Redemption. If the General Partner elects to redeem any of the REIT Series B
Preferred Shares in accordance with the terms of the Series B Articles
Supplementary, the Partnership shall, on the date set for redemption of such
REIT Series B Preferred Shares, redeem the number of Series B Preferred Units
equal to the number of REIT Series B Preferred Shares for which the General
Partner has given notice of redemption pursuant to Section 5 of Article THIRD of
the Series B Articles Supplementary, at a redemption price, payable in cash,
equal to the product of (i) the number of Series B Preferred Units being
redeemed, and (ii) the sum of $25, any Preferred Distribution Shortfall per
Series B Preferred Unit, and any accrued and unpaid distribution per Series B
Preferred Unit for the current distribution period.

B. Procedures for Redemption. The following provisions set forth the procedures
for redemption:

(i) Notice of redemption will be given by the General Partner to the Partnership
concurrently with the notice of the General Partner sent to the holders of its
REIT Series B Preferred Shares in connection with such redemption. Such notice
shall state: (A) the redemption date; (B) the redemption price; (C) the number
of Series B Preferred Units to be redeemed; (D) the place or places where the
Series B Preferred Units are to be surrendered for payment of the redemption
price; and (E) that distributions on the Series B Preferred Units to be redeemed
will cease to accumulate on such redemption date. If less than all of the Series
B Preferred Units are to be redeemed, the notice shall also specify the number
of Series B Preferred Units to be redeemed.

(ii) On or after the redemption date, the General Partner shall present and
surrender the certificates, if any, representing the Series B Preferred Units to
the Partnership at the place designated in the notice of redemption and
thereupon the redemption price of such Units (including all accumulated and
unpaid distributions up to but excluding the redemption date) shall be paid to
the General Partner and each surrendered Unit certificate, if any, shall be
canceled. If fewer than all the Units represented by any such certificate
representing Series B Preferred Units are to be redeemed, a new certificate
shall be issued representing the unredeemed shares.

(iii) From and after the redemption date (unless the Partnership defaults in
payment of the redemption price), all distributions on the Series B Preferred
Units designated for redemption in such notice shall cease to accumulate and all
rights of the General Partner, except the right to receive the redemption price
thereof (including all accumulated and unpaid distributions up to but excluding
the redemption date), shall cease and terminate, and

 

89



--------------------------------------------------------------------------------

such Series B Preferred Units shall not be deemed to be outstanding for any
purpose whatsoever. At its election, the Partnership, prior to a redemption
date, may irrevocably deposit the redemption price (including accumulated and
unpaid distributions to but not including the redemption date) of the Series B
Preferred Units so called for redemption in trust for the General Partner with a
bank or trust company, in which case the redemption notice to the General
Partner shall (A) state the date of such deposit, (B) specify the office of such
bank or trust company as the place of payment of the redemption price and
(C) require the General Partner to surrender the certificates, if any,
representing such Series B Preferred Units at such place on or about the date
fixed in such redemption notice (which may not be later than the redemption
date) against payment of the redemption price (including all accumulated and
unpaid distributions to the redemption date). Any monies so deposited which
remain unclaimed by the General Partner at the end of two years after the
redemption date shall be returned by such bank or trust company to the
Partnership.

Section 17.5 Ranking

The Series B Preferred Units shall, with respect to distribution rights and
rights upon voluntary or involuntary liquidation, winding-up or dissolution of
the Partnership, rank (i) senior to the Common Units and to all other
Partnership Units the terms of which provide that such Partnership Units shall
rank junior to the Series B Preferred Units; (ii) on a parity with all Parity
Preferred Units, including the Series A Preferred Units and Series C Preferred
Units; and (iii) junior to all Partnership Units which rank senior to the Series
B Preferred Units.

Section 17.6 Voting Rights

The General Partner shall not have any voting or consent rights in respect of
its partnership interest represented by the Series B Preferred Units.

Section 17.7 Transfer Restrictions

The Series B Preferred Units shall not be transferable except in accordance with
Section 11.2.

Section 17.8 No Conversion Rights

The Series B Preferred Units shall not be convertible into any other class or
series of interest in the Partnership.

Section 17.9 No Sinking Fund

No sinking fund shall be established for the retirement or redemption of Series
B Preferred Units.

 

90



--------------------------------------------------------------------------------

ARTICLE 18.

CLASS C PROFITS INTEREST UNITS

Section 18.1 Designation and Number

A series of Partnership Units in the Partnership designated as the Class C
Profits Interest Units (the “Class C Units”) is hereby established. Pursuant to
Section 4.5 of this Agreement, the General Partner may from time to time issue
Class C Units to Persons who provide services to or for the benefit of the
Partnership or as otherwise permitted by the Plan, for such consideration or for
no consideration as the General Partner may determine to be appropriate, and
admit such Persons as Limited Partners. The number of Class C Units shall be
determined from time to time by the General Partner in accordance with the terms
of the Plan.

Section 18.2 Terms of Class C Units

A. Treatment of Class C Units. Each Class C Unit shall be treated in the same
manner as a Profits Interest Unit which has no separate class designation, such
as a Profits Interest Unit issued in connection with the initial public offering
of REIT Shares, with all of the rights, privileges and obligations attendant
thereto and all references to Profits Interest Units in this Agreement shall
refer equally to Class C Units, provided, however, that until the earlier of the
Class C Units Measurement Date or the Class C Units Change in Control Date with
respect any Class C Unit, the following provisions shall apply:

(1) Distributions. The holder of a Class C Unit shall not be entitled to receive
any distributions with respect to such Class C Unit, except in accordance with
Section 5.3 or Section 13.2;

(2) Allocations. The holder of the Class C Unit shall not be entitled to receive
allocations of Net Income or Net Loss of the Partnership (or items thereof) with
respect to such Class C Unit, other than the special allocation of gain set
forth in Section 6.2.C and the allocations set forth in Section 6.2.D,
Section 6.3 and Section 6.4;

(3) Conversion. Except as set forth below in Sections 18.2.A(3)(a) – (d), the
provisions of Section 4.5.C(f) and Section 8.7 shall not apply with respect to a
Class C Unit:

(a) When a Class C Unitholder is notified of the expected occurrence of an event
that will cause any of his or her Class C Units to become Vested Profits
Interest Units, such Class C Unitholder may give the Partnership a Conversion
Notice with respect to such Units conditioned upon and effective as of the time
of vesting, and such Conversion Notice, unless subsequently revoked by the Class
C Unitholder, shall be accepted by the Partnership subject to such condition.

(b) Upon the expected occurrence of an event that will cause any of a Class C
Unitholder’s Class C Units to become Vested Profits Interest Units, the
Partnership may issue a Forced Conversion Notice with respect to such Units
conditioned upon and effective on or after the time of vesting of such Units.

 

91



--------------------------------------------------------------------------------

(c) In the event that a Transaction would constitute a Class C Units Change in
Control and would result in the Class C Units Performance Condition being
satisfied with respect to a Class C Unit, then for purposes of Section 8.7.F,
references to a Profits Interest Unit shall include any such Class C Unit.

(d) In all cases, the conversion of any Class C Unit in accordance with this
Section 18.2.A(3) and pursuant the applicable provisions of Section 8.7 shall be
subject to the conditions and procedures set forth in Section 8.7.

(e) Notwithstanding the foregoing provisions of this Section 18.2.A(3), no Class
C Unitholder shall be entitled to convert a Class C Unit into a Common Unit
until the Class C Units Performance Condition has been satisfied with respect to
such Class C Unit and such Class C Unit constitutes a Class C Service Condition
Unit.

(4) Percentage Interests. Notwithstanding the designation of Percentage
Interests in Exhibit A to this Agreement, for the Partners who hold Class C
Units, the Percentage Interest of each Partner with respect to its Class C Units
shall be zero, and such Class C Units shall be disregarded for purposes of
calculating the Percentage Interest of the Partners, in each case solely for the
purposes set forth in subparagraphs (a) and (b) below. Accordingly, Exhibit A to
this Agreement shall reflect two Percentage Interests for each Partner, one
which reflects the Percentage Interests assigned to the Class C Units and one
which reflects the assignment of a zero Percentage Interest to all Class C
Units. The Percentage Interest of each Partner who holds Class C Units, with
respect to such units, shall be zero solely for purposes of:

(a) The provisions of this Agreement regarding distributions to the Partners,
except the distributions made in accordance with Section 5.3 or Section 13.2.

(b) The provisions of this Agreement regarding the allocation of Net Income or
Net Loss of the Partnership (or items thereof) with respect to the Class C
Units, other than the allocations set forth in Section 6.2.D and Section 6.3.

B. Profits Interest Units. Subject to the terms of the Plan and the applicable
Class C Units Agreement, upon the earlier of the Class C Measurement Date or the
Class C Units Change in Control Date, such Class C Unit shall be treated as a
Profits Interest Unit for all purposes of this Agreement, and the provisions set
forth in Section 18.2.A(1)-(4) above shall not be applicable.

ARTICLE 19.

SERIES C PREFERRED UNITS

Section 19.1 Designation and Number

A series of Partnership Units in the Partnership designated as the “4.375%
Series C Cumulative Convertible Preferred Units” (the “Series C Preferred
Units”) is hereby established. The number of Series C Preferred Units shall be
8,050,000.

 

92



--------------------------------------------------------------------------------

Section 19.2 Distributions

A. Payment of Distributions. Subject to the rights of Holders of Parity
Preferred Units as to the payment of distributions, pursuant to Section 5.1, the
General Partner, as holder of the Series C Preferred Units, will be entitled to
receive, when, as and if declared by the Partnership acting through the General
Partner, out of Available Cash, cumulative preferential cash distributions in an
amount equal to the Series C Priority Return. Such distributions shall be
cumulative, shall accrue from the original date of issuance and will be payable
quarterly (such quarterly periods for purposes of payment and accrual will be
the quarterly periods ending on the dates specified in this sentence and not
calendar quarters) in arrears, on the last calendar day of March, June,
September and December, of each year commencing on the first of such dates to
occur after the original date of issuance (each a “Series C Preferred Unit
Distribution Payment Date”). If any date on which distributions are to be made
on the Series C Preferred Units is not a Business Day, then payment of the
distribution to be made on such date will be made on the next succeeding day
that is a Business Day (and without any interest or other payment in respect of
any such delay) except that, if such Business Day is in the next succeeding
calendar year, such payment shall be made on the immediately preceding Business
Day, in each case with the same force and effect as if made on such date.

B. Distributions Cumulative. Notwithstanding the foregoing, distributions on the
Series C Preferred Units will accrue whether or not the terms and provisions set
forth in Section 19.2.C at any time prohibit the current payment of
distributions, whether or not the Partnership has earnings, whether or not there
are funds legally available for the payment of such distributions and whether or
not such distributions are authorized.

C. Priority as to Distributions

(i) Except as provided in Section 19.2.C.(ii) below, no distributions shall be
declared or paid or set apart for payment and no other distribution of cash or
other property may be declared or made on or with respect to any Parity
Preferred Unit or Junior Unit as to distributions (other than a distribution
paid in Junior Units as to distributions and upon liquidation) for any period,
nor shall any Junior Units or Parity Preferred Units as to distributions or upon
liquidation be redeemed, purchased or otherwise acquired for any consideration
(and no funds shall be paid or made available for a sinking fund for the
redemption of such units) and no other distribution of cash or other property
may be made, directly or indirectly, on or with respect thereto by the
Partnership (except by conversion into or exchange for Junior Units as to
distributions and upon liquidation, and except for the redemption of Partnership
Interests corresponding to any REIT Series C Preferred Shares or any other REIT
shares of any other class or series of capital stock ranking, as to dividends or
upon liquidation, on parity with or junior to the Series C Preferred Stock to be
purchased by the General Partner pursuant to the Charter to the extent necessary
to preserve the General Partner’s status as a real estate investment trust,
provided that such redemption shall be upon the same terms as the corresponding
stock purchase pursuant to the Charter), unless full cumulative distributions on
the Series C Preferred Units for all past periods shall have been or
contemporaneously are (i) declared and paid in cash or (ii) declared and a sum
sufficient for the payment thereof in cash is set apart for such payment.

 

93



--------------------------------------------------------------------------------

(ii) When distributions are not paid in full (or a sum sufficient for such full
payment is not so set apart) upon the Series C Preferred Units and any other
Parity Preferred Units as to distributions, all distributions declared upon the
Series C Preferred Units and such other classes or series of Parity Preferred
Units as to the payment of distributions shall be declared pro rata so that the
amount of distributions declared per Series C Preferred Unit and each such other
class or series of Parity Preferred Units shall in all cases bear to each other
the same ratio that accrued distributions per Series C Preferred Unit and such
other class or series of Parity Preferred Units (which shall not include any
accrual in respect of unpaid distribution on such other class or series of
Parity Preferred Units for prior distribution periods if such other class or
series of Parity Preferred Unit does not have a cumulative distribution) bear to
each other. No interest, or sum of money in lieu of interest, shall be payable
in respect of any distribution payment or payments on the Series C Preferred
Units which may be in arrears.

D. No Further Rights. The General Partner, as holder of the Series C Preferred
Units, shall not be entitled to any distributions, whether payable in cash,
other property or otherwise, in excess of the full cumulative distributions
described herein. Any distribution payment made on the Series C Preferred Units
shall first be credited against the earliest accrued but unpaid distribution due
with respect to such Series C Preferred Units which remains payable. Accrued but
unpaid distributions on the Series C Preferred Units will accumulate as of the
Series C Preferred Unit Distribution Payment Date on which they first become
payable.

Section 19.3 Liquidation Proceeds

A. Distributions. Upon any voluntary or involuntary liquidation, dissolution or
winding-up of the affairs of the Partnership, distributions on the Series C
Preferred Units shall be made in accordance with Article 13.

B. Notice. Written notice of any such voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by the General Partner pursuant
to Section 13.7.

C. No Further Rights. After payment of the full amount of the liquidating
distributions to which they are entitled, the General Partner, as holder of the
Series C Preferred Units, will have no right or claim to any of the remaining
assets of the Partnership.

D. Consolidation, Merger or Certain Other Transactions. The voluntary sale,
conveyance, lease, exchange or transfer (for cash, shares of stock, securities
or other consideration) of all or substantially all of the property or assets of
the Partnership to, or the consolidation or merger or other business combination
of the Partnership with or into, any corporation, trust or other entity (or of
any corporation, trust or other entity with or into the Partnership) shall not
be deemed to constitute a liquidation, dissolution or winding-up of the
Partnership.

Section 19.4 Redemption

A. Redemption. If the General Partner elects to redeem any of the REIT Series C
Preferred Shares in accordance with the terms of the Series C Articles
Supplementary, the

 

94



--------------------------------------------------------------------------------

Partnership shall, on the date set for redemption of such REIT Series C
Preferred Shares, redeem the number of Series C Preferred Units equal to the
number of REIT Series C Preferred Shares for which the General Partner has given
notice of redemption pursuant to Section 5 of Article THIRD of the Series C
Articles Supplementary, at a redemption price, payable in cash, equal to the
product of (i) the number of Series C Preferred Units being redeemed, and
(ii) an amount equal to the sum of $25, any Preferred Distribution Shortfall per
Series C Preferred Unit, and any accrued and unpaid distribution per Series C
Preferred Unit for the current distribution period, or, if different (including,
but not limited to, in the event that an amount equal to accrued and unpaid
dividends are not payable on the REIT Series C Preferred Shares upon redemption
pursuant to Section 5(f) of the Series C Articles Supplementary), the redemption
price shall be equal to the redemption price of the REIT Series C Preferred
Shares being redeemed by the General Partner.

B. Procedures for Redemption.

(i) On or after the redemption date, the General Partner shall present and
surrender the certificates, if any, representing the Series C Preferred Units to
the Partnership at the place designated in the notice of redemption and
thereupon the redemption price of such Units shall be paid to the General
Partner and each surrendered certificate representing Series C Preferred Units,
if any, shall be canceled. If fewer than all the Series C Preferred Units
represented by any such certificate representing Series C Preferred Units are to
be redeemed, a new certificate shall be issued representing the unredeemed
Series C Preferred Units.

(ii) From and after the redemption date (unless the Partnership defaults in
payment of the redemption price), all distributions on the Series C Preferred
Units designated for redemption in such notice shall cease to accumulate and all
rights of the General Partner, except the right to receive the redemption price
thereof (including all accumulated and unpaid distributions up to but excluding
the redemption date), shall cease and terminate, and such Series C Preferred
Units shall not be deemed to be outstanding for any purpose whatsoever. At its
election, the Partnership, prior to a redemption date, may irrevocably deposit
the redemption price of the Series C Preferred Units so called for redemption in
trust for the General Partner with a bank or trust company. Any monies so
deposited which remain unclaimed by the General Partner at the end of two years
after the redemption date shall be returned by such bank or trust company to the
Partnership.

Section 19.5 Ranking

The Series C Preferred Units shall, with respect to distribution rights and
rights upon voluntary or involuntary liquidation, winding-up or dissolution of
the Partnership, rank (i) senior to the Common Units and to all other
Partnership Units the terms of which provide that such Partnership Units shall
rank junior to the Series C Preferred Units; (ii) on a parity with all Parity
Preferred Units, including the Series A Preferred Units and the Series B
Preferred Units; and (iii) junior to all Partnership Units which rank senior to
the Series C Preferred Units.

 

95



--------------------------------------------------------------------------------

Section 19.6 Voting Rights

The General Partner shall not have any voting or consent rights in respect of
its partnership interest represented by the Series C Preferred Units.

Section 19.7 Transfer Restrictions

The Series C Preferred Units shall not be transferable except in accordance with
Section 11.2.

Section 19.8 Conversion

In the event of a conversion of REIT Series C Preferred Shares into REIT Shares
at the option of the General Partner or holders of REIT Series C Preferred
Shares, upon conversion of such REIT Series C Preferred Shares, the General
Partner shall convert an equal whole number of Series C Preferred Units into
Common Units as such REIT Series C Preferred Shares are converted into REIT
Shares, as adjusted to take into account any changes to the REIT Shares Amount
pursuant to subparagraph (y) of the definition of REIT Shares Amount. In the
event of a conversion of REIT Series C Preferred Shares into REIT Shares, (a) to
the extent the General Partner is required to pay cash in lieu of fractional
REIT Shares pursuant to the Series C Articles Supplementary in connection with
such conversion, the Partnership shall distribute an equal amount of cash to the
General Partner; and (b) to the extent the General Partner receives cash
proceeds in addition to the REIT Series C Preferred Shares tendered for
conversion, the General Partner shall contribute such proceeds to the
Partnership.

Section 19.9 No Sinking Fund

No sinking fund shall be established for the retirement or redemption of Series
C Preferred Units.

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Fifth Amended and Restated
Agreement of Limited Partnership as of the date first written above.

 

DIGITAL REALTY TRUST, L.P. By:  

Digital Realty Trust, Inc.,

a Maryland corporation

Its General Partner

  By:  

/s/ Michael F. Foust

    Michael F. Foust     Chief Executive Officer

 

S-1

Signature Page to Fifth Amended and Restated Agreement of Limited Partnership of
Digital Realty Trust, L.P.



--------------------------------------------------------------------------------

EXHIBIT A

PARTNERS, CONTRIBUTIONS AND PARTNERSHIP INTERESTS

 

A-10



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF REDEMPTION

The undersigned hereby irrevocably (i) transfers                      Limited
Partnership Units in Digital Realty Trust, L.P. in accordance with the terms of
the Limited Partnership Agreement of Digital Realty Trust, L.P. and the rights
of Redemption referred to therein, (ii) surrenders such Limited Partnership
Units and all right, title and interest therein, and (iii) directs that the cash
(or, if applicable, REIT Shares) deliverable upon Redemption or exchange be
delivered to the address specified below, and if applicable, that such REIT
Shares be registered or placed in the name(s) and at the address(es) specified
below.

 

Dated:  

 

      Name of Limited Partner:      

 

    (Signature of Limited Partner)    

 

    (Street Address)    

 

    (City) (State) (Zip Code)     Signature Guaranteed by:    

 

Issue REIT Shares to:   Please insert social security or identifying number:  
Name:  

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

CONSTRUCTIVE OWNERSHIP DEFINITION

The term “Constructively Owns” means ownership determined through the
application of the constructive ownership rules of Section 318 of the Code, as
modified by Section 856(d)(5) of the Code. Generally, these rules provide the
following:

a. an individual is considered as owning the Ownership Interest that is owned,
actually or constructively, by or for his spouse, his children, his
grandchildren, and his parents;

b. an Ownership Interest that is owned, actually or constructively, by or for a
partnership, limited liability company or estate is considered as owned
proportionately by its partners or beneficiaries;

c. an Ownership Interest that is owned, actually or constructively, by or for a
trust is considered as owned by its beneficiaries in proportion to the actuarial
interest of such beneficiaries (provided, however, that in the case of a
“grantor trust” the Ownership Interest will be considered as owned by the
grantors);

d. if ten (10) percent or more in value of the stock in a corporation is owned,
actually or constructively, by or for any person, such person shall be
considered as owning the Ownership Interest that is owned, actually or
constructively, by or for such corporation in that proportion which the value of
the stock which such person so owns bears to the value of all the stock in such
corporation;

e. an Ownership Interest that is owned, actually or constructively, by or for a
partner or member which actually or constructively owns a 25% or greater capital
interest or profits interest in a partnership or limited liability company, or
by or to or for a beneficiary of an estate or trust shall be considered as owned
by the partnership, limited liability company, estate, or trust (or, in the case
of a grantor trust, the grantors);

f. if ten (10) percent or more in value of the stock in a corporation is owned,
actually or constructively, by or for any person, such corporation shall be
considered as owning the Ownership Interest that is owned, actually or
constructively, by or for such person;

g. if any person has an option to acquire an Ownership Interest (including an
option to acquire an option or any one of a series of such options), such
Ownership Interest shall be considered as owned by such person;

h. an Ownership Interest that is constructively owned by a person by reason of
the application of the rules described in paragraphs (a) through (g) above
shall, for purposes of applying paragraphs (a) through (g), be considered as
actually owned by such person provided, however, that (i) an Ownership Interest
constructively owned by an individual by reason of paragraph (a) shall not be
considered as owned by him for purposes of again applying paragraph (a) in order
to make another the constructive owner of such Ownership Interest, (ii) an
Ownership Interest constructively owned by a partnership, estate, trust, or
corporation by reason

 

C-1



--------------------------------------------------------------------------------

of the application of paragraphs (e) or (f) shall not be considered as owned by
it for purposes of applying paragraphs (b), (c), or (d) in order to make another
the constructive owner of such Ownership Interest, (iii) if an Ownership
Interest may be considered as owned by an individual under paragraphs (a) or
(g), it shall be considered as owned by him under paragraph (g), and (iv) for
purposes of the above described rules, an S corporation shall be treated as a
partnership and any stockholder of the S corporation shall be treated as a
partner of such partnership except that this rule shall not apply for purposes
of determining whether stock in the S corporation is constructively owned by any
person.

i. For purposes of the above summary of the constructive ownership rules, the
term “Ownership Interest” means the ownership of stock with respect to a
corporation and, with respect to any other type of entity, the ownership of an
interest in either its assets or net profits.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PARTNERSHIP UNIT CERTIFICATE

CERTIFICATE FOR PARTNERSHIP UNITS OF

DIGITAL REALTY TRUST, L.P.

 

No.                    

                       UNITS

Digital Realty Trust, Inc., as the General Partner of Digital Realty Trust,
L.P., a Maryland limited partnership (the “Operating Partnership”), hereby
certifies that _____________ is a Limited Partner of the Operating Partnership
whose Partnership Interests therein, as set forth in the Amended and Restated
Agreement of Limited Partnership of Digital Realty Trust, L.P., (the
“Partnership Agreement”), under which the Operating Partnership is existing and
as filed in the office of the Maryland State Department of Assessments and
Taxation (copies of which are on file at the Operating Partnership’s principal
office at 560 Mission Street, Suite 2900, San Francisco, California 94105),
represent _______ units of limited partnership interest in the Operating
Partnership.

THE UNITS REPRESENTED BY THIS CERTIFICATE OR INSTRUMENT MAY NOT BE TRANSFERRED,
SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES
WITH THE PROVISIONS OF THE PARTNERSHIP AGREEMENT AS OF JUNE 27, 2003 AS IT MAY
BE AMENDED FROM TIME TO TIME (A COPY OF WHICH IS ON FILE WITH THE OPERATING
PARTNERSHIP). EXCEPT AS OTHERWISE PROVIDED IN SUCH AGREEMENT, THE UNITS
EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
THE TRANSFEROR DELIVERS TO THE GENERAL PARTNER AN OPINION OF COUNSEL
SATISFACTORY TO THE GENERAL PARTNER, TO THE EFFECT THAT THE PROPOSED SALE,
TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT
AND UNDER APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.

 

DATED:  

 

              DIGITAL REALTY TRUST, INC.     

General Partner of

Digital Realty Trust, L.P.

ATTEST:        By:  

 

   By:  

 

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

SCHEDULE OF PARTNERS’ OWNERSHIP

WITH RESPECT TO TENANTS

 

  •  

Global Innovation Partners, LLC makes no representation, warranty or covenant
regarding its constructive ownership of interests in Tenants to the extent such
ownership is caused by the actual or constructive ownership of such interests by
CALPERS in its capacity as a member of Global Innovation Partners, LLC, and the
General Partner hereby consents to such ownership.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

SCHEDULE OF REIT SHARES

ACTUALLY OR CONSTRUCTIVELY OWNED BY LIMITED PARTNERS

OTHER THAN THOSE ACQUIRED PURSUANT TO AN EXCHANGE

None

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

NOTICE OF ELECTION BY PARTNER TO CONVERT

PROFITS INTEREST UNITS INTO PARTNERSHIP UNITS

The undersigned Profits Interest Unitholder hereby irrevocably [(i)] elects to
convert the number of Profits Interest Units in Digital Realty Trust, L.P. (the
“Partnership”) set forth below into Partnership Units in accordance with the
terms of the Amended and Restated Agreement of Limited Partnership of the
Partnership, as amended[; and (ii) directs that any cash in lieu of Partnership
Units that may be deliverable upon such conversion to be deliverable upon such
conversion be delivered to the address specified below]. The undersigned hereby
represents, warrants, and certifies that the undersigned (a) has title to such
Profits Interest Units, free and clear of the rights or interests of any other
person or entity other than the Partnership; (b) has the full right, power, and
authority to cause the conversion of such Profits Interest Units as provided
herein; and (c) has obtained the consent or approval of all persons or entities,
if any, having the right to consent or approve such conversion.

Name of Profits Interest Unitholder:                                         
                                        

(Please Print: Exact Name as Registered with Partnership)

Number of Profits Interest Units to be Converted:
                                        

Date of this Notice:                                              

                                                                               
                                                    

(Signature of Limited Partner: Sign Exact Name as Registered with Partnership)

                                                                               
                                                    

(Street Address)

                                                                               
                                                    

(City)                    (State)                     (Zip Code)

[Signature Guaranteed by:                                         
                    ]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION

OF PROFITS INTEREST UNITS INTO PARTNERSHIP UNITS

Digital Realty Trust, L.P. (the “Partnership”) hereby irrevocably (i) elects to
cause the number of Profits Interest Units held by the Profits Interest
Unitholder set forth below to be converted into Partnership Units in accordance
with the terms of Amended and Restated Agreement of Limited Partnership of the
Partnership, as amended.

Name of Profits Interest

Unitholder:                                         
                                        

(Please Print: Exact Name as Registered with Partnership)

Number of Profits Interest Units to be Converted:
                                        

Date of this Notice:                                         
                    

 

H-1